Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 1 of 188 PageID #: 425
                                                                          1


   1                     UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE
   2
                                       .         Chapter 11
   3   IN RE:                          .
                                       .         Case No. 20-11177 (KBO)
   4   AKORN, INC., et al.,            .
   5                                   .         Courtroom No. 1
                                       .         824 North Market Street
   6                                   .         Wilmington, Delaware 19801
                                       .
   7                     Debtors.      .         September 2, 2020
       . . . . . . . . . . . . . . . . .         9:00 A.M.
   8

   9                         TRANSCRIPT OF HEARING
                      BEFORE THE HONORABLE KAREN B. OWENS
  10                    UNITED STATES BANKRUPTCY JUDGE
  11
       APPEARANCES:
  12
       For the Debtors:             Pat Nash, Esquire
  13                                Christopher Hayes, Esquire
                                    William Arnault, Esquire
  14                                KIRLAND & ELLIS LLP
                                    300 North LaSalle Street
  15                                Chicago, Illinois 60654

  16   Audio Operator:              Al Lugano

  17   Transcription Company:       Reliable
                                    1007 N. Orange Street
  18                                Wilmington, Delaware 19801
                                    (302)654-8080
  19                                Email: gmatthews@reliable-co.com
  20   Proceedings recorded by electronic sound recording;
       transcript produced by transcription service.
  21

  22

  23

  24

  25
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 2 of 188 PageID #: 426
                                                                          2


   1   APPEARANCES (Continued):

   2   For Ad Hoc Term              Scott Greenberg, Esquire
       Lender Group:                GIBSON DUNN CRUTCHER
   3                                200 Park Avenue
                                    New York, New York 10166
   4

   5   For AFSCME District          Edmond George, Esquire
       Council 47:                  OBERMAYER REBMANN MAXWELL & HIPPEL
   6                                1617 John F. Kennedy Blvd. #19
                                    Philadelphia, Pennsylvania 19103
   7
       For Official Committee       Catherine Steege, Esquire
   8   Of Unsecured Creditors:      JENNER & BLOCK
                                    353 North Clark Street
   9                                Chicago, Illinois 60654
  10   For Fresenius Kabi:          Kelley Cornish, Esquire
                                    PAUL WEISS RIFKIND WHARTON GARRISON
  11
                                    1285 Avenue of the Americas
  12                                New York, New York 10019

  13   For Provepharm:              William Bowden, Esquire
                                    ASHBY & GEDDES
  14                                500 Delaware Avenue
                                    Wilmington, Delaware 19801
  15
                                    - and -
  16
                                    Michael Parker, Esquire
  17                                NORTON ROSE FULBRIGHT
                                    111 W. Houston Street
  18
                                    San Antonio, Texas 78205
  19

  20

  21

  22

  23

  24

  25
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 3 of 188 PageID #: 427
                                                                          3


   1                                    INDEX

   2
       #2) Modified Joint Chapter 11 Plan of Akorn, Inc. and Its
   3   Debtor Affiliates [Docket No. 547 – filed August 25, 2020].

   4   Ruling: ..

   5   #3) Motion of Fresenius Kabi AG to Reclassify Claims Pursuant
       to Bankruptcy Rule 3013 [Docket No. 379 – filed July 24,
   6   2020].
   7   Ruling: ..
   8   #4) Motion of 1199SEIU Benefit Funds, DC47 Fund and SBA Fund
       for Leave to File Objection (DI #553) to the Debtors’ Motion
   9   to Sell (DI #18) and Confirmation of the Debtors’ Plan
       (DI#258) Under Seal [Docket No. 601 – filed August 28, 2020].
  10
       Ruling: ..
  11

  12

  13   DEBTORS’ WITNESS(s)

  14   JOSEPH BONACCORSI

  15          Direct Examination by Mr. Arnault              7

  16          Cross Examination by Mr. George               65

  17          Cross Examination by Mr. Parker              126

  18          Cross Examination by Ms. Cornish             146

  19          Redirect Examination by Mr. Arnault          163

  20          Recross Examination by Mr. George            170

  21

  22

  23

  24

  25
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 4 of 188 PageID #: 428
                                                                          4


   1   EXHIBITS                                               I.D.     REC’D

   2   D-5    Complaint by Mary Kogut (3/2016)                          15

   3   D-6    Amended Complaint by Ms. Kogut                            17

   4   D-7    Amended Complaint                                         18

   5   D-4    Stipulation and Agreement of Settlement                   20

   6   D-8    Court Order against Akorn (officers/directors)            21

   7   D-33   Order for Voluntary Dismissal with Prejudice              23
              Pulchinski vs. Akorn
   8
       D-32   Order for Voluntary Dismissal with Prejudice              23
   9          The Boothe Family Trust against Akorn
  10   D-34   Stipulation and Order of Dismissal (Judge Stark) 24
  11   D-36   Second Amended Class Action Complaint                     25
  12   D-37   Stipulation and Agreement of Settlement                   27
  13   D-35   Order/Final Judgement (Class Action Settlement)           29
  14   D-20   Policy issued by XL Specialty Insurance Company           35
  15
       D-3    Form 10-K/A                                               37
  16
       D-9    Akorn Primary D&O XL                                      77
  17
       D-10   Akorn D&O 1st Excess                                      77
  18
       D-11   Akorn D&O 2nd Excess                                      78
  19
       D-12   Akorn D&O 3rd Excess                                      79
  20
       D-13   Akorn D&O Side A XL Policy                                79
  21
       D-14   Akorn D&O Excess Side A AIG Policy                        80
  22
       D-15 Akorn Crime, Fiduciary Chubb Policy                         90
  23
       D-16   Akorn D&O 1st Excess                                      81
  24
       D-17   Akorn D&O 2nd Excess                                      82
  25
       D-18   Akorn D&O - 3rd Excess Illinois                           82
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 5 of 188 PageID #: 429
                                                                          5


   1   D-19     Akorn D&O CNA 4th Excess                                83

   2   D-21     Akorn D&O - Illinois                                    83

   3   D-22     Akorn D&O Illinois                                      84

   4   D-23     Akorn D&O - Illinois                                    84
   5   Provepharm Exhibit P-1                                          169
   6   MDL-17                                                          177
   7   MDL-44, 45                                                      178
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 6 of 188 PageID #: 430
                                                                          6


   1            (Proceedings commenced at 9:17 a.m.)

   2                 THE COURT:     Good morning, parties.     This is Judge

   3   Owens.     We're back on the record this morning for the

   4   confirmation hearing in Akorn.

   5                 Last night, we talked about just going right into

   6   the evidence, so if that’s still the game plan then, Mr.

   7   Arnault, why don’t you call the first witness.

   8                 MR. ARNAULT:     Thank you, Your Honor.     Good

   9   morning.     This is Bill Arnault from Kirkland & Ellis on

  10   behalf of the debtors.

  11                 For our first witness, the debtors call Mr. Joe

  12   Bonaccorsi.

  13                 THE COURT:     Okay.    Mr. Bonaccorsi, please stand

  14   by.

  15                 Mr. Lugano, can you please swear in the witness.

  16                 THE CLERK:     Yes, Your Honor.

  17              JOSEPH BONACCORSI, DEBTORS’ WITNESS, AFFIRMED

  18                 THE WITNESS:     Yes.

  19                 THE CLERK:     Please state your full name for the

  20   record and spell your last?

  21                 THE WITNESS:     Joseph Bonaccorsi; B-O-N-A-C-C-O-R-

  22   S-I.

  23                 THE CLERK:     Thank you, sir.

  24                              DIRECT EXAMINATION

  25   BY MR. ARNAULT:
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 7 of 188 PageID #: 431
                                                                          7


   1   Q      Good morning, Mr. Bonaccorsi.

   2   A      Good morning.

   3   Q      Please tell the court how you are currently employed?

   4   A      I am the executive vice president, general counsel and

   5   corporate secretary at Akorn.

   6   Q      And how long have you held those positions?

   7   A      I’ve been general counsel at the company since May

   8   2009, as well as the corporate secretary for that same

   9   period.   My EVP title was given to me about three years ago

  10   in 2016 or ’17.     Prior to that, I was a senior vice

  11   president.

  12   Q      And as part of your testimony here today, I’d like to

  13   focus on certain events leading up to the debtors’

  14   bankruptcy, as well as certain events within the bankruptcy.

  15   But before we get into that, I’d just like to quickly walk

  16   through your background.      And so, to begin, can you describe

  17   for the court your educational background?

  18   A      Sure.   I graduated from Northwestern University in

  19   Evanston, Illinois.     From there, I attended the Loyola

  20   University School of Law in Chicago.         Upon graduating from

  21   law school, I worked in two different law firms in Chicago as

  22   an associate and capital partner before being recruited to

  23   serve as the general counsel of a publicly traded company

  24   called Option Care where I served as the general counsel, a

  25   senior vice president and the corporate compliance officer.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 8 of 188 PageID #: 432
                                                                          8


   1            I served in those roles until we sold the company to

   2   Walgreen Co about seven years after my start date.           I worked

   3   for Walgreen Co as head of the homecare division MNA team.               I

   4   stayed in that position for about a year and a half

   5   fulfilling my obligation under an employment agreement before

   6   joining Akorn as its first general counsel.

   7            When I joined the company, it did not have a legal

   8   department nor did it have an in-house corporate compliance

   9   department.     And when I joined the company, I took those

  10   roles.

  11   Q        Okay. And let’s turn now to your time at Akorn and your

  12   responsibilities in the various positions that you’ve

  13   mentioned, and lets just start with general counsel.            What

  14   have been your responsibilities as general counsel for Akorn?

  15   A        As I said when I first came to the company, it didn’t

  16   have a legal department, so I built out that department in

  17   that role.     Since I started, I have had overall

  18   responsibilities for all legal matters that affect the

  19   company.

  20            In my corporate -- I’m sorry.     Go ahead.

  21   Q        You anticipated my next question.      What are your

  22   responsibilities as corporate secretary for Akorn?

  23   A        I keep and maintain all the corporate records.         I work

  24   with the executive management team, as well as the board to

  25   schedule, coordinate our meetings.        I serve in a role from
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 9 of 188 PageID #: 433
                                                                          9


   1   the corporate governance perspective to help guide the

   2   executive team, as well as the board as far as proper

   3   governance within the company.        I work with not only the

   4   board, but each committee of the board to ensure that they’ve

   5   fulfilled their responsibilities as they executive their

   6   duties, their fiduciary duties to the company.           I also have

   7   responsibility -- yeah and I also have responsibility for

   8   some of the SEC filings that we make to make sure that we’re

   9   legally compliant.

  10   Q        Now let’s turn now to the Akorn board of directors and

  11   can you please describe for the court the composition of that

  12   board?

  13   A        We currently have eight board members, all but two are

  14   independent.     It’s a relatively diverse group in terms of

  15   background and experience.       We have former Pharma executive.

  16   We have an accountant from the hospital industry.           We have an

  17   international controller from a large international

  18   healthcare company who is now a CFO of a private company.                We

  19   have a former investment banker and financial analyst.            Who

  20   am I forgetting here?      And then as far as the non-independent

  21   board members, Doug Boothe serves as a board member rounding

  22   out the eight board members.

  23   Q        And what affiliation, if any, do any members of the

  24   board of directors have with Akorn secured lenders or the

  25   stalking horse purchaser here?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 10 of 188 PageID #: 434
                                                                          10


   1   A       None.

   2   Q       And how frequently does the Akorn board of directors

   3   have meetings?

   4   A       Our governance documents and charters require that not

   5   only the board but most of the committee’s meet, at least,

   6   four times per year.       Both the board and any committee has

   7   the ability to schedule any special meeting at any time with

   8   proper notice which regularly occurs.

   9           So, it can vary.     It has never been only four meetings.

  10   The board has always been active in executing their

  11   governance responsibilities and regularly call special

  12   meetings to address matters at hand.

  13   Q       And how has the frequency of the board meetings, if at

  14   all, over the past years as they’ve been going through these

  15   various refinancing, sale processes and now the bankruptcy?

  16   A       They’ve increased dramatically, just let me start with

  17   that.    In my last count, the board alone met nearly 70 times

  18   since our negotiation with the lender group began in late

  19   2018.    So, and then in addition to that, each of the

  20   committees has had their regular meetings, as well as special

  21   meetings and that would probably add on an estimated 40 to 50

  22   meetings on top of the close to 70 that the board has engaged

  23   in.

  24   Q       Okay.   And now you’ve mentioned these committees a few

  25   times, can you just describe for the court the various
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 11 of 188 PageID #: 435
                                                                          11


   1   committees that the Akorn board of directors has?

   2   A        Yes.   We have an audit committee.      We have a

   3   compensation committee.       We have a quality committee and we

   4   have a nominating and governance committee.

   5   Q        And, briefly, what are the responsibilities of those

   6   various committees?

   7   A        Audit committee oversees the financials of the company,

   8   the financial performance, the financial reporting, engaged

   9   in reviewing and guiding any public disclosures and public

  10   filings we make.

  11            Compensation committee, by the nature of its name, has

  12   governance responsibilities relating to compensation programs

  13   that the company adopts in compensating its executive

  14   officers, the executive management team, and the company at

  15   large.

  16            The quality committee oversees the quality activities

  17   at the company.      That committee was not a standing committing

  18   with a charter until after the Fresenius litigation.            That

  19   committee meets regularly with the quality team and the

  20   executive management team to ensure our FDA quality

  21   compliance.

  22            And then, finally, the nominating governance committee

  23   has overall governance responsibility for the board in order

  24   to ensure that we have qualified board members best suited to

  25   represent the interest of the shareholders of the company.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 12 of 188 PageID #: 436
                                                                          12


   1   Q      And now, you mentioned that as general counsel one of

   2   your responsibilities is overseeing all of the litigation in

   3   which Akorn is involved. And, at this point, I actually want

   4   to turn to and walk through some of those matters in which

   5   Akorn has been involved and that you have overseen.

   6          And so, first of all, you just mentioned this, I’d like

   7   to cover the Fresenius litigation.         And so, if you could,

   8   just to begin, could you describe for the court how that

   9   litigation came about?

  10   A      Sure.   It’s rather lengthy story.        I’ll give a short of

  11   a version as I can to put it into context.

  12          In late 2015, Fresenius and Akorn’s investment banker

  13   engaged in a discussion around the possible acquisition by

  14   Fresenius of the entirety of the Akorn organization.            Those

  15   discussions developed and we entered into a non-disclosure

  16   agreement, engaged in due diligence, management presentation

  17   that eventually led to the signing of a merger agreement

  18   between the two parties in April of 2017.

  19          Following the execution of that merger agreement,

  20   Akorn, as well as the industry, but Akorn, as part of that,

  21   did experience a substantial financial performance decline,

  22   both due to the industry headwinds, as well as to Akorn’s

  23   specific business who is increased competition with one or

  24   two products that led to a substantial financial decline and

  25   performance.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 13 of 188 PageID #: 437
                                                                          13


   1          As we moved through the summer months and were engaged

   2   in our integration planning, Fresenius claimed to have

   3   received two anonymous letters reporting FDA non-compliance,

   4   primarily in our R&D facility located in Vernon Hills.

   5          Following some negotiation and -- Fresenius led an

   6   investigation that revealed compliance issues that they

   7   raised concerns about and then in February of 2018, they

   8   publicly disclosed the investigation and the impact it could

   9   have on the announced transaction and putting that in

  10   jeopardy.

  11          They eventually then directed a letter to Akorn

  12   indicating that they were terminating the agreement and we

  13   filed suit in the Chancery Court in the state of Delaware for

  14   an expedited litigation and trial concerning the enforcement

  15   of the merger agreement.

  16          We did go through trial. Vice Chancery Laster found in

  17   favor of Fresenius, giving them the right to terminate the

  18   agreement. We took an appeal. The appellate court affirmed

  19   the order of the lower court.        So our deal was terminated and

  20   following those developments, Akorn moved on to try to

  21   rebuild after the sale transaction.

  22   Q      Okay. And what is the current status of the Fresenius

  23   litigation today?

  24   A      It is still pending.      There is one claim that remains

  25   outstanding that has been stayed by Judge Laster, Vice
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 14 of 188 PageID #: 438
                                                                          14


   1   Chancery Laster and that relates to Fresenius’ claim for

   2   damages relating to its expenses from the sale transaction

   3   that it incurred.

   4   Q      And, at this point in time, I’d like to turn to some of

   5   the other litigation matters, including a few that resulted

   6   from the failed merger with Fresenius.          And I’d actually like

   7   to start with the litigation that we haven’t heard about from

   8   many of the objecting parties which is the Kogut derivative

   9   litigation.    And do you know what I’m referring to the Koga

  10   derivative litigation?

  11   A      Yes, I do.

  12   Q      Okay.   How did this litigation first come about?

  13   A      This was a shareholder demand.        As I recall, the first

  14   indication of the demand was a letter that shareholder Kogut

  15   directed to the company through her counsel making claims on

  16   behalf of the shareholders against the company.           That letter

  17   was directed to us, I believe, in 2015 or 2016.           The claims

  18   at that time related to the company’s need to make a -- file

  19   restated financials with the SEC.

  20          That matter was fully investigated by the audit

  21   committee and they retained outside counsel for that.

  22   Resulting from that, we filed a motion to dismiss.            And while

  23   that motion’s dismiss was pending, Ms. Kogut amended her

  24   complaint to include allegations reflecting the outcome and

  25   findings in the Fresenius litigation.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 15 of 188 PageID #: 439
                                                                          15


   1   Q       Okay.     And we’ll get there.     I need to get to some of

   2   these documents into evidence, so let’s take it step by step.

   3   And so, if you could, at this point, could you please turn to

   4   what’s been marked for identification in your binder as

   5   Debtors’ Exhibit 5.

   6   A       By the way, can you hear me okay?

   7   Q       Yes.

   8   A       Okay.     I’m at Exhibit 5.

   9   Q       And what is this document?

  10   A       This is the complaint filed by Mary Kogut in March

  11   2016.

  12   Q       Okay.     And have you seen this document before?

  13   A       Yes, I have.

  14                   MR. ARNAULT:     And, Your Honor, at this time, we

  15   move for the admission of Debtors’ Exhibit 5.

  16                   THE COURT:     Any objection?

  17           (No verbal response)

  18                   THE COURT:     It’s admitted.

  19           (Debtors’ Exhibit 5, received into evidence)

  20   BY MR. ARNAULT:

  21   Q       And I think you mentioned this but just to be clear

  22   because you had mentioned another complaint, what were the

  23   nature of the allegations in this first complaint in Debtors’

  24   Exhibit 5?

  25   A       These claims had to do with claims of fiduciary duties
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 16 of 188 PageID #: 440
                                                                          16


   1   by the Akorn board and various executive officers of the

   2   company for failing to file proper SEC required financials.

   3   Q      Okay.     And then, if we move along, what was the next

   4   step then that Ms. Kogut took with respect to Akorn with

   5   respect to Akorn and its board of directors as far as

   6   litigation?

   7   A      Ms. Kogut filed an amended complaint, as I mentioned,

   8   her motion to dismiss, against -- this complaint was pending,

   9   had been pending for a long time.         She amended the complaint

  10   to add allegations reflecting her claims stemming from the

  11   Fresenius litigation and findings in that case.

  12   Q      Okay. And, at this point in time, can you turn to

  13   what’s been marked in your binder for identification as

  14   Debtors’ Exhibit 6?

  15   A      Yes, I see.

  16   Q      And have you seen this document before, Mr. Bonaccorsi?

  17   A      Yes, I have.

  18   Q      What is it?

  19   A      This is the amended complaint that I was referring to

  20   that was filed on behalf of Ms. Kogut against directors and

  21   officers of the company alleging breaches of fiduciary

  22   responsibility.

  23                  MR. ARNAULT:     At this point, Your Honor, I’d move

  24   for the admission of Debtors’ Exhibit 6.

  25                  THE COURT:     Any objection?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 17 of 188 PageID #: 441
                                                                          17


   1          (No verbal response)

   2                  THE COURT:   Okay.    It’s admitted.

   3          (Debtors’ Exhibit 6, received into evidence)

   4   BY MR. ARNAULT:

   5   Q      And at this point in time, Mr. Bonaccorsi, and in this

   6   complaint, was Ms. Kogut asserting direct claims or

   7   derivative claims?

   8   A      These are derivative claims against the directors and

   9   officers of the company.

  10   Q      And you mentioned this before, but just so we’re

  11   keeping our timeline straight, how did Akorn and the other

  12   named defendants respond to the second amended complaint and

  13   the derivative claims filed by Ms. Kogut?

  14   A      We challenged the allegations through a motion to

  15   dismiss.      That motion to dismiss was fully briefed and argued

  16   in Louisiana.

  17   Q      What was then the result of that motion to dismiss?

  18   A      The motion to dismiss was granted on all counts against

  19   all individuals except one person, Marcel de Groot.            So the

  20   case against him remains pending and we were -- an amended

  21   complaint was filed that we continue to litigate.

  22   Q      Okay.     And let’s get to that amended complaint which

  23   has been marked for identification, Debtors’ Exhibit 7, so if

  24   we can turn to that now, please, in your binder.

  25   A      Yes.     Okay.   I’m there.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 18 of 188 PageID #: 442
                                                                          18


   1   Q        And, just for the record, what is this document?

   2   A        This is the amended complaint that I was referring to

   3   that was filed after the motion to dismiss was largely

   4   granted in Akorn’s favor in Akorn and the directors and

   5   officer’s favor.

   6                 MR. ARNAULT:     At this point, Your Honor, I’d move

   7   for the admission of Debtors’ Exhibit 7.

   8                 THE COURT:     Any objection?

   9            (No verbal response)

  10                 THE COURT:     It’s admitted.

  11            (Debtors’ Exhibit 7, received into evidence)

  12   BY MR. ARNAULT:

  13   Q        And what were the nature of the claims and allegations

  14   in this third amended and restated addition?

  15   A        Again, these are derivative claims made against the

  16   officers and directors of the company claiming breaches of

  17   fiduciary duties to the shareholders.

  18   Q        And how would, if at all, did this third amended and

  19   restated petition incorporate the rulings or the findings

  20   from the Delaware Chancery Court in the Fresenius litigation?

  21   A        It did very much mimic many of the things -- not mimic

  22   but say too many of the findings made in Judge Laster’s

  23   order.

  24   Q        So what then happened with the derivative litigation

  25   after this third amended and restated petition was filed?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 19 of 188 PageID #: 443
                                                                          19


   1   A      As we continued to litigate this matter, an effort was

   2   made to resolve the case through settlement negotiations and

   3   we retained the support of a third-party mediator to

   4   facilitate those discussions.

   5   Q      And how long or over what period of time did that

   6   mediation and those settlement discussions take place?

   7   A      It was months.     It’s difficult for me to put an exact

   8   timeframe on it, but it was months.         There were some

   9   complicated issues and they were being litigated and finding

  10   ways to resolve it, given the length of the pending case, it

  11   was several months.

  12   Q      And, ultimately, what was the result of this mediation

  13   and this month-long settlement process?

  14   A      We did reach settlement which included payment of

  15   attorney’s fees, as well as the company’s adopting many

  16   recommended changes motivated by the litigation as raised by

  17   shareholder Kogut and we did resolve it and the resolution

  18   was recorded and documented in a settlement agreement.             And,

  19   yeah, the matter was eventually dismissed.

  20   Q      Okay.   And let’s just get those documents into the

  21   record as well, so we have a full record.

  22          So if you could turn in your binder to what’s been

  23   marked for identification, Debtors’ Exhibit 4.

  24   A      Yes, I’m there.

  25   Q      And what is this document?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 20 of 188 PageID #: 444
                                                                          20


   1   A      This is the stipulation and agreement of settlement

   2   that I was just referring to with documents the resolution

   3   and the terms of the settlement with the derivative claim,

   4   Mary Kogut.

   5                 MR. ARNAULT:     And, Your Honor, we move for the

   6   admission of Debtors’ Exhibit 4.

   7                 THE COURT:     Any objection?

   8          (No verbal response)

   9                 THE COURT:     It’s admitted.

  10          (Debtors’ Exhibit 4, received into evidence)

  11   BY MR. ARNAULT:

  12   Q      And are you familiar with this settlement and its

  13   terms, Mr. Bonaccorsi?

  14   A      Yes, I am.

  15   Q      And can you please explain to the court your

  16   understanding of what claims or action being released

  17   pursuant to this settlement?

  18   A      All derivative claims against the officers and

  19   directors of the company stemming from the matter requiring

  20   the restatement of our financials, as well as the issues

  21   giving rise to the failed Fresenius transaction.

  22   Q      And I think you mentioned it, but just so it’s clear

  23   who is being released under this settlement?

  24   A      All directors and officers of the company.

  25   Q      And you mention that the court ultimately ruled on the
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 21 of 188 PageID #: 445
                                                                          21


   1   proposed settlement in this derivative litigation, and let’s

   2   just get that order into evidence as well.           So if you could

   3   turn now to the document marked for identification as

   4   Debtors’ Exhibit 8.

   5   A        Sure.     Bill, if I could clarify one statement.      There

   6   is one matter that’s accepted from this settlement agreement.

   7   I said all.        There is one that is accepted that is notify --

   8   that’s referenced here, and that is a matter called Akorn vs.

   9   Takla.

  10   Q        And just to be clear that’s a claim that Akorn has

  11   against this individual, is that right?

  12   A        That’s right, yes.

  13   Q        Okay.     And so, let’s turn then to Debtors’ Exhibit 8,

  14   please?

  15   A        Yes.

  16   Q        And what is this document?

  17   A        This is the court order approving the settlement of the

  18   Mary Kogut claims against the company, its officers and

  19   directors.

  20                    MR. ARNAULT:     And, Your Honor, we move for the

  21   admission of Debtors’ Exhibit 8, at this point.

  22                    THE COURT:     Any objection?

  23            (No verbal response)

  24                    THE COURT:     It’s admitted.

  25            (Debtors’ Exhibit 8, received into evidence)
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 22 of 188 PageID #: 446
                                                                          22


   1   BY MR. ARNAULT:

   2   Q      Now, Mr. Bonaccorsi, in addition to the Kogut

   3   derivative action, what additional derivative action, if any,

   4   were filed against Akorn that related to the issues

   5   identified by the court in the Fresenius litigation?

   6   A      There were several, as I recall, if I can remember all

   7   the names.      I think there was a Boothe family trust, a

   8   Dessauer (ph) family trust and maybe a third that were filed

   9   in the state of Illinois, both in the Chancery Court, as well

  10   as in the federal courts in the Northern District of

  11   Illinois, Eastern division.

  12   Q      Okay.     And let’s just quickly go through for each of

  13   those and understand the status of them.          So, if you could

  14   turn to the document marked for identification, Debtors’

  15   Exhibit 33?

  16   A      Yes.

  17   Q      And what is this document?

  18   A      This is the order for voluntary dismissal with

  19   prejudice of the Pulchinski -- it’s P-U-L-C-H-I-N-S-K-I --

  20   vs. the Akorn directors and officers entered by Judge

  21   Mitchell in January of 2020.

  22                  MR. ARNAULT:     And, Your Honor, we move for the

  23   admission of Debtors’ Exhibit 33.

  24                  THE COURT:     Any objection?

  25          (No verbal response)
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 23 of 188 PageID #: 447
                                                                          23


   1                THE COURT:     It’s admitted.

   2          (Debtors’ Exhibit 33, received into evidence)

   3   BY MR. ARNAULT:

   4   Q      And, again, what was the nature of this litigation?

   5   A      This was a derivative action filed against the officers

   6   and directors of the company stemming from the failed

   7   Fresenius transaction and the findings made in Vice

   8   Chancellor Laster’s order.

   9   Q      And if you can now turn to the document marked for

  10   identification as Debtors’ Exhibit 32.

  11   A      Yes, I’m there.

  12   Q      What is this document, Mr. Bonaccorsi?

  13   A      This is the order of Voluntary Dismissal with Prejudice

  14   of the matter entitled or captioned, “The Boothe Family Trust

  15   against Akorn and the officers and directors of Akorn.”

  16                MR. ARNAULT:     And, Your Honor, we move for the

  17   admission of Debtors’ Exhibit 32.

  18                THE COURT:     Any objection?

  19          (No verbal response)

  20                THE COURT:     It’s admitted.

  21          (Debtors’ Exhibit 32, received into evidence)

  22   BY MR. ARNAULT:

  23   Q      And, again, same question what was the nature of this

  24   litigation, Mr. Bonaccorsi?

  25   A      These were derivative claims brought by shareholder,
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 24 of 188 PageID #: 448
                                                                          24


   1   the Boothe Family Trust against the company for breaches of

   2   fiduciary duties and responsibilities of the board and the

   3   officers of the company that led to the failed Fresenius

   4   transaction and the findings made by -- and Vice Chancellor’s

   5   Laster order and opinion.

   6   Q      And, finally, last one of these, if you could turn to

   7   the document marked for identification, Debtors’ Exhibit 34?

   8   A      Yes, I’m there.

   9   Q      And what is this document, Mr. Bonaccorsi?

  10   A      This is this stipulation and order of dismissal in the

  11   shareholder derivative litigation that was filed -- that I

  12   referenced, that was filed in the United States District

  13   Court for the Northern District of Illinois, the Eastern

  14   Division, entered, signed by Judge Stark.

  15                MR. ARNAULT:     And, Your Honor, we move for the

  16   admission of Debtors’ Exhibit 34.

  17                THE COURT:     Any objection?

  18          (No verbal response)

  19                THE COURT:     It’s admitted.

  20          (Debtors’ Exhibit 34, received into evidence)

  21   BY MR. ARNAULT:

  22   Q      And at this point in time, what derivative, if any, are

  23   currently pending against Akorn’s former or current directors

  24   or officers?

  25   A      There is none.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 25 of 188 PageID #: 449
                                                                          25


   1   Q      And now, having discussed those two pieces of

   2   litigation, I’d like to turn to the shareholder class action

   3   litigation against Akorn and its current and former directors

   4   and officers.     And are you familiar with that litigation?

   5   A      Yes, I am.

   6   Q      All right, so let’s turn then to debtors or what’s been

   7   marked for identification, Debtors’ Exhibit 36 in your

   8   binder.

   9   A      Yes, I’m there.

  10   Q      And have you seen this document before?

  11   A      Yes, I have.

  12   Q      What is it?

  13   A      This is the second amended class action complaint filed

  14   against the directors and officers of the company stemming

  15   from the failed transaction and the stock drop and losses to

  16   the shareholders of the company.

  17                 MR. ARNAULT:     And, Your Honor, at this point in

  18   time, we move for the admission into evidence of Debtors’

  19   Exhibit 36.

  20                 THE COURT:     Any objection?

  21          (No verbal response)

  22                 THE COURT:     It’s admitted.

  23          (Debtors’ Exhibit 36, received into evidence)

  24   BY MR. ARNAULT:

  25   Q      Did this complaint, to your understanding, assert
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 26 of 188 PageID #: 450
                                                                          26


   1   direct or derivative claims against Akorn and its former and

   2   current directors and officers?

   3   A      These are direct claims against the officers and

   4   directors of the company.

   5   Q      And what is the current status of the shareholder class

   6   action litigation?

   7   A      This case has been wholly settled; a settlement has

   8   been approved resolving all issues in the case.

   9   Q      Let’s talk about the settlement and negotiations

  10   surrounding this litigation.

  11          Can you just describe for the court the process by

  12   which the parties were able to reach a settlement in this

  13   matter?

  14   A      Yes.    Shortly after the pleadings were made and some

  15   discovery was taken, the parties agreed to engage in

  16   settlement negotiations and for that purpose, we, again,

  17   relied on support from a third-party mediator, Layn Phillips.

  18   The parties came together in person on, at least, two

  19   occasions and spent months and months negotiating resolution

  20   of this litigation.

  21          We were eventually able to come to terms on, as I

  22   mentioned.     We did enter into a settlement agreement that was

  23   approved by the court.

  24   Q      Okay.    And let’s turn to Debtors’ Exhibit 37 and we can

  25   talk about some of the terms of that settlement.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 27 of 188 PageID #: 451
                                                                          27


   1   A      Okay.

   2   Q      And what is Debtors’ Exhibit 37?

   3   A      This is the stipulation and agreement of settlement

   4   entered into between the parties.

   5                  MR. ARNAULT:     And, Your Honor, we move for the

   6   admission into evidence of Debtors’ Exhibit 37.

   7                  THE COURT:     Any objection?

   8          (No verbal response)

   9                  THE COURT:     It’s admitted.

  10          (Debtors’ Exhibit 37, received into evidence)

  11   BY MR. ARNAULT:

  12   Q      For purposes of this settlement, Mr. Bonaccorsi, what

  13   consideration was provided by Akorn and its former and

  14   current directors and officers in order to settle it?

  15   A      Akorn, through it’s -- we paid cash.         There are really

  16   three components of it.         Cash that we secured from our

  17   insurance policy, or D&O insurance policy; contingent value

  18   rights and; equity in Akorn, all available shares from the

  19   point of settlement forward were contributed to the class

  20   plaintiffs.

  21   Q      And as far as where this consideration currently sits,

  22   what is the current status of the three buckets of settlement

  23   consideration you just mentioned?

  24   A      All consideration has been paid by the company.

  25   Q      And from the perspective then of the debtors, what
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 28 of 188 PageID #: 452
                                                                          28


   1   remains to be done under this settlement agreement?

   2   A      Nothing from my perspective.        We’re done.

   3   Q      And as far as the claims here, what claims were being

   4   released, pursuant to this settlement to your understanding?

   5   A      All the -- claims against directors and officers for

   6   failing to properly do our jobs as executive officers and

   7   directors of the company that led to the claim stock drop and

   8   damage to the shareholders.

   9   Q      Who are the releasing parties, pursuant to this

  10   settlement?

  11   A      The releasing parties are the all participating class

  12   plaintiffs who participated in the lawsuit.

  13   Q      And what claims, if any, did Akorn, or its affiliated

  14   released pursuant to this settlement agreement?

  15   A      I know we released our insurance carrier so that they

  16   could release the funds to fund the settlement, the cash

  17   settlement portion.

  18   Q      Okay.   But no claims at Akorn or its affiliates were

  19   released, correct?

  20   A      Correct; that’s correct.

  21   Q      Okay.   And how did the court ultimately rule with

  22   respect to final approval of this settlement?

  23   A      This settlement was approved by the courts.

  24   Q      Okay.   And if we could turn now in your binder to the

  25   document marked for identification, Debtors’ Exhibit 35.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 29 of 188 PageID #: 453
                                                                          29


   1   A      Yes, I’m there.

   2   Q      And what is this document?

   3   A      This is the order and final judgment approving the

   4   class action entered by Judge Seeger in March of 2020.

   5                 MR. ARNAULT:     And, Your Honor, we move for the

   6   admission into evidence of Debtors’ Exhibit 35.

   7                 THE COURT:     Any objection?

   8          (No verbal response)

   9                 THE COURT:     It’s admitted.

  10          (Debtors’ Exhibit 35, received into evidence)

  11   BY MR. ARNAULT:

  12   Q      In addition to the shareholder class action plaintiff

  13   gets settled were there any class members or, I guess, other

  14   plaintiffs who did not opt into that settlement?

  15   A      Yes.    There is still pending litigation by the parties

  16   who we call the opt-out plaintiffs, the opt-out plaintiffs,

  17   yes.

  18   Q      And I won’t take us through each of the complaints and

  19   for the opt-out plaintiffs that were filed, but what is your

  20   understanding as to the nature of the claims that the opt-out

  21   plaintiffs are asserting?

  22   A      The claims are identical to those made by the class

  23   action plaintiffs who were settled and resolved.

  24   Q      And just to put a fine point on it, are the claims that

  25   the opt-out plaintiffs are asserting direct claims or
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 30 of 188 PageID #: 454
                                                                          30


   1   derivative claims?

   2   A      Their direct claims against the officers and directors

   3   of the company.

   4   Q      So at this point, Mr. Bonaccorsi, I’d like to switch

   5   gears and address the allegations and some of the objections,

   6   as well as what we heard yesterday that Akorn’s former and

   7   current directors and officers engaged in criminal

   8   misconduct.

   9          And we start first with the issues relating to what was

  10   identified by the Delaware Chancery Court.          What governmental

  11   agencies, if any, have investigated those issues?

  12   A      The SEC opened an investigation against the company

  13   following the Delaware Court’s order.

  14   Q      And how, if at all, did the debtors participate in the

  15   SEC investigation?

  16   A      We received a demand for information and documents as

  17   part of their investigation.        We fully complied with that

  18   demand for documents.       And eventually made a presentation,

  19   met with -- made a presentation to the enforcement lawyer at

  20   the SEC in Chicago.      That was followed by a letter from the

  21   enforcement office informing us that they were recommending

  22   taking no enforcement action the company.

  23                 MR. GEORGE:    Objection, Your Honor.

  24                 Your Honor, I object.     That’s a hearsay statement.

  25   It’s an out-of-court statement by declarant that’s not
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 31 of 188 PageID #: 455
                                                                          31


   1   available and it’s being asserted for the truth of the

   2   matter, it’s hearsay.

   3                  THE COURT:     Mr. Arnault?

   4                  MR. ARNAULT:     Your Honor, he’s simply testifying

   5   here to the results of the investigation, so he’s simply

   6   saying that the SEC did not decide to commence an

   7   investigation.      So it’s not being offered for the -- well, I

   8   guess, it’s simply stating the results of that investigation,

   9   knot an out-of-court statement in that sense.

  10                  MR. GEORGE:     Well, Your Honor, it isn’t and the

  11   best evidence of what happened is the actual documents that

  12   were produced, rather than this witness’ characterization and

  13   interpretation of it.         It’s an out-of-court statement.      He’s

  14   testifying about what is in that letter, and that’s hearsay.

  15                  THE COURT:     I agree.   You can testify as to

  16   whether or not there was an enforcement, but not the reasons

  17   underlying the SEC’s decision to do so.

  18                  MR. ARNAULT:     Fair enough.

  19   BY MR. ARNAULT:

  20   Q      Let me ask it this way then to get to the decision as

  21   to whether or not there was enforcements.

  22          What was the result of the SEC investigation?

  23   A      I’m sorry; could you repeat it?         I didn’t hear the

  24   first couple of words.

  25   Q      Sure.     What was the result of the SEC investigation?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 32 of 188 PageID #: 456
                                                                          32


   1   A      It was closed.

   2   Q      And were any charges or indictments issued by the SEC

   3   relating to the issues that were identified by the Delaware

   4   Chancery Court?

   5   A      No, there was no action taken against the company or

   6   the officers and directors of the company.

   7   Q      And if we turn now to the allegations in the antitrust

   8   MDL, what governmental agencies, if any, investigated those

   9   issues?

  10   A      Primarily, the Department of Justice out of Washington,

  11   D.C.

  12   Q      And, again, how -- and, again, how, if at all, did the

  13   debtors participate in that investigation?

  14   A      We received subpoenas and demands for documents and

  15   information relating to our drug sales and pricing.            We fully

  16   complied with every request that was made.          We met in-person

  17   several times with the DOJ staff in Washington, D.C. and

  18   there has not been -- as a result of that, result of our

  19   participation and their investigation, there has been no

  20   actions against the company or any employees of the company,

  21   whether they’re offices or directors or lower level employees

  22   at the company.

  23   Q      Okay. And despite no governmental agency ever indicting

  24   Akorn or its employees or asserting any criminal charges

  25   against them, what steps, if any, have the debtors taken to
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 33 of 188 PageID #: 457
                                                                          33


   1   address the issues that were identified by the Delaware

   2   Chancery Court?

   3   A       There were many and I’ll summarize it this way.           There

   4   was a change in leadership.       We did bring in -- the board

   5   hired Doug Boothe to serve as the CEO.          Doug has a long

   6   history in the pharma industry and with him and his

   7   leadership and sort of a refreshing of the company, in light

   8   of not growing the way we were able to prior to the Fresenius

   9   transaction because of the operating covenants in the

  10   agreement, we needed an operational turnaround, business

  11   turnaround so that we could, again, focus on growing the

  12   company.

  13           After Doug started several top leadership changes were

  14   made.    We brought in a new COO and a new head of quality.

  15   Focusing on quality for a moment.         Because of the findings

  16   and issues that were made and litigated in the Fresenius

  17   litigation was especially important for us to bring a sense

  18   of urgency to that position, and we did hire a new head of

  19   quality, Dandy Dorado, who has developed really worked hard

  20   to improve that department, both in terms of the practices

  21   and programs that he has adopted and is seeing through and

  22   making changes within the department, to make sure that we

  23   have the best talent available to address the issues that

  24   caused the problems that we had in the Fresenius transaction

  25   and as found in the Delaware Court.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 34 of 188 PageID #: 458
                                                                          34


   1   Q        And how, if at all, has this remediation work continued

   2   throughout the bankruptcy proceeding?

   3   A        Oh, it has.   I mean it’s ongoing.      It’s an ongoing

   4   effort.     It’s a priority in the organization and it’s a

   5   priority with our board.       Our executive management team meets

   6   regularly to discuss the progress that we have made, not only

   7   in terms of our ongoing compliance, but also with a main

   8   focus of resolving the outstanding issues we have with the

   9   FDA as documented in the warning letters.

  10            We have made commitments to the FDA against their

  11   findings to make those improvements and we are well on our

  12   way to completing all of those at the two sites subject to

  13   the warning letters in Decatur and in Somerset.           And I

  14   understand that we are prepared for the next step DA

  15   inspection when they’re ready to embark on those activities

  16   again.

  17   Q        And now, again, jumping around a little bit, I want to

  18   go back to the insurance policies because previously you

  19   mentioned that part of the class action shareholder

  20   consideration was these insurance proceeds.

  21            And are you familiar with the policies at issue in the

  22   class action shareholder settlement?

  23   A        Yes, I am.

  24   Q        Okay.   And if you could turn in your binder to the

  25   document marked for identification as Debtors’ Exhibit 20.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 35 of 188 PageID #: 459
                                                                          35


   1   A      Okay.

   2   Q      And what is this document?

   3   A      This is the D&O policy issued by XL Specialty Insurance

   4   Company.

   5   Q      Was this the policy under which the insurance proceeds

   6   or was this the applicable insurance policy for the class

   7   action shareholder settlement?

   8   A      Yes, this is the policy covered by that action.

   9   Q      Okay.

  10                  MR. ARNAULT:     And, Your Honor, we move for the

  11   admission into evidence of Debtors’ Exhibit 20

  12                  THE COURT:     Any objection?

  13          (No verbal response)

  14                  THE COURT:     It’s admitted.

  15          (Debtors’ Exhibit 20, received into evidence)

  16   BY MR. ARNAULT:

  17   Q      And, Mr. Bonaccorsi, are you familiar with how this

  18   policy works?

  19   A      Yes, generally speaking, yes.

  20   Q      And in an effort to spare everyone the details to walk

  21   through these policy definitions, can you just explain for

  22   the court your understanding of how proceeds from this policy

  23   may be used?

  24   A      Yes.     The proceeds can be used to address any

  25   liabilities, exposure or planning made and defense fees and
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 36 of 188 PageID #: 460
                                                                          36


   1   costs made against the company and the company’s officers and

   2   directors for securities violation, like securities

   3   violations or breaches of fiduciary duty.

   4   Q       And as a result of the Kogut settlement, what claims,

   5   if any, are you aware of that could be asserted by the

   6   debtors based on the issue identified by the Delaware

   7   Chancery Court?

   8   A       None.

   9   Q       And just to be clear, because previously you had

  10   mentioned that you had entered into a release of the

  11   insurers. When we’re talking about the consideration, is it

  12   your understanding the insurance carriers here paid directly

  13   to the class on behalf of the D&O’s?

  14   A       They did.   The money did not flow through the company.

  15   Q       And, at this point, Mr. Bonaccorsi, I’d like to switch

  16   topics again and discuss executive compensation.

  17           And here, I want to begin by addressing allegations in

  18   some of the objections that the debtors intentionally failed

  19   to comply with their disclosure obligations relating to the

  20   executive compensation payments that were made in 2019 to

  21   2020.

  22           And so, first question, how, if at all, were the

  23   particulars of the debtors’ executive compensation payments

  24   publicly disclosed prior to the bankruptcy filing?

  25   A       We disclosed those in our required SEC filings.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 37 of 188 PageID #: 461
                                                                          37


   1   Q      And were those filings made prior to the bankruptcy

   2   filing?

   3   A      Yes, they were.

   4   Q      So if you could turn in your binder to what’s been

   5   marked for identification Debtors’ Exhibit 3.

   6   A      Okay.

   7   Q      And can you identify this document for the court,

   8   please?

   9   A      Yes, this is our 10-K/A that we filed with the SEC.

  10   Q      Were you involved in the review of this SEC filing?

  11   A      Yes, I was.

  12   Q      Do you believe that everything contained in Debtors’

  13   Exhibit 3 is true and accurate?

  14   A      Yes.

  15   Q      And is Akorn regularly prepare and make SEC filings as

  16   part of its business activities?

  17   A      Yes, that’s normal course.

  18   Q      Okay.

  19                  MR. ARNAULT:     And, Your Honor, we move for the

  20   admission into evidence of Debtors’ Exhibit 3.

  21                  THE COURT:     Any objection?

  22          (No verbal response)

  23                  THE COURT:     It’s admitted.

  24          (Debtors’ Exhibit 3, received into evidence)

  25   BY MR. ARNAULT:
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 38 of 188 PageID #: 462
                                                                          38


   1   Q      Now if you could turn to pages 19 and 20 of Debtors’

   2   Exhibit 3 and I want to point you to a heading at the bottom

   3   of page 19 entitled, “2019 Performance Based Annual Incentive

   4   Award.”

   5   A      Okay.

   6   Q      And what do those, I guess, the paragraphs under

   7   performance based annual incentive award actually disclose?

   8   A      This discloses the details of the performance awards

   9   that were paid related to our 2019 performance.

  10   Q      And how were these performance-based awards developed,

  11   based on your understanding?

  12   A      These are developed by the compensation committee of

  13   our board with input from our head of HR who also used the

  14   support of an outside compensation consultant, Willis Towers

  15   Watson.

  16   Q      And what, if anything, had the executives done to earn

  17   these awards?

  18   A      We met or exceeded all the performance measures for the

  19   year that were included in the compensation program as

  20   approved by the compensation committee and the board.

  21   Q      And when are these bonuses paid?

  22   A      They were paid in late December 2019.

  23   Q      When are -- and how dos that compare to when bonuses

  24   are typically paid?

  25   A      Bonuses are typically paid within the first quarter,
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 39 of 188 PageID #: 463
                                                                          39


   1   usually within the first couple of months of the following

   2   year, given the end of the year activities.

   3   Q       So why pay these bonuses in December?

   4   A       One, they were -- we far exceeded all the measures and

   5   so, there was no question that they were earned.           And given

   6   sort of the activities of rough waters that were swimming in

   7   for the entirety of the year, it was important for our board

   8   and compensation committee to get these earned awards out as

   9   soon as possible to recognize the fine performance of the

  10   employees of the company.

  11   Q       By accelerating these payments what, if anything, then

  12   prevented the executive team from quitting after they

  13   received their bonuses?

  14   A       Well there was a deterrence put in place.         We did

  15   receive letter agreements from -- by the compensation

  16   committee that came from our head of HR that indicated that

  17   should any person who is receiving a bonus in part, on their

  18   own they would be required to pay the funds back, if they

  19   left prior to the normal time when a bonus would have been

  20   made.

  21           As I said earlier, bonuses are normally made within the

  22   first quarter of Q1 of the following year.          And so, we did

  23   have clawback provisions, so to speak, put in place so that

  24   if someone left, they would have to return those funds.

  25   Q       And if we turn now to the 2020 compensation payments,
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 40 of 188 PageID #: 464
                                                                          40


   1   and I’ll have you turn to page 23 where you’ll see a heading

   2   entitled, “Subsequent Developments.”

   3   A       Yes.

   4   Q       And what are the two paragraphs under this heading

   5   disclose?

   6   A       These paragraphs explain essentially the rationale and

   7   some detail around retention payments that were approved by

   8   our board and made to the officers and directors here or

   9   officers, I should say here.

  10   Q       And when were these payments made?

  11   A       They were made, as I recall, I think it was in the

  12   first quarter of 2020.

  13   Q       And why did the company adopt --

  14                  THE COURT:     I’m sorry; what page are we on?

  15                  I’m sorry.     I have to interrupt.   What page are

  16   you on?

  17                  MR. ARNAULT:     Sorry, Your Honor; page 23.

  18                  THE COURT:     Okay.   Thank you.

  19                  I apologize.     Please continue.

  20                  MR. ARNAULT:     No problem.

  21   BY MR. ARNAULT:

  22   Q       And what’s your understanding, Mr. Bonaccorsi, as to

  23   why the company adopted a retention program?

  24   A       Well, again, with -- a couple of things were in play

  25   here.     One, we were -- HR had and compensation committee were
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 41 of 188 PageID #: 465
                                                                          41


   1   working with an outside consultant.         And with their input and

   2   in light of what was happening within the company that the

   3   company was up for sale, given the operational improvement

   4   that had been occurring and were in process, the board was

   5   very concerned that the executives would leave the company.

   6           Not knowing what their futures would hold at Akorn,

   7   this was a way to maintain stability in the company, pay the

   8   retention awards, as a motivator, to stay to continue working

   9   on all the operational and sales, the commercial improvements

  10   that we had started under Doug Boothe to put in place, to

  11   make us as appealing as we could to possible new money or a

  12   new buyer for the company.

  13   Q       And what risk, if any, did the compensation committee

  14   or the board see as to retention, to your understanding?

  15   A       I’m sorry.   I don’t know that I understood the

  16   question.    Could you repeat it?

  17   Q       Oh, I’m sorry.    You mentioned that the board and the

  18   compensation committee believed that there was a risk of

  19   retaining these executives.       What was driving those concerns?

  20   A       Well there was a risk of these people leaving.          There

  21   was talk about filing for bankruptcy and I know that sort of

  22   individuals were greatly concerned about what that would do

  23   to their careers and their reputations, at this point in

  24   time.

  25           And in early 2020, pre-pandemic.        The economy was
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 42 of 188 PageID #: 466
                                                                          42


   1   pretty robust and there was some concern that it would be

   2   relatively easy given the progress at the executive officers

   3   and the other management team members made, the impact that

   4   they had at Akorn would be appealing for competitors or

   5   others in the industry, so there was some fear that there

   6   would be some flight in light of the uncertain waters that we

   7   were treading in at the time. And this was a way to retain

   8   these important people and leadership roles.

   9   Q      And what makes up the payments then that were made as

  10   part of this retention program?

  11   A      So these numbers were developed by -- with input from

  12   the compensation consultant.        They were measured against

  13   market.    And it’s my understanding that these numbers are

  14   squarely within the range of 50 percent to make them more

  15   fair then they had been.       The company did not pay bonuses to

  16   the executives -- didn’t pay bonuses, period, to the

  17   management team at certain levels for the prior two years.

  18   Q      And then what conditions or what types of conditions,

  19   if any, were imposed on these retention payments?

  20   A      These payments also were accompanied by a clawback

  21   agreement whereby if an individual were to voluntarily depart

  22   prior to the consummation of a transaction for the assets or

  23   equity of the company that those payments made under this

  24   bonus program would have to be returned to the company.

  25   Q      And what is then the impact of the retention payments?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 43 of 188 PageID #: 467
                                                                          43


   1   A      There has been no movement.        The entire management and

   2   executive team remains in place.

   3   Q      And what role, if any, did the lenders have in this

   4   retention program?

   5   A      They claim no (indiscernible).

   6   Q      At this point, Mr. Bonaccorsi, I want to turn to the

   7   processes that led to where we are today.          And I’m mindful of

   8   not duplicating Mr. Buschmann rather extensive prior

   9   testimony on this topic.       And so, to that end, can you just

  10   simply describe for the court your involvement in the pre-

  11   and post-petition processes that Mr. Buschmann discussed?

  12   A      Sure.     My involvement began even before Mr. Buschmann.

  13   Once the lender group sent us the letters in late 2018, I

  14   worked with mainly Duane Portwood and outside legal advisors

  15   in order to make sense of the content of those letters and

  16   the risk they posed to the company.

  17          Following some very deliberate adversarial

  18   conversations with the lender group represented by Jones Day

  19   at the time, we did retain PJT.        You heard about PJT’s

  20   involvement yesterday.       We engaged in meaningful difficult

  21   discussions with the lender group in order to negotiate a

  22   standstill agreement which, over the course of time, was

  23   modified.      But we went through different processes, first, to

  24   refinance the debt.      Then to try to get new equity in, try to

  25   sell the company; all of that unsuccessfully.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 44 of 188 PageID #: 468
                                                                          44


   1          That led us then to the decision to toggle, was the

   2   word, into a Chapter 11 and a stalking horse bid made by the

   3   lender group.     My involvement, all along, with support of my

   4   team, has been to guide those discussions, the presentation,

   5   the refinancing presentations and diligence.           We negotiated

   6   something like, you know, at least fifty NDAs during the

   7   course of those months with financial sponsors, strategic

   8   entities, and banks, all in an effort to, you know, secure

   9   financing, refinance the company, and then, ultimately, sell

  10   the company.

  11          We then leading up in details of the number of

  12   presentations we made and participated in the presentations

  13   we created, all the while maintaining our appropriate SEC

  14   status by making all required findings with the SEC,

  15   reflecting our activities, meeting with the lenders, in the

  16   meantime, to provide them with operational and performance

  17   updates on how the company was doing.

  18          We eventually, next, negotiated, participated with our

  19   legal advisors in negotiating the APA that we eventually

  20   entered into with the lender group.         And then, again,

  21   participated in the marketing of the company to post-petition

  22   to continue our sales efforts of the company to find as much

  23   value, maximize the value of our situation for the benefit of

  24   the shareholders.      Again, that was around-the-clock,

  25   literally around-the-clock, due diligence requests and
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 45 of 188 PageID #: 469
                                                                          45


   1   compliance, preparation of and for management presentations

   2   throughout that entire duration that we’ve been in Chapter

   3   11.   And, here we are.

   4   Q      And based on your involvement in the pre- and post-

   5   petition processes that you discussed, in your view, how

   6   would you characterize the negotiations both with the lenders

   7   and the stalking horse purchaser?

   8   A      Adversarial, arm’s length, professional, challenging.

   9   I think we were under a great deal of pressure given the

  10   difficulty we were finding ourselves in trying to sell the

  11   company, so it was cooperative, I would say.           I think that’s

  12   the word I’m looking for.       It was cooperative; yet,

  13   adversarial.     There was a lot of pressure, has been a lot of

  14   pressure applied by the ad hoc group, the stalking horse

  15   bidders to get to the best result possible, not only for us,

  16   but our stakeholders.

  17          But, you know, I think the word bruising was thrown

  18   around and that was the first time I heard that, but that’s

  19   one I would borrow for my description of the relationship and

  20   activities.

  21   Q      And as far as the plan, why are the debtors standing up

  22   in court today supporting confirmation of that plan?

  23   A      After all the work we did, after receiving the best and

  24   only bid that we have, the company and its advisors have

  25   taken great strides to do what we can, given the limitations
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 46 of 188 PageID #: 470
                                                                          46


   1   that are on the company, to be as far as to many

   2   stakeholders, including the creditors and the various classes

   3   of creditors, as is possible.        The negotiations to sell the

   4   company have been arm’s length, have been in good faith, very

   5   challenging and I think we maximize the value for that

   6   purpose.

   7   Q      And now let’s now talk about the plan that the debtors

   8   are seeking to confirm.       And here I just want to walk through

   9   some of the sections, 1129 elements, I don’t think really are

  10   in dispute, but, at least, I want to have the evidence in the

  11   record on these.

  12          And so, if we start with the classification

  13   requirements, does the plan specify the classification of

  14   claims in interest?

  15   A      Yes, it does.

  16   Q      And are claims and interest in each class substantially

  17   similar to other claims and interest in that class?

  18   A      Yes, they are.

  19   Q      And what factors, if any, did the debtors consider in

  20   classifying claims and interest under the plan?

  21   A      The legal interest and rights, the capital structure

  22   that was available and the collateral that was available.

  23   Q      Does the plan specify whether classes of claims and

  24   interests are impaired or unimpaired the plan?

  25   A      Yes, it does.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 47 of 188 PageID #: 471
                                                                          47


   1   Q      Does the plan specify the treatment of the impaired and

   2   unimpaired classes of claims and interests under the plan?

   3   A      Yes, it does.

   4   Q      How may intercompany claims and interests be treated

   5   under the plan?

   6   A      I’m sorry; I don’t know.

   7   Q      Yeah is it treated under plan intercompany claims and

   8   interests maybe treated unimpaired?

   9   A      Yes, that’s right.

  10   Q      And why is that with respect to these intercompanies?

  11   A      Those are -- it’s our cash system at the company.

  12   There are intercompany transfers for operational efficiencies

  13   within the company and our subsidiaries.          It’s just our cash

  14   management program that we have in place.

  15   Q      And how, if at all, does the treatment of those

  16   intercompanies effect the economic substance of the plan or

  17   any recoveries to the debtors’ creditors?

  18   A      It doesn’t.     That’s Akorn money that stays with Akorn

  19   and its subsidiaries.

  20   Q      Does the plan provide adequate means for its

  21   implementation?

  22   A      Yes, it does.

  23   Q      Does the plan provide for the dissolution of the

  24   existing boards of directors or managers of the debtors and

  25   the appointment of a plan administrator?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 48 of 188 PageID #: 472
                                                                          48


   1   A      Yes, it does.

   2   Q      And are these provisions, in your opinion, consistent

   3   with the interest of creditors and equity security holders,

   4   as well as public policy?

   5   A      Yes.

   6   Q      Are these provisions, in your opinion, consistent with

   7   applicable state law and the Bankruptcy Code?

   8                 MR. GEORGE:     Objection, Your Honor.     That calls

   9   for a legal conclusion, Judge, I think.

  10                 THE COURT:     Sustained.

  11                 MR. ARNAULT:     Your Honor, that’s why I phrased it

  12   in your opinion.

  13                 THE COURT:     Well, he’s not an expert witness.

  14                 MR. GEORGE:     He’s not an expert.

  15                 MR. ARNAULT:     Okay. Fair enough.

  16   BY MR. ARNAULT:

  17   Q      Is it your understanding then that these provisions are

  18   consistent with applicable state law and the Bankruptcy Code

  19   as explained to you?

  20   A      Yes, as far as I understand, yes.

  21   Q      Are you aware that the court approved the disclosure

  22   statement?

  23   A      Yes, I am.

  24   Q      To your knowledge did the debtors comply with the

  25   solicitation requirement of Section 1125 of the Bankruptcy
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 49 of 188 PageID #: 473
                                                                          49


   1   Code?

   2   A       Yes.

   3   Q       Does the plan provide for the satisfaction of monetary

   4   default under each executory contract and unexpired lease to

   5   be assumed or assumed and assigned by payment of the cure

   6   amount, if any?

   7   A       Yes.

   8   Q       Does the plan provide as to professional fee claims and

   9   corresponding payments, subject to prior court approval and

  10   compliance with the Bankruptcy Code?

  11   A       That’s correct.

  12   Q       Does the plan provide for each holder of an allowed

  13   administrative claim to receive cash equal to the amount of

  14   such allowed administrative claim on the effective date or as

  15   soon as reasonably practicable thereafter?

  16   A       Yes.

  17   Q       Does the plan provide for each holder of allowed

  18   priority tax claims to be treated in accordance with the

  19   terms set forth in Section 1129 of the Bankruptcy Code?

  20   A       Yes.

  21   Q       Does the plan provide for the payment of all fees under

  22   28 U.S.C. Section 1930 including U.S. Trustee fees?

  23   A       Yes.

  24   Q       Is the purpose of the plan to avoid taxes?

  25   A       No.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 50 of 188 PageID #: 474
                                                                          50


   1   Q      Is the purpose of the plan to avoid the application the

   2   Securities Act of 1933?

   3   A      No.

   4   Q      And I want to turn to the UCC’s investigation of

   5   potential claims and causes of action that the debtors may

   6   possess.     And to start, are you familiar with that

   7   investigation?

   8   A      Yes, I am.

   9   Q      What involvement did the debtors have in that

  10   investigation?

  11   A      We received requests for information, documents, and

  12   interviews with various Akorn employees and advisors. We were

  13   responsible for complying with those requests which we did.

  14   We produced six or seven individuals which included employees

  15   and directors and advisors of the company.          We produced tens

  16   of thousands of pages of documents out of Akorn. And millions

  17   of pages of material and information out of stemming from the

  18   litigation in Delaware.

  19   Q      Did the debtors conduct their own formal investigation

  20   into these issues?

  21   A      No, we did not.

  22   Q      Why not?

  23   A      The issues were heavily litigated.         They were resolved

  24   in terms of the derivative action that were filed and demands

  25   made, those were all settled, resolved, and releases put in
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 51 of 188 PageID #: 475
                                                                          51


   1   place.     And the UCC was, from what I understand, doing its

   2   job to investigate any possible additional third-party

   3   claims.

   4   Q        And, finally, I want to turn to the release and

   5   exculpation provision in the plan.         And I want to start,

   6   first, with the debtor release provision in the plan.

   7            Are you familiar with that provision, Mr. Bonaccorsi?

   8   A        Yes, I just lost you off the screen.       Hold on.    Give me

   9   one second.

  10   Q        No problem.

  11   A        Okay.   I’m back, sir.

  12   Q        Okay.   Let me ask it again.

  13            Are you familiar with the debtor release provision in

  14   the plan?

  15   A        Yes, I am; generally speaking, yes.

  16   Q        And are you generally familiar with the reasons why the

  17   debtors included this provision in the plan?

  18   A        Yes, I am.

  19   Q        And to your understanding what claims are being

  20   released pursuant to the debtor release provision in the

  21   plan?

  22   A        The fiduciaries of the company will be released, given

  23   their, you know, of all claims given their participation in

  24   the governance of the company, the operation of the company

  25   which is something that they knew because we were understood
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 52 of 188 PageID #: 476
                                                                          52


   1   to be true that if they participated in this process in good

   2   faith, engaged in the activities with others at an arm’s

   3   length basis with the wellbeing and interest of the

   4   stakeholders, the lenders, the shareholders, and the

   5   creditors in mind and did so properly that they would be

   6   exculpated.

   7   Q      Okay.    And I just want to focus on the releases right

   8   now and we’ll get to the exculpation.

   9          So let’s just focus on the releases and start by

  10   discussing the grounds for providing the debtor releases to

  11   the debtors’ officers.

  12          And, first of all, could you just identify for the

  13   court who are the debtors’ officers here?

  14   A      Doug Boothe is our CEO; Duane Portwood is our CFO.            I

  15   serve as the corporate secretary.         Chris Young is the chief

  16   operating officer.      John Kafer is a commercial officer and

  17   Randy Pollard is our controller.

  18   Q      And is Mr. Dorado an officer as well?

  19   A      He is.    He is head of quality, quality compliance.

  20   Q      I actually want to get to specifics here and understand

  21   how each of these individuals supported the plan process and

  22   what contributions they made to the plan itself.

  23          So we start with yourself.       How have you been involved

  24   in supporting the plan process and the debtors’

  25   restructuring?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 53 of 188 PageID #: 477
                                                                          53


   1   A      Well, I think I spent a few minutes and probably more

   2   than a few minutes describing my activities as they relate to

   3   the prepetition and post-petition processes, so I’m not going

   4   to recite all of that again here, except to add to that

   5   that’s all been in addition to my normal duties and

   6   responsibilities as the general counsel and corporate

   7   secretary at the company.       So it was more or less an added

   8   responsibility that I do and responsibilities and

   9   (indiscernible) that I described earlier.

  10   Q      And how about Mr. Boothe?       How has he been involved in

  11   supporting the plan process and the debtors’ restructuring?

  12   A      Sure.   I would say something similar to how I described

  13   my own activities.      He was in the midst of commencing a

  14   turnaround for the company when his attention was divided to

  15   and required for the ongoing negotiation with the lenders,

  16   the various presentations that we made, not only to the

  17   lenders, but also during the M&A -- the refinancing process

  18   and the possible sale process, as well as ongoing

  19   negotiations with the lender group as we moved into the sale

  20   of the company to the stalking horse.

  21          All the while maintaining his normal day job as the CEO

  22   of the company, keeping his team and others engaged in the

  23   priorities of operating the company.         He made himself

  24   available, and I know this because I was called on to calls

  25   with him, to speak with our legal advisors, our financial
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 54 of 188 PageID #: 478
                                                                          54


   1   advisors, and other parties as we were engaged in due

   2   diligence and management presentations.

   3   Q      All right and what about Mr. Portwood, how specifically

   4   has he been involved in supporting the plan process and the

   5   debtors’ restructuring?

   6   A      Likewise.    He too, in addition to executing his normal

   7   duties and responsibilities as the company’s CFO and

   8   responsibility for the financials of the company and filing

   9   the required financial statements with the SEC, he has been

  10   heavily involved in forecasting the analytics of our

  11   financial performance at the forefront of interacting and

  12   negotiating with the lenders, both with respect to the

  13   standstill agreement, negotiating potential terms for the

  14   refinancing of the company, as well as the eventual sale of

  15   the company.

  16          It has taken on almost -- it’s been almost a complete

  17   and separate job for him to guide the company from his

  18   perspective through this process.

  19   Q      And what role has Mr. Portwood played with respect to

  20   the due diligence that the various interested parties have

  21   requested?

  22   A      He has been involved in all of the presentations.            He

  23   and his team have been involved in the development of

  24   forecasting models.      He has been fully cooperative and

  25   available to all participants in the process.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 55 of 188 PageID #: 479
                                                                          55


   1   Q      How about Mr. Dorado?      How has he been involved in

   2   supporting the plan process and the debtors’ restructuring?

   3   A      Well as I alluded to earlier, given the focus that the

   4   entire industry and world has had on the Akorn quality

   5   systems and quality programs, he has not only, since he’s

   6   come into the company, revamped the program to be more

   7   inclusive and more efficient so that we can remain compliant

   8   with the FDA’s requirements and get our two facilities out

   9   from under the warning letters.        That has led to a high

  10   degree of scrutiny by the lender group and the various

  11   participants in the refinancing and sale efforts on quality.

  12          So he typically right after is one of the first members

  13   of the management team to speak about the improvements that

  14   he has made and the status of the quality systems at Akorn

  15   and FDA compliance.      So he has, again, been at the forefront

  16   of this process while also maintaining the company to make it

  17   as appealing as possible throughout the process through

  18   possible interested parties to refinance and to sell to.             So

  19   he was heavily involved.

  20   Q      And how about Mr. Kapoor then?        How has he been

  21   involved in supporting the plan process and the debtors’

  22   restructuring?

  23   A      Like the rest of us, he too has been keeping his day

  24   job and what is turning out to be just a horrendously

  25   difficult year in light of the virus in maintaining and
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 56 of 188 PageID #: 480
                                                                          56


   1   growing sales as best he can and working with this team to do

   2   that while, as you can imagine, given the nature of the

   3   interested parties in endeavor to refinance and sell the

   4   company, to focus on future growth of the company.            So he has

   5   spent an inordinate amount of time working with the

   6   management team, as well as his own team and the finance team

   7   to develop appropriate forecast models that are sustainable,

   8   credible and also appealing to any interested parties in the

   9   process.

  10   Q      And then, finally, with respect to Mr. Young, how has

  11   he been involved in supporting the plan process and the

  12   debtors’ restructuring?

  13   A      Well he too, like Dandy and Doug, were relatively new

  14   to the company and he was highly focused, when he came on,

  15   before we knew what our future held here, when he came on, he

  16   was focused on improving operations at each and every site.

  17   Made substantial changes in not only the operations, but the

  18   operations leadership and has done that very successfully.

  19          Again, placing the company in a very good place

  20   operationally with the operational improvements that he’s

  21   made, but then has to maintain and continue to make more

  22   effective and, again, appealing to the possible interested

  23   parties throughout this process.

  24          He, like the rest of the leadership team, has been

  25   engaged in participating in the management presentations;
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 57 of 188 PageID #: 481
                                                                          57


   1   again, whether it’s to lenders, banks, financial sponsors,

   2   strategics, as well as supporting all of us when we have had

   3   to put our best foot forward and explain what we’re doing

   4   operationally, all the while -- and he did purchase paid, if

   5   I didn’t say it.

   6          He has purchase paid it all along in the management

   7   presentations and we call on him to participate in the

   8   negotiating of the documents, as we do all the leaders in the

   9   organization in negotiating the APA.         So, again, heavily,

  10   heavily involved in the process.

  11   Q      And if we turn now to the directors and don’t need to

  12   do those individually. But could you just describe how the

  13   directors have been involved in supporting the plan process

  14   and the debtors’ restructuring?

  15   A      Sure.   I think earlier in my testimony I talked about

  16   what their normal or what the rules, the various charters

  17   state about how often they should meet on a regular basis

  18   throughout the year which is quarterly.          Since November, our

  19   board has met approximately 70 times; sometimes weekly,

  20   sometimes biweekly, constantly with our legal advisors, with

  21   our financial advisor guiding, testing, asking questions,

  22   fully engaged in this process every step of the way, again

  23   well before we knew where we were headed.          They have been

  24   involved in executing good governance and being themselves

  25   engaged in making sure that each of the leadership members
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 58 of 188 PageID #: 482
                                                                          58


   1   was engaged.

   2   Q      And, in your view, were each of the debtors, directors

   3   and officers have supported the plan and the restructuring,

   4   absent the debtor releases?

   5   A      No.   Given the amount of work and, as I said earlier,

   6   it’s been days where it is around the clock, given the amount

   7   of work, the dedication, hard work that went into not only

   8   improving the operational and financial performance of the

   9   company, but also to do that correctly, to make the company

  10   appealing to others who would be interested taking an

  11   interest in the company or acquiring the company, as well as

  12   for, you know, obviously, the outcome of all of the

  13   stakeholders in the company and outside the company who rely

  14   on Akorn.

  15   Q      Let me ask you this.      If both you and the UCC are

  16   correct and any potential claims out there have been released

  17   or their (indiscernible) or they’re barred by the challenge

  18   period, why are the debtors seeking these releases?

  19   A      Again, given the hard work that we put into this effort

  20   to maximize the value of the company, we succeeded here.

  21   We’ve done, worked our hardest to achieve what we’ve done

  22   which is elicit a bid from the lender group and in exchange

  23   for our group and given that we understood it at the outset

  24   of this process that doing so this would be, you know, the

  25   return or the consideration for our efforts.           That
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 59 of 188 PageID #: 483
                                                                          59


   1   expectation was certainly (indiscernible).          I think the

   2   objective was met by selling the company and getting us

   3   through this process.

   4   Q      If we turn now to the lenders and the DIP lenders, what

   5   contribution, if any, have they made to the debtors’

   6   restructuring efforts?

   7   A      Well, I think you heard yesterday, financially they

   8   provided $30 million dollars of DIP.         They’re providing $35

   9   million dollars in a wind-down, and I’m aware that they did

  10   reach settlement with the creditors contributing $5 million

  11   dollars to that.

  12          Separately from the pure financial effort or gestures

  13   that they made and contributed, they wanted this process to

  14   succeed while protecting their own interest.           And as

  15   adversarial the discussions and the relationship has been, it

  16   was also highly productive.       They are at a place where they

  17   not only get the benefit of the risk that they put forth when

  18   they originally invested in the company, but helping us by

  19   submitting the stalking horse bid will enable us to get out

  20   of the situation and continue to make improvements at the

  21   facility, continue to operate, continue to employ our

  22   employees and manufacture and sell drugs, all which ought to

  23   benefit the stakeholders here, as well as them.           So, I expect

  24   that they, you know, rightfully are supporting the plan.

  25   Q      And, finally, Mr. Bonaccorsi, I want to briefly discuss
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 60 of 188 PageID #: 484
                                                                          60


   1   the exculpation provision in the plan which you had mentioned

   2   previously.     Are you familiar with that provision?

   3   A      I am generally, yes.

   4   Q      And I think we can streamline this because we’ve

   5   discussed the party’s substantial contributions here. But can

   6   you briefly explain to the court your understanding of how

   7   the exculpation provision facilitated plan negotiations?

   8   A      As I -- yes, as I mentioned, it was going into this

   9   process, it was an investment and we knew it was going to

  10   take an investment of time and care and energy to make sure

  11   that we guided this process appropriately.          And we all had

  12   the expectation that if we were willing to make that

  13   investment of time and devote our best efforts, use good

  14   judgment, act in good faith, act with the other parties at

  15   arm’s length to get through this process as successfully as

  16   possible for the benefit of the shareholders and

  17   stakeholders, that expectation would be had.

  18          And that was very clear at the outset.          I think it was

  19   evidenced by the amount of participation provided by all the

  20   fiduciaries here through the number of board meetings, but

  21   also the extent of the participation and care that was given

  22   by the board, as well as the executives and officers at the

  23   company to see this process through as successfully as

  24   possible, not for ourselves, but for the stakeholders.

  25                 MR. ARNAULT:    Thank you very much, Mr. Bonaccorsi.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 61 of 188 PageID #: 485
                                                                          61


   1   That is all the questions from me at this point.

   2                 Your Honor, I would pass the witness at this point

   3   in time.

   4                 THE COURT:    Okay.   Let me ask for the record

   5   before we proceed with cross-examination.          Who intends to

   6   cross-examine Mr. Bonaccorsi?

   7                 Mr. George?

   8                 MR. GEORGE:    I do, Your Honor.

   9                 THE COURT:    Okay.   Is there anyone -- and

  10   approximately how long do you expect your cross-examination

  11   to go?

  12                 MR. GEORGE:    Your Honor, probably as long as the

  13   direct.

  14                 THE COURT:    Okay.   All right is there anyone else

  15   that seeks to cross-examine Mr. Bonaccorsi?

  16                 MR. GEORGE:    Your Honor, before we start, can we

  17   have a five-minute break and maybe an idea?          Do you intend to

  18   go to 3:30 today, Your Honor?

  19                 THE COURT:    Certainly.    So we are going to take a

  20   break.     We’re going to go until 3:30 and based on the amount

  21   of time the various parties wish to cross-examine Mr.

  22   Bonaccorsi, I’ll direct who can go first after the break

  23   because it might make sense if someone has a shorter cross-

  24   examination that they go first and finish their cross of Mr.

  25   Bonaccorsi before we take a lunch break.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 62 of 188 PageID #: 486
                                                                           62


   1                 So, let me ask, who else wants to cross-examine

   2   Mr. Bonaccorsi?

   3                 I see Mr. Parker.        I see Ms. Cornish. Are you

   4   interested in cross-examining?           I see a few other people that

   5   turned on their screens, so I just need a yes or a no.

   6                 MR. PARKER:     Your Honor, Michael Parker.       I do

   7   intend to cross-examine Mr. Bonaccorsi not nearly as long as

   8   Mr. George, but the advantage of having Mr. George go first

   9   is he might well eliminate my need to do some of my cross and

  10   so, I’d actually prefer Mr. George to go first.

  11                 THE COURT:     Okay.     All right that’s fine.

  12                 Ms. Cornish, did you intend to cross-examine Mr.

  13   Bonaccorsi?     I’m sorry; you’re on mute.

  14                 MR. ARNAULT:     Can’t hear a thing.

  15                 THE COURT:     Okay.     Ms. Cornish dropped off.     Let

  16   me ask --

  17                 MS. CORNISH:     No --

  18                 THE COURT:     Oh, okay.

  19                 MS. CORNISH:     I apologize.     I was having technical

  20   difficulty but I’ve recovered.

  21                 I was going to say the same thing as Mr. Parker.

  22   I’m quite confident Mr. George will cover the areas that I

  23   would like to be so I’d like to reserve the ability to cross

  24   if he does not do that.

  25                 THE COURT:     Okay.     That’s fine.   Mr. Bowden, you
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 63 of 188 PageID #: 487
                                                                           63


   1   unmuted your video.        Are you intending to cross-examine Mr.

   2   George?

   3                 MR. BOWDEN:     Your Honor, I’m working with Mr.

   4   Parker on this matter, so unless Mr. Parker asks me to ask

   5   questions, I do not intend to ask questions.           Thank you.

   6                 THE COURT:     Okay.   All right.    And Ms. Tobler,

   7   looks like you unmuted your video as well, so you intend to

   8   cross-examine Mr. Bonaccorsi?

   9                 MS. TOBLER:     No, Your Honor.     I’m with Ms.

  10   Cornish, so.

  11                 THE COURT:     Oh, okay.   My apologies.    I can’t keep

  12   everyone straight.      And it doesn’t help that I never -- this

  13   is the first time I’m seeing everybody in person at these

  14   couple of hearings, so let’s take a ten-minute break and

  15   then, Mr. George, seems like there’s a collective agreement

  16   that you should go first.        So, we’ll just go right into the

  17   cross-examination.

  18                 Let’s try to intend to take a lunch break at noon

  19   and we’ll take, perhaps a half an hour lunch break, similar

  20   to yesterday.     So, okay, let’s come back at eleven o’clock

  21   and we’ll start the cross-examination.

  22                 Mr. Bonaccorsi, during this break you’re under

  23   oath.     Just remind you that you’re not permitted to speak to

  24   anyone about the substance of your testimony during the

  25   break.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 64 of 188 PageID #: 488
                                                                           64


   1                 All right, thank you, all.       See you back at

   2   eleven.

   3                 MR. ARNAULT:     Thank you, Judge.

   4                 THE WITNESS:     Understood.

   5            (Recess at 10:52 a.m.)

   6            (Proceedings resumed at 11:03 a.m.)

   7                 THE COURT:     Okay, everyone.    This is Judge Owens.

   8   We’re back on the record.

   9                 Before we begin with cross examination let me just

  10   ask the parties to the extent you are not asking questions of

  11   the witness and/or defending the witness I’d like you to shut

  12   your video screens off.        It is extremely distracting at times

  13   and allows me to see the witnesses much clearer when only the

  14   relevant parties are on my screen.

  15                 So, if you wouldn’t mind doing that, I would

  16   appreciate it.     And to the extent you can’t figure it out we

  17   can certainly do it for you.        Okay.

  18                 All right.     Mr. George, do you want to -- you may

  19   begin your cross examination of Mr. Bonaccorsi when you’re

  20   ready.

  21                 MR. GEORGE:     Thank you, Your Honor.     Just one

  22   second.     Thank you.

  23            (Pause in record)

  24                 MR. GEORGE:     I’m ready, Your Honor.     Thank you.

  25                 THE COURT:     You’re welcome.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 65 of 188 PageID #: 489
                                                                          65


   1                              CROSS EXAMINATION

   2   BY MR. GEORGE:

   3   Q      Mr. Bonaccorsi, good morning, sir.

   4   A      Hello.

   5   Q      Mr. Bonaccorsi, you said you are general counsel to the

   6   entity?

   7   A      For the what?     I’m sorry.

   8   Q      You’re general counsel to the Akorn entity?

   9   A      Yes.

  10   Q      And you mentioned that you handle all legal matters, is

  11   that true?

  12   A      I have responsibility for all legal matters that touch

  13   the company, yes.

  14   Q      Are the directors of Akorn paid directors?

  15   A      They receive compensation for their services, yes.

  16   Q      And what are the director’s fees that are paid to

  17   directors?

  18   A      They are all disclosed in our public filings.           I don’t

  19   know off the top of my head.

  20   Q      Is it 10,000, 40,000, 20,000?        You can’t even ball park

  21   it?

  22   A      It’s none of those numbers.        I would say in the range

  23   of $100,000 per year.

  24   Q      And that each of the directors?

  25   A      That’s correct.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 66 of 188 PageID #: 490
                                                                          66


   1   Q        And have they been receiving those payments over the

   2   past, say, four years in that amount?

   3   A        Approximately.   I think the amounts have varied

   4   depending upon their committee participation, but, yes,

   5   generally.

   6   Q        And you mentioned Mr. Boothe.      Where did you get Mr.

   7   Boothe?

   8   A        I don’t know how to answer that question.

   9   Q        What company did he come from to Akorn?

  10   A        He came from -- he has a number of companies in his

  11   experience.     He’s been -- Paragon among them, but he came to

  12   us through a recruiter.

  13   Q        And are you aware whether Mr. Boothe is a defendant in

  14   any kind of anti-trust litigation particularly in the state

  15   of Connecticut?

  16   A        Yes, I am.

  17   Q        And when did you become aware of the fact that Mr.

  18   Boothe is a defendant in this Connecticut litigation?

  19   A        On or about the time that the amended complaint was

  20   filed.

  21   Q        And when was the complaint filed?

  22   A        It was earlier this year, two or three months ago.

  23   That is my best estimate.

  24   Q        Two to three months ago, so during the pendency of the

  25   bankruptcy?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 67 of 188 PageID #: 491
                                                                          67


   1   A        Sorry, again, it could be.     I don’t know the exact

   2   dates.

   3   Q        Well, I’m just asking when you learned of it.         Do you

   4   know whether you learned of it during the course of the

   5   bankruptcy?

   6   A        I don’t recall.

   7   Q        Has the company investigated any of the allegations

   8   that are made against Mr. Boothe in that piece of litigation

   9   in the District Court in Connecticut?

  10   A        No.    The allegations don’t relate to Akorn’s business.

  11   Q        But you’re not concerned about the fact that Mr. Boothe

  12   is an alleged anti-trust violator?

  13   A        Those aren’t my words.

  14   Q        Well, are you concerned about it?

  15   A        I am to the extent that in the future his attention may

  16   be diverted from activities at Akorn in order to comply with

  17   discovery and a possible deposition.

  18   Q        And that is your only concern?

  19   A        As I sit here today, yes.

  20   Q        Now you were asked about whether there was ever any

  21   investigation into the SEC violations that were alleged by

  22   various shareholders in the case.         Do you recall talking

  23   about that?

  24   A        Yes.

  25   Q        And you said that because those claims were resolved
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 68 of 188 PageID #: 492
                                                                            68


   1   the company never investigated whether there was any actual

   2   fault on the part of the officers or directors involved in

   3   that, right?

   4   A      Those were not my words.

   5   Q      Well tell us what your words were again, sir?           What

   6   were the reasons why the company never investigated?            It

   7   sounded like your testimony was, well, they all ended

   8   favorably in some fashion and, therefore, there was no

   9   investigation.     But I don’t want to paraphrase what you said,

  10   so why don’t you tell us why the company never investigated

  11   those allegations.

  12   A      Okay.   You’re mixing apples and oranges here, so I’m

  13   having difficulty understanding the question and having

  14   difficulty answering the question.

  15          My testimony previously was that the SEC opened and

  16   closed an investigation without any findings or enforcement

  17   action against the company.       There were other securities

  18   cases filed and those have been -- the class action case was

  19   fully litigated and resolved.        We still have the pending opt-

  20   out cases which we continue to litigate.

  21   Q      Okay.   And you were involved, were you not, in the

  22   Fresenius litigation?

  23   A      I was -- yes, I was involved.

  24   Q      Were you advising the company at that time about the

  25   Fresenius litigation?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 69 of 188 PageID #: 493
                                                                          69


   1   A      In my role as general counsel, yes.

   2   Q      And have you ever read Judge Laster’s opinion about the

   3   Fresenius litigation?

   4   A      Yes, I have.

   5   Q      Are you aware that Judge Laster found that the only

   6   interest that Akorn executives showed in the Cerulean report

   7   was a request by Joseph Bonaccorsi, Akorn’s executive vice

   8   president, general counsel, and corporate secretary that

   9   Cerulean removed the reference to potential criminal

  10   liability for Akorn’s executives.

  11          Did you ask for the board’s approval when you requested

  12   that (indiscernible) remove the reference to criminal

  13   activity?

  14   A      No, I did not.

  15   Q      And why is that?

  16   A      For several reasons:

  17          One, it didn’t -- there is no governance requirement

  18   that would have caused me to do that.         When I was speaking to

  19   the gentleman at Cerulean I asked him why he noted the

  20   statutory criminal violations that could stem from ongoing

  21   compliance violations. And when he explained to me why he

  22   added those provisions in his draft report I asked him to

  23   remove those.

  24   Q      Now, sir --

  25                THE COURT:    I just want to interrupt, Mr. George.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 70 of 188 PageID #: 494
                                                                           70


   1   I am not in the habit of interrupting cross examinations, but

   2   this happened a little bit yesterday so I thought it would be

   3   helpful.    There were a lot of questions being asked yesterday

   4   and perhaps we’re going to go into today that I don’t have a

   5   foundation for.     We have had very few limited hearings in

   6   these cases.     Of course, I haven’t read the exhibits before

   7   today.

   8                So, it would be helpful to me to the extent that

   9   this has not been explored on direct that you lay a

  10   foundation for some of these questions because without a

  11   context they have no meaning for me.         So, for instance, I

  12   don’t know who Cerulean is.       I don’t know anything about what

  13   the context is.

  14                MR. GEORGE:     Fair enough, Judge.

  15                THE COURT:     I just want to make sure that I

  16   understand the meaning of the question so I can give it the

  17   weight that it deserves.       So, I just don’t want to be lost.

  18                MR. GEORGE:     Fair comment, Judge.      I was just

  19   trying to move along through it because I know we have a lot

  20   of ground to cover.       I apologize.

  21                THE COURT:     No, that’s fine.     Like I said, you can

  22   put on whatever case you wish, but just know that I don’t

  23   have an extensive background as all of you have.           You have

  24   been living and breathing this for years.          So, I need you to

  25   hold my hand through this.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 71 of 188 PageID #: 495
                                                                          71


   1                MR. GEORGE:     Thank you, Judge.

   2   BY MR. GEORGE:

   3   Q      Mr. Bonaccorsi, who was Avellanet?

   4   A      He was the sole proprietor of a quality compliance

   5   consulting company.

   6   Q      And was he retained by Akorn?

   7   A      He was, yes.

   8   Q      And what was the purpose of retaining Avellanet?

   9   A      As part of our normal quality compliance program at the

  10   time he was asked to come onto our manufacturing sites,

  11   conduct a consultant style audit to identify areas for

  12   improvement to help us maintain and comply with -- to

  13   maintain an appropriate FDA compliance quality program.

  14   Q      And, sir, he testified in the Fresenius litigation, did

  15   he not?

  16   A      I did, yes.

  17   Q      And is it fair to say his testimony was that Akorn was

  18   among one of the worst company’s he’d ever seen with respect

  19   to its data management and data integrity issues?

  20   A      I’m sorry, Mr. George, I thought you asked me if I

  21   testified in Fresenius.

  22   Q      No.   I’m asking whether Avellanet testified.

  23   A      Yes, he did.

  24   Q      And are you aware that he testified that Akorn’s data

  25   integrity system was in the top three of over 123 companies
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 72 of 188 PageID #: 496
                                                                          72


   1   that he reviewed as one of the top three worst data integrity

   2   programs?

   3   A      That’s consistent with my recollection, yes.

   4   Q      And why did you feel it was necessary to filter this

   5   professional who was retained to investigate potential wrong

   6   doing rather than allow his opinion to come out unfiltered?

   7   A      I disagree with your characterization of what I was

   8   doing, and thinking, and what my actions actually were.             If

   9   you would like to know about the conversation I had with Mr.

  10   Avellanet and my rational I’m happy to explain that, but what

  11   you just was -- it doesn’t make sense to me because that’s

  12   not what happened.

  13   Q      Okay.   Well I’m not making that allegation, sir.           I’m

  14   just reading to you from what Judge Laster said in his

  15   opinion. He said that your only interest was removing the

  16   reference to criminal conduct.        That’s a final order, it’s

  17   not been appealed and I think your bound by that.

  18          So, I am only asking you why did you feel it was

  19   important for you to take Mr. Avellanet’s report and remove

  20   the allegations of potential criminal conduct.

  21   A      First of all, my knowledge is not limited by Vice

  22   Chancellor Laster’s opinion, okay.         He was not present for my

  23   conversation with Mr. Avellanet to start with.

  24          Secondly, that wasn’t my only interest and you’ve

  25   mischaracterized it because you don’t know what the purpose
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 73 of 188 PageID #: 497
                                                                          73


   1   was of my having a conversation with him.           So, I don’t know

   2   how to answer that.

   3                 MR. GEORGE:     Your Honor, I move to strike that as

   4   unresponsive.

   5                 MR. ARNAULT:     No, it’s not.

   6                 MR. GEORGE:     It certainly is not responsive,

   7   Judge.     There is a ruling that a judge made, that ruling is

   8   final.     They’re not my words.        I’m asking him about decisions

   9   he made.     He wants to try to mince what Judge Laster said.

  10   He said what he said, he stuck with it and he can try to

  11   wiggle and jiggle if he wants, but there’s a question pending

  12   which was why did he decide to remove that reference to

  13   criminal conduct from the report; that’s all.

  14                 THE COURT:     Okay.   Mr. Bonaccorsi, to the best of

  15   your ability you answer that question.

  16                 THE WITNESS:     I can answer that question and its

  17   different then every question that you’ve tried to ask.

  18                 THE COURT:     I agree.

  19                 THE WITNESS:     I was interested in Mr. Avellanet

  20   removing that reference because he put it in not pursuant to

  21   his good faith work for the company, but he did it in an

  22   attempt and at the request of a management team member who

  23   was trying to motivate the Somerset office at the time and

  24   the IT department at the time to provide the support that Mr.

  25   Avellanet would need to conduct the audit there.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 74 of 188 PageID #: 498
                                                                            74


   1                In light of other priorities that were occurring

   2   at the site and with the IT group, the operations and IT were

   3   not prepared to support the audit that was going on.            And

   4   when Mr. Avellanet explained that to me, I clarified with him

   5   that, in fact, and he clarified with me that, in fact, there

   6   were no violations. He was simply citing to the regulation

   7   there and the potential for violations and liability if in

   8   the event the actions that he was complaining about, which

   9   was the lack of IT support and IT systems, failed.

  10                When I asked him whether that would be included in

  11   his final report, which this was not, the one that we were

  12   talking about was a draft report, he agreed that he would

  13   remove it. He laughed, said it was a bit of an --

  14                MR. GEORGE:     Your Honor, objection; hearsay.          Your

  15   Honor, I object.     That is hearsay.

  16                MR. ARNAULT:     Your Honor, Mr. George’s questions

  17   have elicited the very testimony that Mr. Bonaccorsi is now

  18   providing.

  19                MR. GEORGE:     That doesn’t make hearsay

  20   permissible, Mr. Arnault.

  21                THE COURT:     This is the basis for his belief.

  22   It’s not being entered for the truth of the matter.            You

  23   asked him why he did and what was his belief regarding it.

  24                You may continue.

  25                MR. GEORGE:     Understood.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 75 of 188 PageID #: 499
                                                                          75


   1                  THE COURT:     And let’s just be clear, let’s not

   2   interrupt the witness when he is answering the question.

   3                  Mr. Bonaccorsi, you may continue.       I believe your

   4   last word that you said is “he laughed,” and then there was a

   5   little bit more that you were going to say.

   6                  THE WITNESS:     Yeah.   He laughed and agreed that he

   7   would do that, that it was an over-reach on his part and he

   8   did it to motivate our team to provide the support that he

   9   would need to complete his consulting work at the site.

  10   BY MR. GEORGE:

  11   Q      Sir, could you go to the debtor’s exhibit book that

  12   includes 21?      The book that has 9 through 26 in it.        I guess

  13   there’s two books.      So, there’s two books, sir, with the

  14   debtor’s exhibits on it.

  15   A      Yes.

  16   Q      I’m going to be talking about Exhibits 9 through 24.

  17   A      Okay.

  18   Q      Do you have the book with Exhibit 9 in it, sir?           Take

  19   your time.

  20   A      I’m sorry, I don’t.        My book goes from 1 through 8 and

  21   then it jumps to, it looks like, Exhibit 20.

  22   Q      Do you have the debtor’s exhibits, sir, in front of

  23   you?

  24   A      I have my exhibits.        I’m sorry.

  25   Q      When you say your exhibits are you -- do you have
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 76 of 188 PageID #: 500
                                                                          76


   1   documents there in front of you?           I’m sorry.

   2                  UNIDENTIFIED SPEAKER:       Mr. George, I think the

   3   issue is that he has his witness binder as opposed to the

   4   debtor.

   5                  THE WITNESS:     Yes.    I’m sorry.   I had my witness -

   6   - yes, that’s exactly right.

   7                  Sorry, Bill.     Sorry, Mr. George.

   8                  MR. GEORGE:     I’m sorry. I just didn’t hear what he

   9   said.

  10                  THE COURT:     He said he has his witness binders in

  11   front of him. He just needed to grab the aggregate set of

  12   debtor’s exhibits.

  13                  MR. GEORGE:     Understood.

  14                  THE COURT:     A lot of binders here.

  15                  THE WITNESS:     Okay. And you said Exhibit 9, right?

  16                  MR. GEORGE:     Yes.    If you could, please.

  17                  THE WITNESS:     Yes.

  18   BY MR. GEORGE:

  19   Q       Have you ever seen this document before?

  20   A       Yes.    This -- yes.

  21   Q       And do you know what this is?

  22   A       This is the -- it appears to be the XL Insurance

  23   policy.    This is an XL policy that has a policy period from

  24   September 2019 to September 2021.

  25   Q       And is this a policy that is implicated by any of the
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 77 of 188 PageID #: 501
                                                                          77


   1   settlements, the shareholder settlements.          Do you know?

   2   A      I don’t believe so.       This looks like this is a policy

   3   that covers a subsequent period.

   4   Q      And could you go -- Your Honor, could we admit No. 9

   5   please.

   6                 THE COURT:     Any objection?

   7                 MR. ARNAULT:     No objection, Your Honor.

   8                 THE COURT:     All right.   It’s admitted.

   9          (Debtor’s Exhibit 9, received into evidence)

  10   BY MR. GEORGE:

  11   Q      How about No. 10, sir.       Can you turn to that?

  12   A      Yes.

  13   Q      And could you go to the second page of that document?

  14   Mine is copied on both sides of the page.          So, I guess,

  15   technically, it’s Page 3 of the exhibit, but it’s the second

  16   piece of paper.

  17   A      Yes.

  18   Q      And who is the insured under this policy?

  19   A      Akorn, Inc.

  20                 MR. GEORGE:     Your Honor, I’d move to admit No. 10.

  21                 THE COURT:     Any objection?

  22                 MR. ARNAULT:     No objection.

  23                 THE COURT:     It’s admitted.

  24          (Debtor’s Exhibit 10, received into evidence)

  25          (Phone interruption)
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 78 of 188 PageID #: 502
                                                                          78


   1                 THE COURT:     Okay.   To the extent that you’re on

   2   the line and you are not addressing the court please mute

   3   your phone.     Thank you.

   4   BY MR. GEORGE:

   5   Q      Can you go to Exhibit 11, sir?

   6   A      Yes.

   7   Q      And have you ever seen this policy before?

   8   A      Yes.

   9   Q      And this is an excess insurance policy for management

  10   liability, right?

  11   A      Yes, it is.

  12   Q      And the named insured is?

  13   A      Akorn, Inc.

  14                 MR. GEORGE:     Your Honor, I’d move No. 11 into the

  15   record.

  16                 THE COURT:     Any objection to the admission of No.

  17   11?

  18                 MR. ARNAULT:     No objection, Your Honor.

  19                 THE COURT:     All right.   It’s admitted.

  20          (Debtor’s Exhibit No. 11, received into evidence)

  21   BY MR. GEORGE:

  22   Q      And could you go to No. 12?

  23   A      Yes, I’m there.

  24   Q      Have you ever seen this policy before?

  25   A      Yes.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 79 of 188 PageID #: 503
                                                                          79


   1   Q      And who is the insured under this policy?

   2   A      Its Akorn.    We’re identified as Akorn Pharmaceuticals

   3   which is a DBA, but it is Akorn.

   4                 MR. GEORGE:     Your Honor, I would move No. 12 into

   5   evidence.

   6                 THE COURT:     Any objection?

   7                 MR. ARNAULT:     No objection, Your Honor.

   8                 THE COURT:     It’s admitted.

   9          (Debtor’s Exhibit No. 12, received into evidence)

  10   BY MR. GEORGE:

  11   Q      Can you go to No. 13, sir?

  12   A      Yes.

  13   Q      And what is this policy?

  14   A      It looks to be a Side A policy from XL.

  15                 MR. GEORGE:     Okay.   Your Honor, I would move 13

  16   into the record.

  17                 THE COURT:     Any objection?

  18                 MR. ARNAULT:     No objection, Your Honor.

  19                 THE COURT:     It’s admitted.

  20          (Debtor’s Exhibit No. 13, received into evidence)

  21   BY MR. GEORGE:

  22   Q      We can go to 14 if you will, sir.         Do you see 14?

  23   A      Yes, I do.

  24   Q      And can you tell me who is the insured under this

  25   policy?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 80 of 188 PageID #: 504
                                                                          80


   1   A      Akorn, Inc.

   2                  MR. GEORGE:     Your Honor, I would move 14 into

   3   evidence.

   4                  THE COURT:     Any objection?

   5                  MR. ARNAULT:     No objection, Your Honor.

   6                  THE COURT:     It’s admitted.

   7          (Debtor’s Exhibit No. 14, received into evidence)

   8   BY MR. GEORGE:

   9   Q      No. 15, sir, can you go to that?

  10   A      Yes.

  11   Q      Have you see that document before?

  12   A      I believe so, yes.

  13   Q      And what is that?

  14   A      It look like it’s a D&O policy.

  15                  MR. GEORGE:     Okay.   Your Honor, I’d move 15 into

  16   the record.

  17                  THE COURT:     Any objection?

  18                  MR. ARNAULT:     No objection, Your Honor.

  19                  THE COURT:     It’s admitted.

  20          (Debtor’s Exhibit No. 15, received into evidence)

  21   BY MR. GEORGE:

  22   Q      Could you go to 16, sir?

  23   A      Okay.

  24   Q      And what is this policy?

  25   A      It looks like an excess D&O policy in the amount of $10
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 81 of 188 PageID #: 505
                                                                          81


   1   million dollars issued to Akorn, Inc.

   2                   MR. GEORGE:     I would move No. 16 into the record,

   3   Your Honor.

   4                   THE COURT:     Any objection?

   5                   MR. ARNAULT:     No objection, Your Honor.

   6                   THE COURT:     All right.   It’s admitted.

   7            (Debtor’s Exhibit No. 16, received into evidence)

   8   BY MR. GEORGE:

   9   Q        Could you go to No. 17, sir?

  10   A        Yes.

  11   Q        Can you tell me what that document is?

  12   A        It’s an endurance policy issued to Akorn, Inc.,

  13   covering policy period June 1, 2017 to June 1, 2018 with

  14   limits of liability of $10 million dollars.

  15   Q        And this is an excess management liability policy?

  16   A        Yes, it is.

  17   Q        And if you look down at Item 7 it makes reference to

  18   the policies that is the secondary coverage for, the excess

  19   coverage?

  20   A        Yes, that’s right.

  21                   MR. GEORGE:     I would move to admit No. 17, Your

  22   Honor.

  23                   THE COURT:     Any objection?

  24                   MR. ARNAULT:     No objection, Your Honor.

  25                   THE COURT:     It’s admitted.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 82 of 188 PageID #: 506
                                                                          82


   1            (Debtor’s Exhibit No. 17, received into evidence)

   2   BY MR. GEORGE:

   3   Q        No, 18, sir.    Have you ever seen that document?

   4   A        Yes, I have.

   5   Q        And what is that document?

   6   A        It looks like its excess policy issued by AIG to Akorn.

   7                   MR. GEORGE:     I would move No. 18 into the record,

   8   Your Honor.

   9                   THE COURT:     Any objection?

  10                   MR. ARNAULT:     No objection, Your Honor.

  11                   THE COURT:     It’s admitted.

  12            (Debtor’s Exhibit No. 18, received into evidence)

  13   BY MR. GEORGE:

  14   Q        No. 19, sir.

  15   A        Yes.

  16   Q        And can you tell me what 19 is?

  17   A        It’s an excess policy issued by CAN Insurance Company

  18   to Akorn, Inc.

  19   Q        And do you know how much that policy is?

  20   A        It is a $10 million dollar limit.

  21   Q        And who is the insured?

  22   A        The insured is Akorn, Inc.

  23                   MR. GEORGE:     I would move 19 into the record, Your

  24   Honor.

  25                   THE COURT:     Okay.   Any objection?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 83 of 188 PageID #: 507
                                                                          83


   1                  MR. ARNAULT:     No objection, Your Honor.

   2                  THE COURT:     It’s admitted.

   3          (Debtor’s Exhibit No. 19, received into evidence)

   4   BY MR. GEORGE:

   5   Q      No. 20, sir, could you take a look at that?

   6          Oh, 20 is in, Your Honor. I’m sorry.

   7                  THE COURT:     Okay.

   8   BY MR. GEORGE:

   9   Q      We need to go to the next book, sir, 21 through 46.

  10   A      Give me a moment, please.

  11   Q      No problem.

  12   A      Okay.     I have the second book.

  13   Q      Okay.     Sir, could you go to Exhibit No. 21?

  14   A      Yes.

  15   Q      And do you know what this document is?

  16   A      Only just by reading it.         A reinstatement addendum is

  17   what it says.

  18   Q      And what is the amount of the coverage for this policy?

  19   A      $10 million dollars.

  20                  MR. GEORGE:     I would move No. 21 into the record,

  21   Your Honor.

  22                  THE COURT:     Any objection?

  23                  MR. ARNAULT:     No objection, Your Honor.

  24                  THE COURT:     Okay.   It’s admitted.

  25          (Debtor's Exhibit No. 21, received into evidence)
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 84 of 188 PageID #: 508
                                                                          84


   1   BY MR. GEORGE:

   2   Q      Could you go to No. 22, sir?

   3   A      Yes.

   4   Q      And can you tell me what that document is?

   5   A      Yes.    It’s titled endorsement No. 15 issued by Illinois

   6   National Insurance Company.           It appears to extend insurance

   7   coverage.

   8                 MR. GEORGE:     Okay.     Your Honor, I would move to

   9   admit No. 22.

  10                 THE COURT:     Any objection?

  11                 MR. ARNAULT:     No objection, Your Honor.

  12                 THE COURT:     All right.     It’s admitted.

  13          (Debtor's Exhibit No. 22, received into evidence)

  14   BY MR. GEORGE:

  15   Q      And then No. 23.       What is No. 23, sir?

  16   A      It is an AIG policy of insurance with, it looks like,

  17   excess -- I’m sorry, it’s a Side A policy issued by AIG

  18   covering Akorn, Inc., with a $10 million dollar limit.

  19                 MR. GEORGE:     Your Honor, I would move No. 23 into

  20   the record.

  21                 THE COURT:     Any objection?

  22                 MR. ARNAULT:     No objection, Your Honor.

  23                 THE COURT:     It’s admitted.

  24          (Debtor's Exhibit No. 23, received into evidence)

  25   BY MR. GEORGE:
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 85 of 188 PageID #: 509
                                                                          85


   1   Q       Did any employee in the upper management of Akorn lose

   2   its job as a result of the FDA data integrity investigation?

   3   A       When you say FDA data integrity investigation can you

   4   explain what you’re talking about because I can’t answer the

   5   question otherwise?

   6   Q       Let me ask it a different way.       Did any of the upper

   7   management of Akorn lose its job as a result of the

   8   allegations of material misstatements to the FDA?

   9   A       I will -- if I understand your question, I will say

  10   that Mark Silverberg was removed from his position as the

  11   head of quality in 2018 for failure to properly executive his

  12   duties and responsibilities as the quality head at Akorn.

  13   That stemmed from an Akorn driven investigation into what we

  14   believe to be fabricated data included that was directed to

  15   the FDA not by Mr. Silverberg, but someone at A Plant.

  16   Q       Someone at what?

  17   A       At A Plant, the Somerset plant.

  18   Q       Oh, at A point.    I thought you were talking about a

  19   company.

  20           And the FDA has contacted Akorn and Akorn has been

  21   tasked with certain remediation actions required by the FDA.

  22   Is that true?

  23   A       Again, that is a really broad question.         It relates to

  24   what.    We were in regular communication with the FDA and as

  25   part of ongoing FDA compliance program and theirs they
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 86 of 188 PageID #: 510
                                                                          86


   1   regularly inspect our facilities.

   2   Q      Right. Is there a remediation program that the FDA is

   3   insisting that Akorn comply with?

   4   A      No.    There is a remediation program that we initiated,

   5   and put in place, and made commitments to the FDA against

   6   which we are making progress and complying.

   7   Q      And did it cause you concern that there were these data

   8   integrity issues that were raised as to the purity or the

   9   quality of any of the drugs that Akorn has been producing?

  10   A      Yes.

  11   Q      And has Akorn done anything to look into any of the

  12   prior drugs that were produced while Mr. Silverberg was in

  13   control that may also have had some data integrity issues

  14   connected to them?

  15   A      Yes.

  16   Q      And has there been an outcome of that investigation?

  17   A      Yes.

  18   Q      And what was the outcome of that investigation?

  19   A      I don’t remember the details. And from what I do recall

  20   is that there were no marketed products that were affected.

  21   We did confirm, as part of the investigation that we did,

  22   that there was a document that we believed to have been

  23   fabricated in approximately 2005 or 2006.          We withdrew that

  24   and it wasn’t an approved product and we withdrew

  25   (indiscernible) from the FDA upon identifying that
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 87 of 188 PageID #: 511
                                                                          87


   1   deficiency.

   2   Q      Have there also been issues raised about the sanity, or

   3   the cleanliness, or the protocols that are used for making

   4   drugs at Akorn by the FDA?

   5   A      Yes.   There were some findings regarding the

   6   sanitation, I think is the word you were using, and those are

   7   recorded in the observations and the warning letter issued by

   8   the FDA.

   9   Q      And some of those findings were, for example, that

  10   people had gloves that may have had contaminants on them and

  11   things like that.      Do you recall that?

  12   A      That sounds right.      That is consistent with my

  13   understanding, yes.

  14   Q      And there are other allegations that certain components

  15   of pharmaceuticals were shaken when they weren’t supposed to

  16   be shaken or distilled when they weren’t supposed to be

  17   distilled.    Do you recall those kinds of things?

  18   A      Yes, I do.

  19   Q      And who is now head of quality control now that Mr.

  20   Silverberg is gone?

  21   A      Dandy Dorado.

  22   Q      And when was he hired?

  23   A      He was hired early in 2019.

  24   Q      And when was Mr. Silverberg fired or let go?

  25   A      If I’m thinking about this right it was February of
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 88 of 188 PageID #: 512
                                                                          88


   1   2018.

   2   Q        And you said that the new head of quality control was

   3   hired in when of 2019?

   4   A        February.

   5   Q        So, Mr. Silverberg left in February 2018 and the new

   6   head started in February of 2019?

   7   A        Correct.

   8   Q        So, who handled quality control in that year period in

   9   between?

  10   A        The position is quality compliance and for that

  11   duration we elevated Kim Locercrug [phonetic].

  12   Q        You mentioned that the securities class action

  13   litigations were motivated by the allegations in the Chancery

  14   Court?

  15   A        Yes.   I don’t know if that was my exact word, but yes.

  16   Q        Do you think they were more likely motivated by the

  17   findings of the Chancery Court as opposed to the allegations

  18   in the Chancery Court action?

  19   A        I don’t know.   I didn’t write the complaint, but, yes,

  20   the findings were incorporated into the complaint.

  21   Q        Who was John Kapoor?

  22   A        Who is -- excuse me --

  23   Q        Well, I’m sure he’s still alive.       I meant who was he to

  24   Akorn?

  25   A        He was the former chairman of the board, I think, for
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 89 of 188 PageID #: 513
                                                                          89


   1   some period of time.        He served as the CEO.    And he acquired

   2   the company back in the 90’s, I believe, and took it public

   3   at that time.        He is a former board member of Akorn.

   4   Q        Mr. Buschmann seemed to think that he was never an

   5   officer.        Is your testimony that he was an officer at some

   6   point?

   7   A        I don’t think that’s what Mr. Buschmann testified to.

   8   At some point in time I believe he was an officer, but that

   9   was before I was at the company.

  10   Q        And do you know why he left?

  11   A        Yes.     He left Akorn in October 2017 related to

  12   activities at another company at which he was on the board

  13   and I think a majority shareholder that led to criminal

  14   charges against him and others.        He resigned from our board

  15   knowing that his attention was required elsewhere and he

  16   wouldn’t have the time to dedicate what was required for

  17   continuing to govern Akorn.

  18   Q        Did those criminal charges have anything to do with

  19   anticompetitive behavior?

  20   A        I have no idea. It didn’t involve Akorn.

  21   Q        Well I assume that when he left there was some

  22   discussion about it, right?

  23   A        Of course.

  24   Q        And you never heard what the nature of the criminal

  25   charges are?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 90 of 188 PageID #: 514
                                                                          90


   1   A      I didn’t say that.

   2   Q      Okay.     Well what did you hear were the nature of the

   3   criminal charges?

   4   A      I understood them to be insurance fraud.          I know there

   5   was a RICO charge for selling, for over-promoting the over-

   6   selling and use of a prescription drug, a narcotic.

   7                  MR. GEORGE:   I’m sorry, Your Honor.      I’m working.

   8   Just one second, Your Honor. I have to find the document.

   9          (Pause in record)

  10   BY MR. GEORGE:

  11   Q      Sir, could you go to the Debtor’s Exhibit No. 37 for a

  12   moment?

  13   A      Yes.

  14   Q      Were you involved in the negotiation of the settlement?

  15   A      Yes.

  16   Q      Can you explain to us what a CVR is?

  17   A      Contingent value right.

  18   Q      And is there a component of the settlement that

  19   includes a contingent value right?

  20   A      Yes.

  21   Q      And explain to the court how that contingent value

  22   right would work with respect to a shareholder holding a

  23   claim under the securities litigation?

  24   A      Well, it was intended to be, essentially, a security

  25   offered to the security class participants whereby based on
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 91 of 188 PageID #: 515
                                                                          91


   1   successful performance by the company, financial performance

   2   by the company in the future.        There were specific parameters

   3   set, metrics and measurements put in place that would allow

   4   for substantial earnings to the company that could be shared

   5   with shareholders that those participants would have a right,

   6   and the company agreed, to compensate the holders of the

   7   CVR’s based on the successful performance at the company, the

   8   financial performance of the company, and to share in the

   9   earnings of the company.

  10   Q       Now were the settling shareholders aware of Akorn’s

  11   intention to file bankruptcy?

  12   A       We didn’t have an intention to file bankruptcy when we

  13   negotiated this.     So, the answer would be no because nobody

  14   knew.

  15   Q       In March of 2020 nobody knew about a bankruptcy filing?

  16   A       You’re putting a date out there that isn’t relevant to

  17   negotiating this agreement. In March 2020, yes, I would say

  18   that at that point in time we understood that there would

  19   likely be a bankruptcy filing.

  20   Q       And was the court that was approving this class action

  21   settlement, were they informed of Akorn’s intention to file

  22   bankruptcy before they entered this order on March 13th of

  23   2020?

  24   A       I don’t remember exactly. I don’t think I participated

  25   in that hearing.     I don’t know the answer to your question.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 92 of 188 PageID #: 516
                                                                          92


   1   Q      So, these CVR’s are they rights to acquire interest in

   2   the reconstituted Akorn, the Akorn that had been purchased,

   3   as of yesterday, by the ad hoc group?

   4   A      No.

   5   Q      So, what are the CVR’s related to; the performance old

   6   Akorn, the one that doesn’t have any assets anymore?

   7   A      Well we do, but yes.

   8   Q      Prior to settling this litigation Mr. Portwood was

   9   still an individual defendant in this lawsuit, wasn’t he?

  10   A      Yes.   I believe that he was, yes.

  11   Q      Is any consideration being provided to these

  12   shareholders with respect to the entity that moved over to

  13   the ad hoc committee after the purchase was agreed yesterday?

  14   Are those shareholders getting anything out of that, the

  15   entity that the committee is now going to be operating?

  16   A      No.

  17   Q      Do you know whether Akorn needs FDA approval to

  18   consummate the transaction with the ad hoc lenders that the

  19   court approved yesterday?

  20   A      Those are not the words that I would use to describe

  21   the process of registering with the FDA.          You could call it

  22   an approval, but it is the transfer of our registrations from

  23   one entity to the other which would be required in order for

  24   the new company to operate out of our facilities and under

  25   the product approvals that we rely upon to manufacture and
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 93 of 188 PageID #: 517
                                                                          93


   1   sell products.

   2   Q      And how long do you expect that it will take that FDA

   3   approval?

   4   A      That process we’re working on it now.         We are working

   5   on it as we prepare to close the transaction and hope to have

   6   that completed by the time we close the transaction or

   7   immediately following.

   8   Q      And if you don’t have those by the time you close that

   9   transaction then the ad hoc committee will continue to

  10   operate using the debtor’s FDA licensure, for lack of a

  11   better word?

  12   A      I don’t know the mechanics behind that yet.           We will

  13   figure that out.

  14   Q      Well, fair enough.

  15          Let’s say that between the time of regulatory approval

  16   and today there’s a drug that comes out and it causes damage

  17   to somebody, will Akorn, the debtors’ estate, have any

  18   liability for that if their numbers are being used to produce

  19   that drug?

  20   A      We haven’t closed the transaction here.          So, I don’t

  21   know. It’s a hypothetical that I just haven’t thought

  22   through.     I don’t know the answer.

  23   Q      Is there any kind of indemnity that’s coming back to

  24   the debtor by virtue of the ad hoc committee’s potential use

  25   of the FDA registration that belongs to the debtor?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 94 of 188 PageID #: 518
                                                                          94


   1   A       I don’t remember.     The agreement was heavily

   2   negotiated, written and signed.        We could refer to that, but

   3   off the top of my head I don’t remember the specifics

   4   sufficiently to talk about it right now.

   5   Q       Okay.   With respect to the bonus program that was

   6   adopted for senior management in this case I think you

   7   mentioned that one of the reasons why it was paid in December

   8   was the expectation that they would remain and insisting they

   9   plan negotiation and reorganization process.           Do you remember

  10   that?

  11   A       Yes.

  12   Q       That was one of the main reasons for providing that

  13   bonus, wasn’t it?      The expectation that they would provide

  14   meaningful support to the debtor in the process of getting

  15   through the negotiation with the ad hoc committee, the

  16   stalking horse, and stalking horse bid, and ultimately the

  17   sale and closing under the sale provisions?

  18   A       I think that was more related to the bonus that was

  19   paid in 2020.     I don’t remember my words specifically, but

  20   that was the main purpose behind the second retention award

  21   that was made.     The first was based on our accomplishments

  22   during the 2019 year as shown by our operational financial

  23   performance.

  24   Q       Has Akorn ever generated in excess of $1 billion

  25   dollars’ worth of revenue in any particular year that you
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 95 of 188 PageID #: 519
                                                                          95


   1   have been involved?

   2   A      We did for a twelve-month period.         I don’t recall

   3   whether it was our fiscal year or just a twelve-month period,

   4   but the answer would be yes.        Within a twelve-month period we

   5   did.

   6   Q      And how about in 2018.       Do you know what the total

   7   revenue was?

   8   A      Not off the top of my head.

   9   Q      How about in 2019.      Do you know what the total revenue

  10   was?

  11   A      It was under a billion dollars?

  12   Q      If I told you 700 million would that refresh your

  13   recollection if you ever had one?

  14   A      That sounds about right and I did.

  15   Q      And you’re aware, aren’t you, that the compensation

  16   professional that you retained she used companies with total

  17   revenue between $500 and $1.7 billion dollars, right?

  18   A      Yes.

  19   Q      Akorn was never a $1.7 billion dollar company, right?

  20   A      We came awfully close to that, as we just discussed and

  21   I don’t know the exact metrics, and comparators, and factors

  22   that the consultant used, but nor were we ever, you know,

  23   within the last several years at the lower end of that dial

  24   either.

  25   Q      Now do you know whether any of the companies that she
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 96 of 188 PageID #: 520
                                                                          96


   1   looked at were companies that were contemplating a Chapter 11

   2   filing?

   3   A      I don’t know.     I am not familiar enough with the

   4   metrics and the data that were relied upon by the consultant,

   5   HR, and the committee to make those decisions.           I’m sure its

   6   document and the information that the board and the committee

   7   considered.

   8   Q      I’m sure you understand, sir, right, that finding a

   9   median in a group of numbers, really, is a subset function of

  10   the size of the sample?

  11   A      That sounds right.

  12   Q      And you were asked about it, I think, but to the extent

  13   I missed it, I apologize for asking again, were these bonuses

  14   discussed with the ad hoc group the bonuses in 2020?

  15   A      They were not.

  16   Q      They were not?     And why is that?

  17   A      This was our business.       Our board wanted to make sure

  18   that the appropriate protections and retentions were put in

  19   place to make this a successful transaction.           We didn’t, as I

  20   remember, specifically require consent from the ad hoc group

  21   to make those awards.      Our interests were aligned, so to

  22   speak, because they were working with us and pressuring us to

  23   maximize the value of the company and this is a way that our

  24   board thought we could do that by incentivizing or, I should

  25   say, retaining the effective team that was in place to see
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 97 of 188 PageID #: 521
                                                                          97


   1   through the improvements that it started earlier and to see

   2   them through to make the process as appealing to interested

   3   parties as possible.

   4                 MR. GEORGE:     Your Honor, before I start getting

   5   into the plan its twelve o’clock.          It maybe seems like a good

   6   place to break for a half an hour if that’s all right with

   7   Your Honor.

   8                 THE COURT:     I think that that’s a great

   9   suggestion.     So, let’s take a half an hour break, come back

  10   at 12:30 and resume the cross examination.

  11                 Again, Mr. Bonaccorsi, you are under oath and not

  12   permitted to talk to anyone during the break regarding the

  13   substance of your testimony.

  14                 THE WITNESS:     I understand.

  15                 THE COURT:     Great.    See you all at 12:30. Thank

  16   you.

  17          (Recess taken at 12:00 p.m.)

  18          (Proceedings resumed at 12:34 p.m.)

  19          (Audio picks up in the middle of speaking)

  20                 . . .Your Honor could take judicial notice of it,

  21   but we’re asking that it be part of the record.

  22                 THE COURT:     Okay.    Any objection?

  23                 MR. ARNAULT:     No objection, Your Honor.

  24                 THE COURT:     Okay.    It’s admitted.

  25                 MR. GEORGE:     Thank you, Judge.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 98 of 188 PageID #: 522
                                                                          98


   1   BY MR. GEORGE:

   2   Q        Mr. Bonaccorsi, you mentioned that after the sale the

   3   debtor still has assets.        What assets does the retain

   4   following the closing on the sales to the ad hoc group?

   5   A        Excuse me, Mr. George, if I could just for a moment

   6   and, Your Honor, I have a point of clarification from my

   7   testimony that I recalled when I was getting a glass of

   8   water.     So, I don’t know if this is the appropriate time to

   9   supplement an answer I gave earlier or not.          If not, I will

  10   hold it over and I’ll take this question on.

  11                 THE COURT:     Okay. Let’s take it on redirect.

  12                 THE WITNESS:     Okay.

  13                 THE COURT:     Mr. George, why don’t you re-ask your

  14   question?

  15                 MR. GEORGE:     Sure.

  16   BY MR. GEORGE:

  17   Q        Before the break I asked you about the closing.         And I

  18   made the statement that after the closing the debtor would

  19   have no assets and your retort was the debtor does have

  20   assets after the closing.        I wanted to go through with you

  21   what assets you believe the debtor will retain after the

  22   closing.

  23   A        I believe that that was neither your question nor my

  24   answer.     I was speaking present tense prior to closing.          So,

  25   we do have assets as we sit here today.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 99 of 188 PageID #: 523
                                                                          99


   1   Q      How about after -- sorry, I thought you were done.

   2   A      Yeah, I’m done.

   3   Q      Okay.     After the closing will the debtor have any

   4   assets?

   5   A      No.     Essentially none.

   6   Q      And the wind-down budget was that approved by the

   7   lender?

   8   A      Yes, it was.

   9   Q      And who participates in the wind-down budget?

  10   (Indiscernible).

  11                  THE COURT:   What was that, Mr. George?

  12   BY MR. GEORGE:

  13   Q      I’m sorry.     What claimants get paid out of the wind-

  14   down budget?

  15   A      I don’t know that claimants will be paid.          These are

  16   the professionals and others who are required to initiate and

  17   see through the wind-down of the organization.

  18   Q      So, that wind-down budget doesn’t trickle down for

  19   payments to unsecured creditors under the plan, right?

  20   A      That’s my understanding, yes.

  21   Q      Earlier you talked about a DOJ investigation.           Can you

  22   tell us a little bit more about that DOJ investigation, what

  23   the nature of it is?

  24   A      Sure.     I think I can generally.     And I would have to

  25   think about whether there are any confidentiality or
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 100 of 188 PageID #: 524
                                                                           100


    1   privilege issues that could be triggered here that I need to

    2   be mindful of.     So, I will speak generally and in a way that

    3   I’m comfortable.     Okay. So, please keep that in mind.

    4          There is a broad and has been a broad DOJ investigation

    5   into price fixing involving many, many generic pharmaceutical

    6   companies and individuals.       And it’s my understanding as part

    7   of that larger investigation we at Akorn received the

    8   subpoenas and demands for information and documents.            That

    9   all relates to their investigation of price fixing in the

   10   industry.

   11   Q      I see.    And that investigation, you said, is still

   12   ongoing, right?

   13   A      It is ongoing, yes.

   14   Q      And has any of the Akorn employees received subpoenas

   15   from DOJ?

   16   A      I think some former employees have received subpoenas.

   17   I’m struggling to recall whether any current employees have,

   18   but I think not.

   19   Q      Do you know who the former employees are that were

   20   subpoenaed?

   21   A      I know who they are, yes.

   22   Q      Who are they?

   23   A      I know one is John Sibotts [phonetic].         I know them.

   24   If you say their names, I will recognize them, but they are

   25   people I know.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 101 of 188 PageID #: 525
                                                                           101


    1   Q      Is John Sibotts a former employee?

    2   A      Yes, he is.

    3   Q      What was his position at the company?

    4   A      He had sales responsibilities.        He was senior vice

    5   president for a period of time.

    6   Q      He had what?    I’m sorry.

    7   A      He was the senior vice president of sales.

    8   Q      Oh, of sales.

    9          Who sets prices at Akorn today?

   10   A      We have a pricing committee at the company that

   11   includes members of the management team as well as the legal

   12   staff, and compliance, and the sales team.

   13   Q      Who are those specific individuals?

   14                MR. ARNAULT:     Your Honor, I’m going to interpose

   15   an objection here on relevance grounds.         Obviously, we’re not

   16   here today to litigate the MDL claim and those allegations.

   17   I have allowed a few questions, but it seems like this is the

   18   path we are going down.       I’m not entirely sure why it’s

   19   relevant to plan confirmation here.

   20                MR. GEORGE:     Well, Your Honor, it absolutely is

   21   relevant because -- I’m sorry, Judge.

   22                THE COURT:     I’d just ask you to elaborate on the

   23   relevancy here.

   24                MR. GEORGE:     Your Honor, this goes to the good

   25   faith efforts of the debtor and whether the debtor is moving
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 102 of 188 PageID #: 526
                                                                           102


    1   forward in good faith.       I don’t intend to go at all into the

    2   MDL.   I am just trying to understand who is in control of the

    3   company while this government investigation started and

    4   whether they’re still there.

    5                 THE COURT:    Okay.   Well then, we will see how the

    6   questioning progresses then.        I will allow it.

    7                 MR. GEORGE:    Thank you, Your Honor.

    8   BY MR. GEORGE:

    9   Q      So, who are the names of those individuals that are on

   10   the pricing committee?

   11   A      Jon Kafer who leads sales.       April Poliakoff who is one

   12   of the lawyers in the legal team.        Sarah Iles, who is our

   13   corporate compliance officer.        Then there are a couple of

   14   others who are in the contracts group or the pricing group.

   15   Q      And you’re understanding is that the investigation

   16   relates to price fixing in the generic drug industry?

   17   A      Yes.    And to elaborate on my first question.        I don’t

   18   want my answer that I just gave to be limiting.           There may be

   19   others.   I’m just not recalling all their names as we’re

   20   sitting here now.

   21          To answer your question, yes, that is the

   22   investigation.     It relates to generic price fixing.

   23   Q      Are those employees moving over to Akorn when Akorn’s

   24   closing occurs?

   25   A      I have no idea.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 103 of 188 PageID #: 527
                                                                           103


    1   Q      Were those the same people that were in that same

    2   capacity since, let’s say, 2016 to the present?

    3   A      I would say not.     Some may have been, others not.         For

    4   example, I know that Sarah Iles is a relatively recent

    5   employee who wasn’t here in 2016.        Jon Kafer, I believe, was

    6   on board in 2016 and is still a member of management and a

    7   member of that committee.       April Poliakoff, who is one of my

    8   team members in legal, is on the committee and she has been

    9   at Hi-Tech and Akorn for her entire career.          The others I

   10   can’t say.

   11   Q      And your understanding is that that’s a criminal

   12   investigation, right?

   13   A      Correct.    By the anti-trust division and the DOJ.

   14   Q      And was that criminal investigation by the DOJ, was

   15   that in the debtor’s disclosure statement anywhere?

   16   A      I don’t recall whether it’s included there or not.            I

   17   don’t recall.

   18   Q      So, sir, you understand, right, that the disclosure is

   19   supposed to be almost like a protector for the estate.            It’s

   20   supposed to give as much information as an investor might

   21   need to decide whether to vote for or against the plan.             Do

   22   you understand that that is the purpose of the disclosure

   23   statement?

   24   A      Yes.

   25   Q      And if management of the company were subject to
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 104 of 188 PageID #: 528
                                                                           104


    1   criminal investigations do you think that is something

    2   relevant that creditors should know about when voting on the

    3   plan?

    4   A       I don’t think that if that were the case then it’s

    5   possible, but I don’t know that it would be required and

    6   certainly it wasn’t required; otherwise, we would have

    7   considered adding it or maybe we did and decided not to.            If

    8   it’s not there based on the scope of the investigation and

    9   the status of the investigation.        And there has not been any

   10   action taken against the company or any individuals.            So, I

   11   would think not.     It’s merely an investigation.        We are

   12   complying with subpoenas.

   13           So, again, without knowing specifically whether it is

   14   included, I am assuming by your question that it’s not.

   15   There is a rationale for not including.         That is because it

   16   wasn’t sufficiently material, that it would, otherwise,

   17   require that we disclose it.

   18   Q       Is Mr. Boothe on the pricing committee?

   19   A       I can’t remember if he is on that.       I don’t think he is

   20   on the pricing committee, no.

   21   Q       What’s his involvement with pricing?

   22   A       He’ll have input and the committee will keep him

   23   informed of pricing movements, but I don’t think that he

   24   actually sits on the committee himself.

   25   Q       But he is an advisor on pricing?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 105 of 188 PageID #: 529
                                                                           105


    1   A      Yes.     He is the CEO of the company and provides his

    2   input, and recommendations, and thoughts as he does on many

    3   matters.

    4   Q      And are you aware that one of the allegations in the

    5   Connecticut litigation is that when he left his former job

    6   that he got together with other executives to price fix?

    7   A      I understand generally that that is an allegation.

    8   Without specifics that is contained in the complaint.

    9   Q      Okay.

   10                  THE COURT:    Mr. George, just one question.      Is the

   11   “Connecticut Litigation” the MDL litigation?

   12                  MR. GEORGE:    It’s not, Judge.    It’s the same kind

   13   of litigation.      We’re not sure whether it’s actually been

   14   consolidated into the MDL yet or not, but it’s the identical

   15   litigation.      The claims are identical, but I don’t believe

   16   that it’s been joined into the MDL, but it likely will be in

   17   the figure.

   18                  THE COURT:    Okay.   Thank you.

   19                  MR. GEORGE:    Thank you, Judge.

   20                  Your Honor, just a point of clarification.        I’m

   21   reminded by one of my partners that this is the state

   22   attorney general versus these various defendants.           I just

   23   wanted to make that clarification.

   24                  THE COURT:    Okay.   Thank you.

   25                  MR. GEORGE:    Thank you, Your Honor.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 106 of 188 PageID #: 530
                                                                           106


    1   BY MR. GEORGE:

    2   Q      Mr. Bonaccorsi, the insurance companies paid defense

    3   costs in connection with these various securities litigation

    4   claims, didn’t they?

    5   A      Yes, they did.        Let me think about that.

    6   Q      Well there’s defense cost coverage, right?

    7   A      There is.     And I am not sure whether they have or not.

    8   I’d have to -- boy, I don’t believe they did. I think our

    9   deductible was substantially high enough that we paid that

   10   out of pocket in order to use the funds form the insurance

   11   proceeds to fund the settlement.

   12   Q      So, you’re saying that though you think that there is

   13   defense costs coverage that the debtor actually paid those

   14   defense costs itself?

   15   A      That is possible.

   16   Q      Who would actually know the answer to that question,

   17   sir?   Mr. Portwood?

   18   A      He may.     He may.     Between the two of us, he or I with a

   19   chance to investigate it would be able to provide that

   20   answer.

   21   Q      Under the debtor’s bylaws are the officers and

   22   directors entitled to indemnification and defense?

   23   A      Yes, we are.

   24   Q      Who paid for the defense of the officers?

   25   A      In that case that goes with what I just told you.           I
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 107 of 188 PageID #: 531
                                                                           107


    1   think the company paid it on a going -- paid it in such a way

    2   as to not erode the policy that would be offered to the

    3   shareholders.      That is my best recollection as I sit here

    4   today.

    5   Q        And has the debtor ever sought or is it the debtor’s

    6   intention to seek reimbursement of those defense costs?

    7   A        From the insurer, no because we’ve used the full --

    8   we’ve capped out the policy so there are no funds available

    9   under the policy because those funds are paid to the class

   10   action plaintiffs, the shareholders.

   11   Q        Now when you entered into and had the court approve the

   12   shareholder settlement you said that at that point the debtor

   13   already agreed to file bankruptcy, but that you have never

   14   informed the court approving the settlement agreement of that

   15   fact.     Is that correct?

   16   A        That’s not correct.

   17   Q        Okay.   Did the debtor inform the court approving the

   18   shareholder settlement of its intention to file bankruptcy?

   19   A        As I said before, I don’t know the answer to that

   20   question because I was not participating in those hearings

   21   nor did I read the transcript.

   22            My understanding is that the court was aware that

   23   bankruptcy was a possibility, but I don’t -- I was certainly

   24   not the one who said that to the court and I didn’t hear it

   25   said in court.      That is my understanding.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 108 of 188 PageID #: 532
                                                                           108


    1   Q      And who did you get that understanding from?

    2   A      From our outside counsel.

    3   Q      And who was that?

    4   A      It probably came from the firm of Cravath, Swaine &

    5   Moore or it could have been our local counsel.

    6   Q      Do you know whether the board is aware of the lawsuit

    7   that was filed against Mr. Boothe?

    8   A      Yes, they are.

    9   Q      Has it been discussed in the board meetings?

   10   A      Yes, it has.

   11   Q      Has anyone on the board suggested an investigation into

   12   whether there was any truth to the allegations with respect

   13   to Mr. Boothe?

   14   A      We covered this earlier.       My testimony -- the answer to

   15   that was no.     I can supplement my earlier answer based on the

   16   questions you just asked that both Doug Boothe and I spoke

   17   with the board, both together and then Mr. Boothe dropped off

   18   the line and I had a separate conversation with the board, as

   19   well as their counsel, the board’s counsel that is concerning

   20   the allegations, but there was no specific investigation

   21   conducted as a result of the allegations that are contained

   22   in the Connecticut complaint.

   23   Q      Okay.

   24   A      As they did not relate to Akorn.

   25   Q      Mr. Bonaccorsi, under the plan the payments to the
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 109 of 188 PageID #: 533
                                                                           109


    1   assumed vendor creditors and the $5 million dollars as part

    2   of the settlement with the UCC those funds are coming from

    3   the ad hoc committee, right?

    4   A      Yes, that’s right.

    5   Q      Are there any unsecured creditors other than the

    6   assumed liabilities and the creditors that are being paid

    7   under the UCC settlement?       Are there any other unsecured

    8   creditors?

    9   A      I don’t know the specific answer to that question.           I

   10   don’t know will be my best answer as I sit here now.

   11   Q      Well you would agree that the MDL’s are an unsecured

   12   creditor, right?

   13   A      I would.

   14   Q      Both contingent, disputed and unliquidated?

   15   A      Correct.

   16   Q      And Fresenius a shareholder or is Fresenius an

   17   unsecured creditor?

   18   A      Yes, they are.

   19   Q      Is (indiscernible) an unsecured creditor?

   20   A      Yes, they are.

   21   Q      Would you agree that the nature of these claims are,

   22   essentially, litigation claims?

   23   A      I agree.

   24   Q      And would you agree that every one of those lawsuits

   25   relate to either illegal or anti-competitive behavior by the
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 110 of 188 PageID #: 534
                                                                            110


    1   officers and directors of the debtor?

    2   A      No.

    3   Q      Well in the Fresenius litigation the allegation is that

    4   Mr. Portwood mislead people, right?

    5   A      I don’t believe so, no.

    6   Q      Well isn’t’ the allegation that he signed an 8-K or a

    7   10-K and that the 10-K was false?

    8   A      That’s in the Fresenius case?       I am not sure. I mean if

    9   you have the complaint, we could pull it up and read it.             I

   10   don’t remember that specific allegation against Mr. Portwood

   11   and him being part of the Fresenius litigation.           It may have

   12   been, I just -- we can just pull it up and see whether it is

   13   or not.

   14   Q      I apologize.    I apologize, sir.      I misspoke.

   15          In the shareholder litigation there’s an allegation

   16   that Mr. Portwood made a misleading statement in one of the

   17   SEC filed documents, right?

   18   A      Correct.

   19   Q      And the proof of form allegation the allegation is that

   20   members of upper management engaged in anti-competitive

   21   behavior by making false representations under the Lanham Act

   22   as to their drugs, right?

   23   A      That’s what the litigation is about, yes.          I don’t

   24   recall specifically the allegations in the complaint.

   25   Q      And the MDL litigation is allegations that senior
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 111 of 188 PageID #: 535
                                                                           111


    1   members of the Akorn staff along with members of the upper

    2   management and many other companies in the country engaged in

    3   price fixing in violation of the Sherman Antitrust Act,

    4   right?

    5   A        Generally speaking, yes, that’s correct.

    6   Q        So, that’s a common thread between these three

    7   remaining unsecured creditors, at least the litigation-based

    8   ones, right?

    9   A        Yes.   I agree with that.

   10   Q        And are there any other unsecured creditors in this

   11   case other than those three entities?

   12   A        I don’t know.   I’d have to see.     I don’t know.

   13   Q        Off the top of your head you don’t know of any other?

   14   A        Correct.

   15   Q        And would you agree that the claims of those three

   16   entities are the same in nature with respect to whether

   17   they’re secured or unsecured as against the debtor?

   18   A        Yes.   I think I understand your question is are they

   19   similarly situated in their classification and the answer to

   20   that -- if that is your question I would say yes, they’re

   21   being similarly situated.

   22   Q        And are they being similarly treated to the

   23   shareholders in this case, in the shareholder litigation?

   24   A        No. I think the shareholder -- I’m sorry, there’s been

   25   so much back and forth on this I just can’t remember as I’m
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 112 of 188 PageID #: 536
                                                                           112


    1   sitting here now where we came out on that. I’m sorry.

    2   Q        You can’t remember whether the shareholders are being

    3   treated differently than the unsecured creditors in the case?

    4   A        That’s what I just said.      I believe that they are in a

    5   higher class, but I don’t want to say that with 100 percent

    6   certainty.

    7   Q        Well that’s one of the questions --

    8   A        I think I’m undermining myself.

    9   Q        Now yesterday Mr. Buschmann testified extensively about

   10   the efforts that he performed on behalf of Akorn and it

   11   appears he did a yeoman’s job creating projections and

   12   documentation as part of his project summaries.           Would you

   13   agree that Mr. Buschmann did a good job?

   14   A        Yes.

   15                   MR. GEORGE:    Just a second, Your Honor.    I’m

   16   sorry.

   17                   THE COURT:    Take your time.

   18                   MR. GEORGE:    I’m sorry, Your Honor.   I just need a

   19   moment.     I’m thinking.      I’m sorry.

   20                   THE COURT:    That’s fine.   Take as much time as you

   21   need.

   22   BY MR. GEORGE:

   23   Q        And do you recall, sir, Mr. Buschmann’s testimony about

   24   his view that shareholder claims would be treated pari passu

   25   with equity?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 113 of 188 PageID #: 537
                                                                           113


    1   A      Yes.

    2   Q      And yet when the debtor filed its plan of

    3   reorganization the debtor didn’t subordinate those claims to

    4   general unsecured creditors, did it?

    5   A      No.

    6   Q      And when other parties in interest objected to the fact

    7   that it was listed in that way did you have the debtor’s

    8   lawyers file a response in support of that classification?

    9   A      Yes.

   10   Q      And what are the debtor’s business reasons for its view

   11   that those claims of those shareholders should not be

   12   subordinated to unsecured creditors?

   13                 MR. ARNAULT:     Your Honor, I’m going to object.

   14   This actually mischaracterizes the plan and it assumes facts

   15   that aren’t in evidence given that there was an amended plan

   16   that was filed that put the shareholders in a different class

   17   then general unsecured creditors and put the CVR’s in the

   18   510(b) claims. So, it’s actually a misleading line of

   19   questioning.

   20                 THE COURT:     Well I agree, that’s not the current

   21   factual circumstances that have been presented to the court.

   22   So, Mr. George, you are certainly entitled to explore why it

   23   was originally classified the way it is, but let’s be clear

   24   that that’s not the way that it’s classified currently.

   25                 MR. GEORGE:     Understood, Judge.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 114 of 188 PageID #: 538
                                                                           114


    1                   THE COURT:     Okay.

    2                   MR. GEORGE:     I’m asking about -- and that’s a fair

    3   comment by counsel.          Thank you.

    4   BY MR. GEORGE:

    5   Q        Mr. Bonaccorsi, I’m asking about why the debtor

    6   initially scheduled them that way?

    7   A        I don’t recall.       I honestly don’t recall.

    8   Q        Mr. Bonaccorsi, you’re understanding is that the

    9   secured creditors will receive no payment under this plan,

   10   right?

   11   A        Again, I’d have to look at the details of the plan.          As

   12   I’m sitting here right now with as much information as I have

   13   absorbed.       I’m getting a little loose on some of the details

   14   here.

   15   Q        Do you have Debtor 1 in front of you?

   16   A        Yes.

   17                   THE COURT:     Mr. George, I think you’re on mute.

   18                   MR. GEORGE:     I’m sorry, Judge.

   19   BY MR. GEORGE:

   20   Q        Do you have that, sir, Page 17?

   21                   THE COURT:     So, we’re looking at the modified

   22   plan, Exhibit 1, Page 17.          Is that right?

   23                   MR. GEORGE:     Yes, Judge.

   24                   THE COURT:     Okay.    Thank you.

   25                   THE WITNESS:     Yes.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 115 of 188 PageID #: 539
                                                                           115


    1   BY MR. GEORGE:

    2   Q      What is your understanding reading this about what the

    3   secured creditor gets under this plan?

    4   A      Secured claims, classification two consists of all

    5   other secured claims, treatment, except to the extent that a

    6   holder of allowed other secured claim agrees to less

    7   favorable treatment in full and final satisfaction and

    8   compromised settlement, release in exchange for each of the

    9   allowed other secured claims.       Each holder of an allowed

   10   other secured claim shall receive, at the election of the

   11   debtors, in consultation with the required consenting term

   12   lenders -- I mean I can read it or --

   13   Q      Yeah.   I’m actually on the following provision, term

   14   three, for the term loan claims.        Those are the ad hoc

   15   lenders, right?

   16   A      Yes.

   17   Q      So, in the event of a sale, if it’s a term loan sale

   18   they credit bid, and they get the property, and any waterfall

   19   recovery, but there is no waterfall recovery, right?

   20   A      There is none, correct.

   21   Q      And they have waived their deficiency claim, right, to

   22   the extent there is one?

   23   A      Correct.

   24   Q      And so what they’re really receiving on the event of

   25   the credit bid is the assets in satisfaction of their claims,
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 116 of 188 PageID #: 540
                                                                           116


    1   right?

    2   A        That’s right.

    3   Q        And did the debtor comply with the standstill agreement

    4   in (indiscernible)?      In other words, to your knowledge, did

    5   the debtor ever breach the first standstill agreement?

    6   A        There was no material breach of the standstill

    7   agreement.

    8   Q        And how about the second standstill agreement?         Was

    9   there ever a material breach of the standstill agreement?

   10   A        There was no material breach of the second.

   11   Q        And as to the third standstill agreement did the debtor

   12   provide to the ad hoc group all of the benefits that were

   13   supposed to go to the ad hoc group pursuant to that third

   14   standstill agreement?

   15   A        All the material benefits, yes.

   16   Q        And you don’t view that there was ever any breach under

   17   the third standstill agreement?

   18   A        Correct.

   19   Q        And at least thus far in the case, in your view, has

   20   the debtor complied with all of its obligations under the

   21   APA?

   22   A        Materially complied, yes.

   23   Q        Has the lenders ever indicated or have they indicated

   24   since yesterday that there has been any shortcoming or

   25   failure on the debtor in its obligations to perform under the
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 117 of 188 PageID #: 541
                                                                           117


    1   APA?

    2   A      No.

    3   Q      Now, sir, your position is chief counsel, correct?

    4   A      General counsel is the title.

    5   Q      General counsel.

    6          Is there anyone in the legal department above you?

    7   A      No, there is not.

    8   Q      Who do you answer to at the company besides the board

    9   of directors overall?

   10   A      I report into the CEO and I have reporting obligations

   11   to the board of directors.

   12   Q      Now consistent with your obligation to report to the

   13   board of directors do you think that it is an obligation of

   14   yours to report an instance where a professional retained by

   15   the company makes an allegation of potential criminal conduct

   16   by members of the board of members of senior management?

   17   A      Could you repeat the question?        Who shared the

   18   information?    Sorry, please repeat the question.

   19   Q      As part of your duty to report to the board do you feel

   20   that you feel you have a duty to report to the board when you

   21   uncover information from someone retained as a professional

   22   by the company of the potential existence of criminality?

   23   A      It may or may not trigger that obligation.

   24   Q      Under what circumstances would you learn of criminality

   25   and feel that it was inappropriate or unnecessary to tell the
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 118 of 188 PageID #: 542
                                                                           118


    1   board?

    2   A        I don’t believe that’s ever happened.

    3   Q        I’m asking you.   You said there are circumstances under

    4   which and I’m asking what are the circumstances under which?

    5   A        You asked me a general question which I answered.         The

    6   answer would depend upon the circumstances and then you asked

    7   me a specific question, you know, in which cases has that

    8   happened or instances and I said none.

    9   Q        No.   I didn’t ask you in which instances it’s happened.

   10   I wasn’t asking for specifics.        I’m asking for under what

   11   circumstances would you feel obliged to tell the board?            I’m

   12   not asking you to get anecdotal with me.         I’m just asking

   13   under what circumstances would you feel that your duty to

   14   report to the board would be triggered.

   15   A        Sorry.   I wasn’t getting anecdotal.      I’m just trying to

   16   understand the question so I can answer it the best I can.

   17            It could depend upon the credibility of the report, or

   18   the credibility of the reporter, or the gravity of the act

   19   that is being reported.      It could be any of those things.         I

   20   would evaluate those separately and, in the aggregate, and

   21   use my best judgment.      And, if necessary, I would rely on my

   22   team members in the legal department for their input and, in

   23   fact, would have our corporate compliance officer available

   24   as well as outside counsel.

   25            So, I think that would be the process, but, you know,
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 119 of 188 PageID #: 543
                                                                           119


    1   without a specific example I think its best of me to say that

    2   those are the various factors and priorities that I would

    3   consider in evaluating my reporting obligation.

    4   Q       Did you do that after your discussion with Mr.

    5   Avellanet, any of those things?

    6   A       Okay.   First of all, as I explained there were no

    7   allegations of criminal conduct.        So, I don’t like the way

    8   that you asked that question.       So, let me be clear about

    9   that.

   10           Secondly, after I told to Avellanet and he described

   11   exactly what he meant and the purpose of his words I was not

   12   compelled to report allegations of misconduct.          Nonetheless,

   13   I did speak to our board about the Cerulean report and the

   14   contents of the report and what I had done in seeking that he

   15   remove -- that I asked him to remove those notations and his

   16   commentary which were used not for the purpose of truly his

   17   consulting work, but it was, instead used to motivate the

   18   various Akorn team members to provide to him the resources

   19   necessary for him to complete his consulting service at the

   20   company.

   21   Q       Why did the deb tor file its matrix under seal?          Do you

   22   know?

   23   A       File the what?    I’m sorry.

   24   Q       The matrix, the creditor matrix.

   25   A       I don’t know the answer to that question.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 120 of 188 PageID #: 544
                                                                           120


    1   Q      Are all of the creditors on the list of creditors that

    2   are owed money by Akorn, are those all confidential?

    3   A      All of the creditors, I don’t know.         I don’t know the

    4   answer to that question.

    5   Q      Are you aware that the MDL litigation wasn’t mentioned

    6   until the debtor filed its schedules after the date of the

    7   hearing on the disclosure statement?

    8   A      It wasn’t mentioned -- I’m sorry, I don’t understand

    9   the question.

   10   Q      You’re aware that there was a disclosure statement that

   11   was filed in connection with this case?

   12   A      Correct.

   13   Q      And at the time that initial disclosure statement was

   14   filed the schedules hadn’t been filed?

   15   A      Correct.

   16   Q      And are you aware that in the initial documentation,

   17   the initial disclosure statement there wasn’t a single

   18   mention of the MDL litigation?

   19   A      That’s possible, yes.

   20   Q      And do you think that --

   21   A      I’ll take your word for it.

   22   Q      Okay.    Thank you.

   23   A      I’m sorry.    I don’t have it in front of me to refresh

   24   my recollection, but it sounds like it’s there.           So, I will

   25   assume that to be true.      Again, I’m not trying to be smart
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 121 of 188 PageID #: 545
                                                                           121


    1   here.    I’m just trying to give you the best answer I can

    2   Q       I appreciate it.

    3           (Phone interruption)

    4                   MR. GEORGE:    I hear music, Judge.

    5                   THE COURT:    It usually stops after a few seconds.

    6           (Laughter)

    7                   THE COURT:    All right.   It stopped.

    8                   MR. GEORGE:    Just one moment, Your Honor.     I’m

    9   trying to find a document.

   10                   THE COURT:    Okay.

   11           (Pause in record)

   12                   MR. GEORGE:    I’m sorry, Judge.   I’m coming right

   13   with you.       I’m just looking for a document.

   14                   THE COURT:    Okay.

   15   BY MR. GEORGE:

   16   Q       Sir, could you go to MDL Exhibit No. 33?

   17   A       Okay.

   18   Q       Could you turn to Page 16 of that document?         On the

   19   bottom it says debtor’s production 00015481.

   20   A       Okay.

   21   Q       Take a moment and take a look at that document.          Have

   22   you ever seen that document before?

   23   A       Yes.     I recall seeing this.     I don’t have a specific

   24   independent recollection of it, but it looks like something I

   25   would have received and reviewed.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 122 of 188 PageID #: 546
                                                                           122


    1   Q      And do you recall ever discussing this with Mr.

    2   Buschmann?

    3   A      I don’t, no.

    4   Q      And you see here he talks about December 10th, 2018

    5   reported the 2016 antitrust lawsuit alleging price fixing now

    6   involves at least sixteen companies and 300 drugs.           Do you

    7   see that?

    8   A      Yes, I do.

    9   Q      Now do you know whether any of the drugs that Akorn

   10   sells are drugs that are listed as part of the listed drugs

   11   for which consumers were price fixing?

   12   A      Allegedly?

   13   Q      Allegedly.

   14   A      I know there --

   15   Q      There have been any number of convictions, sir, and

   16   guilty pleas by drug companies with respect to that.            So,

   17   those aren’t alleged.      Those are convictions where companies

   18   pled guilty to price fixing.       And I’m asking you are any of

   19   the drugs that Akorn sells drugs that have been listed in the

   20   MDL drugs that are subject to price fixing activities?

   21   A      I respect your question.       I respect the context of it.

   22   What I was trying to clarify is that they’re allegations

   23   against Akorn.      They are not convictions.

   24          So, with that being said I am not trying to discount

   25   the meaning of your question.       In fact, I took it as meaning
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 123 of 188 PageID #: 547
                                                                           123


    1   implicating Akorn here with convictions and charges, and that

    2   has not happened. Okay.

    3   Q      That was not my (indiscernible), sir.

    4   A      So, we have to -- I mean you know we are a party in the

    5   litigation because manufacture and sell products that are

    6   subject to that litigation.

    7   Q      And would it be fair to say that part of the reason of

    8   the collapse of the value of pharmaceutical companies engaged

    9   in generic drugs is a result of Hilary Clinton’s announcement

   10   about the acknowledge of price gouging especially drug

   11   markets?

   12   A      That’s my opinion.     I haven’t -- I’ve read articles

   13   that suggest that and I do have -- yes, that is my opinion.

   14   Q      Sir, could you go to Debtor’s Exhibit No. 1?          Do you

   15   have that there in front of you, sir?

   16   A      I’m getting there.     Yes, the modified joint plan?

   17   Q      Yes.   Page 34 and its heading (e) under releases by the

   18   debtors.

   19   A      Yes.

   20   Q      Does this provision, in your view, release the officers

   21   and directors, employees, and managers of the debtor from any

   22   liability with respect to the MDL litigation?

   23   A      Yes.

   24   Q      And in light of the fact that Akorn, the estate, it’s

   25   going to be an estate with no assets and the assets are going
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 124 of 188 PageID #: 548
                                                                           124


    1   to be owned by the ad hoc lenders.        What benefit is provided

    2   to the debtor by virtue of this release?

    3   A      Well it allows the assets of the company to be acquired

    4   so that it can continue its operation as a pharmaceutical

    5   manufacturer which includes the employment of 1,900

    6   employees.    That would not, otherwise, be possible as we

    7   assert in our plan and the history of what caused us to be

    8   where we are with this type of litigation overhang.           So, the

    9   consideration is that this is left behind so that the company

   10   can start fresh on a going forward basis.

   11   Q      And it’s your understanding with respect to the other

   12   releases, the third party releases, that the debtor’s

   13   officers, directors, senior management, employees would not

   14   be released with respect to MDL liability to the extent that

   15   the MDL plaintiffs had claims directly against those people

   16   and did not opt into the release, right?

   17   A      That’s my understanding, yes.

   18   Q      Was the debtor in default to any of its vendor

   19   creditors on the petition date?

   20   A      I believe that we were -- specifically, legally I can’t

   21   answer that question because I don’t have the knowledge.            I

   22   know that we were in ongoing negotiations trying to manage

   23   the vendors who were seeking payment from the company.            So,

   24   those discussions were ongoing.

   25          As far as whether we were technically or materially in
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 125 of 188 PageID #: 549
                                                                             125


    1   default I don’t know that answer with 100 percent certainty.

    2   Q        Okay.     Did any of the officers of the company have

    3   their own lawyers in connection with the negotiation of the

    4   releases provided by the debtor?

    5   A        As contained here I don’t believe so, no.

    6                    MR. GEORGE:     Your Honor, I think that’s all I have

    7   for this witness.

    8                    THE COURT:     Okay.   Thank you, Mr. George.

    9                    I know there’s other parties that may wish to

   10   cross-examine you.

   11                    Mr. Bonaccorsi, how are you doing?      Do you need a

   12   break?

   13                    THE WITNESS:     It depends, if I could five or ten

   14   minutes that would be great.

   15                    THE COURT:     Okay.   So, let’s just take a ten-

   16   minute break and then we will resume and the parties left

   17   that wish to cross-examine you may do so.            So, let’s come

   18   back on the record at 1:40.

   19                    Thank you, all.

   20            (Recess taken at 1:28 p.m.)

   21            (Proceedings resumed at 1:42 p.m.)

   22                    THE COURT:     Why don't we continue with the cross-

   23   examination if everyone is ready.            It looks like Mr. Parker

   24   is ready to go.

   25                    So, Mr. Parker, do you have questions for
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 126 of 188 PageID #: 550
                                                                           126


    1   Mr. Bonaccorsi or did Mr. George cover it?

    2                  MR. PARKER:    I do have questions, Your Honor.

    3                  THE COURT:    Okay.

    4                  MR. PARKER:    And I've talked with -- I've spoken

    5   with Ms. Cornish and she's okay with me going next.

    6                  THE COURT:    Perfect.   Thank you for the

    7   coordination.

    8                  When you're ready, let's begin.

    9                                CROSS-EXAMINATION

   10   BY MR. PARKER:

   11   Q      Mr. Bonaccorsi, my name is Michael Parker.

   12          Can you hear me okay?

   13   A      I can.

   14          Nice to meet you.

   15   Q      Okay.     Nice to meet you, too.

   16          Just for context, a little bit of foundation, I'm going

   17   to try and go through a little bit about Provepharm and our

   18   relationship with Akorn.

   19          Isn't it true, Mr. Bonaccorsi, that Provepharm claimed

   20   that Akorn lied to the FDA about the availability of

   21   methylene blue?

   22          Provepharm is the only other party that makes that --

   23   I'm sorry -- the only other party that makes a USP-compliant

   24   version of that, but Provepharm claims Akorn lined to the FDA

   25   about methylene blue so it could persuade the FDA to allow
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 127 of 188 PageID #: 551
                                                                           127


    1   Akorn to continue to manufacture and sell its non-USP

    2   compliant methylene blue product?

    3   A      Yes, those are generally the allegations that are at

    4   issue in the litigation, as well as our counterclaim, which

    5   you did not mention.

    6          Okay.

    7   A      But, yes, we are in litigation with you all.

    8   Q      Okay.   And Provepharm also claimed that Akorn sold that

    9   methylene -- that non-UST compliant methylene blue product

   10   another two and a half years, even though the FDA only gave

   11   them six months, according to allegations?

   12   A      That's my understanding, yes.

   13   Q      And for the Court's edification, what does "USP-

   14   compliant" mean?

   15   A      Manufactured to appropriate pharmaceutical standards.

   16   Q      Okay.   So, USP is a standards company that sets the

   17   standard for how drugs how big manufactured; is that fair?

   18   A      Yes.

   19   Q      Okay.   All right.    So, Mr. Bonaccorsi, do you have any

   20   prior bankruptcy experience?       Have you been with another

   21   company that has filed another Chapter 11 proceeding?

   22   A      No.

   23   Q      Okay.   And in your legal career, I didn't hear it

   24   mentioned before, have you ever practiced bankruptcy law?

   25   A      I haven't.    Earlier in my career, I did try an
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 128 of 188 PageID #: 552
                                                                           128


    1   adversarial case in a bankruptcy matter, but I was far

    2   outside my area of expertise, but that was my only

    3   experience.

    4   Q      Okay.    Fair enough.

    5          So, would you agree with Mr. Buschmann's statement from

    6   yesterday that by sometime in December of 2019, that Akorn

    7   was about 90 percent certain that Akorn was going to have to

    8   file a Chapter 11 proceeding to effectuate a proceeding of

    9   Akorn's assets?

   10   A      At that point, I don't think -- I mean, it was his

   11   statement.     I don't agree with that and didn't agree with

   12   that perspective at that point in time.

   13   Q      Okay.    So in cross-examination earlier you said by

   14   March of 2020, Akorn definitely knew?

   15   A      That's right.

   16   Q      You when did Akorn know between December of 2019 and

   17   March of 2020?

   18   A      I think it was a gradual process, honestly.          We -- it

   19   was an on -- due to the ongoing work, ongoing progress of the

   20   various negotiations that we were in and it's hard for me to

   21   pinpoint it.     I know that would be reflected in the various

   22   board minutes that we were keeping and the PJT documentation

   23   that we have, but it's hard for me to pinpoint, you know, an

   24   exact date.

   25   Q      Okay.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 129 of 188 PageID #: 553
                                                                           129


    1   A      But I would say there was probably the -- you know, I

    2   think we were calling -- yeah, so, that's the best I can

    3   answer as I sit here now.

    4   Q      Okay.    In your earlier testimony this morning, several

    5   times you indicated that you were trying to maximize the

    6   value of assets for the benefit of shareholders.

    7          Do you recall those statements?

    8   A      Yes.    They were saying stakeholders.       Stakeholders.

    9   Q      Okay.    You said shareholders and then later in your

   10   testimony you started to say stakeholders.

   11          And what do you mean by stakeholders?

   12   A      Stakeholders is a broader group which would include not

   13   only shareholders.     It would include that group, but also

   14   employees who may or may not hold shares.          If there are

   15   vendors, the marketplace, hospitals, physicians, everyone who

   16   benefits from the work that we do at Akorn and --

   17   Q      It would include the --

   18   A      -- whose lifestyle we positively --

   19   Q      I'm sorry.    Please continue.

   20   A      Sure.

   21          -- and whose lives we positively impact.

   22   Q      That would include the unsecured creditors, right?

   23   A      It could.    We try, yes.    Yes.

   24   Q      Okay.    Have you ever heard the phrase "zone of

   25   insolvency"?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 130 of 188 PageID #: 554
                                                                           130


    1   A      That doesn't sound familiar to me.

    2   Q      Okay.   The phrase in bankruptcy parlance refers to the

    3   period of time when a corporation enters an understanding

    4   that the value of the corporation is not enough to ever reach

    5   the equity holders and only enough to pay the unsecured

    6   creditors.

    7          Under that definition, when did you believe Akorn

    8   reached the zone of insolvency?

    9   A      I don't know.    I'm not a financial expert.        I'm not a

   10   bankruptcy expert.     It's hard for me to know and I think when

   11   the -- and we are dealing with a hand we were dealt as a

   12   result of the process and we didn't know what that was until

   13   about a week ago when the last group of equity holders, the

   14   ad hoc group exited the discussions to acquire the company.

   15          So, you know, up until that point, not knowing, only

   16   having one bid in hand, that's probably what fits within the

   17   realm of what you're asking, but I just don't know because

   18   I'm not familiar with the term.

   19   Q      When did the board of directors begin discussing the

   20   zone of insolvency?

   21   A      Again, I don't know.      I'm not familiar with the term

   22   zone of insolvency.     If it's a term that's used in the board

   23   decks then it would -- I'm sure that those are properly dated

   24   and it would be contained in those presentations.

   25   Q      Okay.   Let me dispense with the term "zone," then.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 131 of 188 PageID #: 555
                                                                           131


    1           When did the Board start discussing what to do to

    2   maximize value for its creditors, as opposed to its

    3   shareholders?

    4   A       Again, those discussions are documented in our board

    5   minutes.     I mean it's been an ongoing discussion in

    6   evaluating whether Chapter 11 was the right way to proceed or

    7   the appropriate way to proceed and what the risks and

    8   benefits would be for all stakeholders; again, I can't

    9   pinpoint any particular discussion or meeting when that

   10   occurred or was decided, but it would be reflected in board

   11   minutes and presentations that have been part of the record

   12   here.

   13   Q       Okay.   It would have occurred certainly before March of

   14   2020, correct?

   15   A       It sounds like it and, you know, again, we're throwing

   16   out March 2020 as a general date, you know, so please don't

   17   hold me to a specific date based on, you know, a general

   18   comment about when things were happening, but that sounds

   19   about right.     But, again, I would defer in relying more

   20   heavily for credibility on my answer and the answer to that

   21   question on the documentation that was created and maintained

   22   consistent with and at the time that these discussions were

   23   happening.

   24   Q       Provepharm only has one exhibit -- I'll ask you to try

   25   to find that -- that's P-1.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 132 of 188 PageID #: 556
                                                                           132


    1   A      Where would it be, is it in a binder?

    2   Q      I'm assuming Mr. Arnault sent it to you or do I need to

    3   send it to you?

    4                  MR. ARNAULT:     You know what, Joe?    That one came

    5   in late.      I can email it to you right now.

    6                  THE WITNESS:     Okay.   I'm going to have to go off-

    7   screen to read it, I think.         Well, I won't see you.    I guess

    8   you'll see reading, but I'll wait for it to come over.

    9   BY MR. PARKER:

   10   Q      Let me -- wait.        I'm going to move on.    I'll get to P-1

   11   in a minute unless you can get it.

   12          Have you got a computer up right there?

   13   A      I do.

   14                  MR. ARNAULT:     I just sent it, Joe.

   15                  THE WITNESS:     Okay.   If you'd like, I can log on

   16   now and see if I can find it.

   17   BY MR. PARKER:

   18   Q      So, Exhibit P-1 is the 10-K.         It's Akorn's 10-K for the

   19   fiscal period ending December 31s, 2019.

   20          The 10-K(a), which was in debtors' exhibits earlier, I

   21   think it was Exhibit 3, is different from --

   22   A      Yes.

   23   Q      -- the P-1 10-K, and the P-1 10-K has, I'll say a lot

   24   more information, but I'm just going to focus you on a couple

   25   of things here.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 133 of 188 PageID #: 557
                                                                           133


    1   A      Sure.

    2   Q      Have you got it up?

    3   A      Yes.

    4   Q      Okay.     First off, would you confirm for me that this

    5   was filed February 26, 2020.         Those are the signature dates

    6   at the very bottom.

    7   A      Yes, that looks right.        Yes.

    8   Q      Okay.     And then jump for notes, note 19, which is, I

    9   think page 150-something, maybe 155.

   10                  THE COURT:     Mr. Parker, did you say note 19?

   11                  THE WITNESS:     It's a PDF --

   12                  MR. PARKER:     I'm sorry, Your Honor.   I said

   13   note 19, which loading up.         I've got it.   It's the note

   14   regarding litigation, Akorn's litigation and it's on

   15   page 150 --

   16                  THE COURT:     I see it on page 151 if that's

   17   helpful.

   18                  THE WITNESS:     151, okay.

   19                  MR. PARKER:     That's correct, Your Honor.

   20   BY MR. PARKER:

   21   Q      151 of 191.

   22   A      Okay.     Thank you.

   23          Yes, I am here.

   24   Q      Mr. Bonaccorsi, did you prepare these notes to the SEC

   25   10-K filing?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 134 of 188 PageID #: 558
                                                                           134


    1   A      I participated in the preparation and reviewed the

    2   notes, yes.

    3   Q      Okay.

    4   A      I wasn't solely responsible and I don't remember

    5   whether I took pen to paper, so to speak, but, yes, I

    6   participated in the preparation.

    7   Q      Okay.   But as general counsel, I assume you gave final

    8   approval of these notes, right?

    9   A      Correct, yes.

   10   Q      So, this -- I'm going to provide a little bit of

   11   foundation before I ask the question.         So, keep that out for

   12   a minute, please.

   13          But there were two settlements that you talked about

   14   earlier in your testimony; one, I'll call the Data Integrity

   15   shareholder settlement.

   16          Do you recall that one?

   17   A      Yes.

   18   Q      Okay.   On Exhibit 37, Debtors' Exhibit 37, I show that

   19   the Data Integrity shareholder litigation, which debtors'

   20   search only involves direct claims made by entities against

   21   or entities, was entered.       That order was entered on

   22   March 13th, 2020.

   23          Does that sound right to you?

   24   A      Yes, I think that's right.       Yes, just about then, yes.

   25   Q      Okay.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 135 of 188 PageID #: 559
                                                                           135


    1   A      I reviewed that earlier.

    2   Q      You did.      You did.

    3          And the Kogut litigation settlement, which debtors

    4   assert only involves derivative claims, was not entered until

    5   January 23rd, 2020.       That's Exhibit 8.

    6          Does that sound correct?

    7   A      Yes, I think that's consistent with my testimony

    8   earlier.      Yes.

    9   Q      Okay.     So, as of the time of the filing of this 10-K,

   10   the Data Integrity shareholder litigation had not yet been

   11   resolved and the Kogut litigation, the order had been entered

   12   resolving that litigation; is that correct?

   13   A      Yeah, I'll take your word for it.        I wasn't writing

   14   down the dates, nor do I have them all listed in front of me,

   15   but yes, I'm assuming you're giving the correct dates and --

   16   Q      The 10-K was filed February 26th and the Data Integrity

   17   resolution didn't happen until March 13th and the Kogut

   18   litigation resolution happened sometime in January,

   19   January 23rd, I think.

   20          Does that sound right?

   21   A      Yes.

   22   Q      Okay.     So, in that context, let me point you to

   23   page 155 of Exhibit P-1.

   24   A      Okay.

   25   Q      Go down to the sixth and seventh paragraphs, the ones
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 136 of 188 PageID #: 560
                                                                           136


    1   starting on July 10 -- no, I'm sorry, the one starting on

    2   July 30th.

    3   A      Okay.   All right.    I'm there.

    4   Q      Would you take a minute and read that and confirm that

    5   you believe everything in there is correct.

    6   A      Yes, that looks accurate, yes, and correct.

    7   Q      And so when the parties have been talking about the CVR

    8   rights or the contingent value rights that were awarded in

    9   the Data Integrity shareholder settlement, these are the CVR

   10   rights described in this paragraph of this note of the 10-K?

   11   A      Correct.

   12   Q      Okay.   And under the debtor's plan, currently, the

   13   debtor -- under the debtors' amended plan, the debtor has

   14   decided to now subordinate those CVR rights to the equity

   15   class; is that correct?

   16   A      Yes, that is.

   17   Q      Okay.   Would you jump in the same document, P-1, the

   18   10-K, would you jump to note 21, which I show starts

   19   page 170.

   20   A      Okay.   I'm at 170.

   21   Q      Okay.   And this is the second amended standstill

   22   agreement and does this -- I'm assuming this accurately

   23   describes the second amended standstill agreement as of the

   24   date the 10-K was filed?

   25   A      So, you're starting at the bottom of 170 going on
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 137 of 188 PageID #: 561
                                                                           137


    1   to 171?

    2   Q      No.

    3   A      Yes.    Well, now I'm at 172.

    4   Q      Yeah, 172.

    5   A      Yeah, give me a minute.      Let me just take a look.       Yes.

    6   Yes.   That is correct.

    7   Q      It looks like the fourth primary bullet point down it

    8   talks about a toggle event.

    9          Do you see that?

   10   A      Yes.    Yes.   I'm here.   Got it.

   11   Q      And that toggle event -- hold on -- actually, right

   12   above that toggle event paragraph is the bullet point that

   13   talks about the sales process and it says the sales process

   14   will be consummated on either an out-of-court or an in-court

   15   basis, potentially through the filing of a Chapter 11 case.

   16   A      Yes, that's right.

   17   Q      Do you see that?

   18   A      Yes.

   19   Q      Okay.    Is it fair to say that by this date, on

   20   February 26th, 2020, Mr. Bonaccorsio (phonetic) --

   21   Mr. Bonaccorsi -- forgive me -- that Akorn was clearly

   22   contemplating a bankruptcy filing?

   23   A      Yeah, it was possible.      It was a possible outcome of

   24   the process, which is why we built in the toggle event

   25   because there was pressure on us by the lender group to and
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 138 of 188 PageID #: 562
                                                                           138


    1   in our effort to maximize value to move as quickly as we

    2   could in an effort to sell the company and they -- you know,

    3   essentially, we negotiated a deadline, which is the toggle

    4   event by when we would determine whether we were able to have

    5   an out-of-court solution here or would have to proceed with a

    6   Chapter 11.

    7          And I believe it's consistent with my earlier answer

    8   when I was saying that the various --

    9   Q      Thank you, Mr. Bonaccorsi.       Thank you.     Understood.

   10                 MR. ARNAULT:     Your Honor, Mr. Bonaccorsi --

   11                 THE COURT:     Mr. Bonaccorsi, you can complete your

   12   answer, please.

   13                 THE WITNESS:     Sure.

   14                 I testified earlier that there were ongoing

   15   discussions and considerations being had among the advisors,

   16   the board of management from throughout 2020 and efforts were

   17   made to maximize the value and pursue a possible sale of the

   18   company, but with the pressure that was put on us realizing

   19   that we may not be successful in that endeavor, we -- the

   20   toggle event was added, such that if we were not successful

   21   in that effort, that we would then file and proceed with a

   22   stalking horse option.

   23   BY MR. PARKER:

   24   Q      I'm sorry, my computer just crashed.          I'm trying to

   25   bring back up my exhibit.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 139 of 188 PageID #: 563
                                                                           139


    1          All right.     Mr. Bonaccorsi, if we may, please, I'd like

    2   to move to the debtors' plan exhibit, which I think is 1 --

    3   there it is -- page 34.        We're talking about the plan

    4   releases.

    5   A      Okay.     I'm at page 34, paragraph E.

    6   Q      So, let me start with -- forgive me -- let me start

    7   with generally talking about the releases and that is now

    8   that the Court has entered an order approving the sale of all

    9   of the assets to the term loan lenders, what is the point of

   10   the releases being provided to the directors and officers of

   11   the company?

   12   A      To release them of any claims that could be had against

   13   them in their roles at the company and, specifically, with

   14   respect to this bankruptcy process and sale of the company's

   15   assets to the holders of the term loan debt.

   16   Q      But the sale has already occurred, right?

   17   A      No.     The deal hasn't closed.

   18   Q      Okay.     The deal hasn't closed, but it's been approved

   19   by the Court; it just hasn't gone effective yet, right?

   20   A      Yes.     Fair enough.

   21   Q      Okay.     Here it is, I've got it highlighted.

   22          Didn't the -- I'm certain that the term loan lenders

   23   got or the ad hoc group got releases in the sale agreement,

   24   didn't they?

   25   A      Yes.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 140 of 188 PageID #: 564
                                                                           140


    1   Q       Okay.   So, adding the releases in the plan, why is that

    2   necessary?

    3   A       I would have to defer to bankruptcy counsel to provide

    4   that opinion, which is what I did; I did rely on them in the

    5   preparation of the plan and, specifically, this paragraph.

    6   Q       Okay.   Let me find it here.

    7           I'm sorry, I'm going to move you to the same exhibit,

    8   still the plan, but the definition of -- and I had all this

    9   up before my thing crashed -- the definition of released

   10   parties.     It looks like it's page -- item 110, page 9 of the

   11   plan.    If you go to page 9 of the plan, item 110.

   12   A       Okay.   What was the paragraph number again, sorry.

   13   Q       Paragraph 102 on page 9.

   14   A       Yes, released parties.

   15   Q       If you go about -- hold on -- I'm going three lines

   16   down and it talks about releasing not only the entities

   17   current, but also former subsidiaries, officers, directors,

   18   managers, principals, members, employees, agents, adversary

   19   board members, financial advisors, partners, attorneys,

   20   accountants, investment consultants, representatives, and

   21   other professionals.

   22           So, tell me what's the purpose of releasing former

   23   officers.

   24   A       Well, they contributed to, you know, the status of the

   25   company as an ongoing operating entity.         They helped build
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 141 of 188 PageID #: 565
                                                                           141


    1   the company and even after they left the company, they were

    2   under cooperation agreements and did provide consulting

    3   services and support during the transitions, for example, of

    4   our CEO and COO, always making themselves available.

    5          They are the ones with me beginning in 2009 and before

    6   that who built this company to make it as successful as it

    7   was that led to the signed merger with Fresenius and,

    8   unfortunately, that didn't close, but the company still

    9   exists.   We grew both, in terms of the size and revenues and

   10   facilities and manufacturing capabilities and that was

   11   support that they provided not only during their employment,

   12   but they also supplemented that after they left with being

   13   available for consultation, as needed.

   14   Q      So, in Mr. George's examination earlier this morning,

   15   you talked about several employees that left or officers or

   16   directors -- this also purports to release officers and

   17   directors, not just employees, isn't that correct --

   18   A      Correct.

   19   Q      -- former officers and directors and employees.

   20          This morning, Mr. George talked about several that

   21   either left of their own volition, I think of Mr. Kapoor,

   22   because of an investigation that he was trying to deal with,

   23   some antitrust investigation that he was trying to deal with.

   24          I'm trying to understand what's the purpose of trying

   25   to release people like Mr. Kapoor or what -- I'm sorry -- let
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 142 of 188 PageID #: 566
                                                                           142


    1   me give you a single question, right.

    2          You've indicated that they helped you build the

    3   company.     Do you think that that's a valuable consideration

    4   for a release in this plan?       Is that the company's statement,

    5   you, as company representative?

    6   A      It is my statement and opinion that had they not

    7   participated in growing and acquiring the company, building

    8   the company, we wouldn't be here talking about any of this.

    9   They offered a lot of good things to the company that led to

   10   it success in what could have been a successful deal with

   11   Fresenius.     They continued to lend the support when called

   12   upon or asked to do so.      I think that is fair value in

   13   exchange for the release.

   14   Q      For this plan that's not paying anything to unsecured

   15   creditors, your statement is, on behalf of the company -- and

   16   you're testifying as company representative today, correct?

   17   A      Correct, I am a company representative.

   18   Q      On behalf of the company, you're saying that that is

   19   fair consideration for this release?

   20   A      That is my opinion, yes.

   21   Q      Okay.    Let me move on to the Data Integrity shareholder

   22   settlement agreement.      I think that was debtors' exhibit --

   23   well, the final approval was Debtors' Exhibit 37 in the

   24   Northern District of Illinois Eastern Division.

   25          With respect to that settlement agreement, Mr.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 143 of 188 PageID #: 567
                                                                           143


    1   Bonaccorsi, are you familiar with that settlement agreement?

    2   A      Yes, I am.

    3          Do you want me to look at it because I don't have it up

    4   yet.

    5   Q      No, I don't think you need to have it up.          I think most

    6   of these questions you're going to be able to answer without

    7   having it up.     If we need to have it up, we can, but I think

    8   you might be able to answer without it.

    9          Do debtors have any further duties under that

   10   shareholder settlement agreement?

   11   A      No, none that I'm aware of, no.

   12   Q      Okay.    Pursuant to that shareholder settlement

   13   agreement, some of which we saw in the 10-K exhibit from

   14   Provepharm's P-1, I believe there's $27.5 million in D&O

   15   proceeds that went into an escrow account pursuant to that

   16   settlement agreement.

   17          Do you recall that?

   18   A      Yes.

   19   Q      And to your knowledge, nothing has been done with that

   20   money, correct?

   21   A      I don't know.     I don't have an understanding of where

   22   that money is.

   23   Q      To your knowledge, just to your knowledge, nothing has

   24   been done with that money?

   25   A      Correct.     I don't know one way or the other.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 144 of 188 PageID #: 568
                                                                           144


    1   Q      Okay.   And pursuant to that settlement agreement, CVRs

    2   and Akorn stock were also not to be delivered to

    3   shareholders, but were to be delivered to an escrow account.

    4   A      Yeah.

    5   Q      To your knowledge, nothing has been done with those

    6   documents either?

    7   A      That's correct.

    8   Q      Okay.   Do you know what the triggers are for the

    9   release of those escrowed funds?

   10   A      No, I don't.

   11   Q      Okay.   Did Akorn, as debtor-in-possession, investigate

   12   whether the settlement could be unwound for the benefit of

   13   these Chapter 11 estates?

   14   A      There was no specific investigation done to explore

   15   whether it could be unwound.       The money is gone; it's out of

   16   our hands.

   17   Q      Okay.   Also, what specific consideration was given to

   18   Akorn in exchange for the releases that Akorn gave to the

   19   insurance carriers who funded that 27.5-million-dollar

   20   settlement?

   21   A      There was a release agreement that was entered into and

   22   it was essentially a settlement of the claim, you know, our

   23   claim to the funds to pay the settlement and they were giving

   24   up their right to any challenges or reservations of rights

   25   that they may have had or could have, as best I recall.            I
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 145 of 188 PageID #: 569
                                                                            145


    1   know that there was a written document, documenting that

    2   release between us and the insurance company.

    3   Q       Okay.     Any monetary consideration in anything else?

    4   A       No -- that we paid to the insurers, no.

    5   Q       Correct.        Okay.

    6           You've answered that already.

    7           The liquidation analysis, have you had anything to do

    8   with the liquidation analysis?

    9   A       None, other than I heard one was being prepared, but

   10   that's all I know.          Nothing else.

   11   Q       Okay.     Thank you.      That's fine.

   12           I'm assuming AlixPartners is going to get up and talk

   13   about that.       I just wanted to see if you had any knowledge of

   14   that.

   15           And with that, Your Honor, I think that's the extent of

   16   my questions.

   17                   THE COURT:      Okay.   Thank you, Mr. Parker.

   18                   MR. PARKER:      I reserve for redirect if counsel

   19   does redirect, but beyond that, I'm done.

   20                   THE COURT:      Okay.   I understand.

   21                   Okay.     Ms. Cornish, do you have any further

   22   questions for this witness?

   23                   MS. CORNISH:      I do, Your Honor.     I will say that

   24   Mr. Parker narrowed the scope of my examination, which is

   25   helpful.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 146 of 188 PageID #: 570
                                                                           146


    1                             CROSS-EXAMINATION

    2   BY MS. CORNISH:

    3   Q      Good afternoon, Mr. Bonaccorsi.

    4          I'm Kelley Cornish from Paul Weiss Rifkind Wharton &

    5   Garrison, counsel for Fresenius.

    6   A      Nice to meet you.

    7   Q      I just wanted to follow-up a little bit on some of the

    8   questions about -- beginning with Mr. Silverberg -- folks

    9   that may have left the employment of Akorn as a result of or,

   10   you know, predicated on the Fresenius litigation and the

   11   findings in that litigation.

   12          And so, you did mention Mr. Silverberg in your answer

   13   to Mr. George's question on cross that he was someone who

   14   lost his job or left his employment as a result of that

   15   litigation, correct?

   16   A      That's not correct.

   17          What I said was that he was removed from his position

   18   following an Akorn investigation into activities that led to

   19   a fabricated data in ANDA back in 2005 that was not fully

   20   resolved until we discovered the existence of it at or about

   21   the time of the Fresenius litigation.

   22   Q      Okay.

   23   A      But it wasn't as a result of the litigation; it was our

   24   own internal investigation.

   25   Q      Okay.   I see.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 147 of 188 PageID #: 571
                                                                           147


    1          Well, let's take a look at -- you're familiar with Vice

    2   Chancellor Lasseter's 246-page memorandum opinion from the

    3   Fresenius litigation, aren't you?

    4   A      Yes, I am.

    5   Q      And I believe if you want to just pull it in front of

    6   you, I think it's Exhibit 1, Fresenius Exhibit 1, if you

    7   could put your hands on it.

    8   A      I don't know that I have that exhibit in front of me.

    9                  MR. ARNAULT:     Yeah, Joe.   That was another one

   10   that came in late.      Let me forward that to you right now.

   11          (Pause)

   12                  THE WITNESS:     Is there a problem with putting it

   13   up on the monitor so I could see both things at once?

   14          (No verbal response)

   15   BY MS. CORNISH:

   16   Q      Do you have the document, sir?

   17   A      I have it here.        I haven't yet opened it.    Sorry.

   18   Q      Okay.

   19          (Pause)

   20                  THE WITNESS:     Okay.   I have it here.

   21   BY MS. CORNISH:

   22   Q      Okay.     And just as foundation, Mr. Bonaccorsi, do you

   23   recognize this document?

   24   A      Yes, I do.

   25   Q      And what is this?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 148 of 188 PageID #: 572
                                                                           148


    1   A      This is the memorandum opinion that stemmed -- authored

    2   by Vice Chancellor Lasseter in the Akorn v Fresenius

    3   litigation.

    4   Q      Okay.     And I believe I asked you this, but you've

    5   reviewed this maybe multiple times in the past, have you not?

    6   A      I have reviewed it in the past, yes.

    7   Q      Yeah.     I'm going to be directing you to the section of

    8   the opinion that begins on page 7 called, Factual Background.

    9   A      Okay.

   10   Q      And in the first sentence of the third paragraph, Vice

   11   Chancellor Lasseter explains, quote, "My task is to make

   12   factual findings based on the record the parties generated."

   13          Do you see that?

   14   A      I do.

   15   Q      Yeah.     So, specifically, Mr. Bonaccorsi, there are

   16   quite a number of scathing findings throughout this opinion

   17   relating to conduct or, you know, lack of action by

   18   Mr. Silverberg, are there not?

   19   A      There are.     I agree with that.

   20   Q      Yeah.     And in particular, just really to give the judge

   21   some foundation here, let's just flip over to page 19 --

   22          (Audio interference)

   23                  THE COURT:   All right.   Let's continue.

   24   BY MS. CORNISH:

   25   Q      Okay.     Are you on page 19, sir?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 149 of 188 PageID #: 573
                                                                           149


    1   A      Are you using page numbers in the PDF or in the

    2   document, itself?

    3   Q      I'm reading from the document, itself, page 19.

    4          Is that -- can you do that?

    5   A      Okay.

    6   Q      I think it's page 21 of the PDF, if I'm not mistaken.

    7   A      Yes.    Yes, I have that page open.

    8   Q      Yeah.    Vice Chancellor Lasseter finds the Akorn took

    9   employment actions against Silverberg only after learning

   10   that in August of 2017, during the period between signing and

   11   closing, Silverberg submitted a response to a CRL that he had

   12   been told, and I believe knew, would result in the submission

   13   of fabricated data to the FDA.

   14          If he had not signed off on the CRL, Akorn would have

   15   had to the ANDA, which would have been a red flag for

   16   Fresenius that could have put the merger in jeopardy.            In my

   17   judgment, Silverberg submitted the false CRL in an effort to

   18   avoid inviting in scrutiny of Akorn's Data Integrity

   19   deficiencies until after the merger closed when it would be

   20   Fresenius' problem.

   21          Akorn ultimately withdrew the ANDA in March of 2018,

   22   but for an investigation that Fresenius was conducting into

   23   two whistleblower letters it received, Akorn would not have

   24   withdrawn the ANDA or taken any action against Silverberg.

   25          After constructively firing Silverberg, Akorn did not
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 150 of 188 PageID #: 574
                                                                           150


    1   use the opportunity to deliver any type of message to its

    2   employees about the importance of Data Integrity or its

    3   intolerance for inaccurate submissions to the FDA.

    4           Do you see those findings by Vice Chancellor Lasseter,

    5   sir?

    6   A       Yes.

    7   Q       Does that change your view in any way or refresh your

    8   recollection as to whether the findings that came out of the

    9   Fresenius litigation led in any way to Mr. Silverberg's

   10   separation from Akorn?

   11   A       Yeah, maybe we're just talking in different levels

   12   here.    This opinion came out after we discovered the problem

   13   with the ANDA and we took action against Mr. Silverberg prior

   14   to the trial, so those things -- and before the litigation

   15   was commenced -- so, while they're related and covered by

   16   Judge Lasseter's opinion, it wasn't a consequence of the

   17   litigation.     It actually preceded the litigation.

   18   Q       Okay.   But Vice Chancellor Lasseter basically states

   19   that Akorn constructively fired Mr. Silverberg, right?

   20   A       Yes, that's right, and I testified to that, too,

   21   earlier, yes.

   22   Q       Okay.   Let's talk about a few others.       I believe

   23   there's a gentleman named Jim Burghart (phonetic) that works

   24   for Akorn?

   25   A       Yes.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 151 of 188 PageID #: 575
                                                                           151


    1   Q      Yeah.

    2   A      He did, yeah.

    3   Q      Yeah.    Was Mr. Burghart separated from the company as a

    4   result of action or inactions taken that came to light

    5   through the FDA investigation or the investigations relating

    6   to the Fresenius litigation?

    7   A      If I'm remembering right, I think he left on his own

    8   volition well before these things were discovered is my

    9   recollection.

   10   Q      Okay.    Well, let take a look at pages 78 and 79 of the

   11   opinion.   I'm beginning at the bottom of 78, this paragraph

   12   that, "Cravath's investigation took approximately four weeks

   13   and resulting records supports the following findings ... "

   14          And so, we have a findings here, again, by Vice

   15   Chancellor Lasseter in connection with the Fresenius

   16   litigation, obviously.

   17          And page 79 had a number of bullet points.

   18   A      Okay.

   19   Q      Yeah.    Are you with me?

   20   A      Yes, I am.

   21   Q      The second bullet:     In September 2012, an Akorn lab

   22   supervisor at Somerset named Jim Burghart entered stability

   23   testing data into the lab notebook of an Akorn chemist.

   24          There's no evidence that he had the data.          He seems to

   25   have made it up.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 152 of 188 PageID #: 576
                                                                           152


    1            Next bullet:     In December 2012, Akorn submitted to the

    2   FDA, an ANDA for a drug I can't pronounce, which included the

    3   false data.

    4            Next bullet:     In fall 2014, the stability testing issue

    5   came up again and the chemist discovered the entry in her

    6   notebook.     She also noticed other entries in the same

    7   notebook and into other notebooks that were not in her

    8   handwriting.     She reported it to Burghart, who did not ask

    9   any questions or follow up.

   10            The chemist next brought the issue to the attention of

   11   a quality manager, who instructed all scientists to review

   12   their notebooks.        The review discovered numerous instances of

   13   altered and missing data; in addition, two of Mr. Burghart's

   14   notebooks were missing.        On December 30, 2014, Burghart

   15   resigned voluntarily.

   16            Do you see that?

   17   A        Uh-huh, yes.

   18   Q        So, this does put in the sequence or the chronology in

   19   order, but these are findings that are part of the Fresenius

   20   trial record, correct?

   21   A        That's right.

   22            And as this reflects Burghart left voluntarily, well

   23   before prior interactions with Fresenius and the Delaware

   24   Court.

   25            I think that was your question earlier, so this is
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 153 of 188 PageID #: 577
                                                                           153


    1   consistent with that finding.

    2   Q      Right.   Okay.   Let's talk about Raj Rai, the CEO, I

    3   believe, of the company that you made reference to.           He left

    4   the company at some point in time?

    5   A      Yes, he did.

    6   Q      And when did he leave?

    7   A      It was December 2018.

    8   Q      And was his departure motivated in any way by findings

    9   that came out of the Fresenius litigation?

   10   A      I wouldn't say the findings.       I would say the results

   11   of the litigation more than the findings of the litigation.

   12   Q      And, again, let's just take a look at some of the

   13   findings, page 30 of the opinion, if you could flip to

   14   page 30.   And towards the bottom of the page, it's actually

   15   the third line from the bottom in the text, not the

   16   footnotes, it says:

   17          "Rai made claims about quality, but having considered

   18   his answers and evaluated his demeanor while he was being

   19   cross-examined about his commitment to quality, I am forced

   20   to conclude that he does not regarding it as a priority."

   21          And then there's a footnote, number 112 that said:

   22          "Another plausible and more alarming inference is that

   23   Rai consciously disregards Akorn's quality issues, including

   24   its Data Integrity problems."

   25          And then it goes on to point out that Rai is the chair
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 154 of 188 PageID #: 578
                                                                           154


    1   of Akorn's quality oversight committee and its executive

    2   steering committee on Data Integrity remediation and it goes

    3   on.

    4          So, do you see that?

    5   A      Yes, that's correct.

    6   Q      And, again, Mr. Rai left -- this decision was issued --

    7   I don't have the date.      Hold on a second.

    8          Do you know when this was issued?        I don't have the

    9   front cover.      Do you have it there?

   10   A      I do.

   11          It was October.

   12   Q      October.

   13          And then Mr. Rai departed from the company in December;

   14   is that correct?

   15   A      That is correct.

   16   Q      Let's talk about Don Kapoor.       I think we've heard about

   17   him already.      And let go over to page 33 -- or, sorry --

   18   page 61, I apologize.

   19   A      No problem.

   20          I have to say, I think I prefer paper to this digital

   21   stuff to be honest with you.

   22   Q      I feel the same way.

   23   A      What page did you say?

   24   Q      I feel the same way.      I'm working with paper.

   25   Page 61.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 155 of 188 PageID #: 579
                                                                           155


    1   A      Okay.

    2   Q      And, Judge Lasseter here or Vice Chancellor Lasseter --

    3   I keep making that error -- finds that on October 31, 2017,

    4   Akorn informed Fresenius that Kapoor had resigned from the

    5   Akorn board.      Five days earlier, federal law enforcement had

    6   arrested Kapoor and charged him with fraud in connection with

    7   his leadership at another pharmaceutical company.           And then

    8   we see in footnote 285, it's actually the company Insys is

    9   identified below.

   10          So, this is consistent, I believe, is it not, with your

   11   recollection that Mr. Kapoor left the company following

   12   this -- it's clear he was arrested in connection with

   13   activities at another company; is that correct?

   14   A      That's right, yes.

   15   Q      Okay.     Let move over to a gentleman named Ron Johnson.

   16   A      Uh-huh.

   17   Q      I believe he was a director of Akorn.

   18   A      That's right.

   19   Q      Is Mr. Johnson currently a member of the board?

   20   A      No, he's not.

   21   Q      When did Mr. Johnson leave the board?

   22   A      He resigned in October, so it would have been nine

   23   months ago, 10 months ago.

   24   Q      And what was his reason for leaving the company?

   25   A      It was personal in nature.       -REDACTED-
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 156 of 188 PageID #: 580
                                                                           156


    1   -------------------------------------------------------------

    2   -------------------------------------------------------------

    3   -------------------------------------------------------------

    4   -------------------------------------------------------------

    5   -------------------------------------------------------------

    6   -------------------------------------------------------------

    7   ---------------------------- -- he decided to resign from the

    8   board.

    9   Q        Okay.   If you would look at page 21 of Vice Chancellor

   10   Lasseter's opinion.

   11   A        Okay.

   12   Q        In the first full paragraph it reads:

   13            "On Silverberg's watch, Akorn did very little to

   14   address the Data Integrity issues.        In June 2016, Ron

   15   Johnson, an Akorn board member with FDA experience, wrote to

   16   Silverberg to express concerns about Akorn's state of

   17   compliance.

   18            I continue to be concerned that our position always

   19   seems to be that FDA got it wrong and we are just fine.            I do

   20   not think we are fine.      I think there are signals that we are

   21   missing.

   22            As the leader of the quality function, I do not

   23   understand how you can tolerate the continued non-compliance

   24   by employees, supervisors, and quality-assurance staff.            We

   25   have dogged -- dodged, I think -- a bullet a number of times,
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 157 of 188 PageID #: 581
                                                                           157


    1   but at some point our number will be up unless we, once and

    2   for all, fix the underlying reasons why our people do not

    3   adhere to procedures.

    4          Why do we not see an effort to do this?"

    5          Silverberg's initial response was, "I think we should

    6   communicate live on the phone."

    7          In December 2016 during a meeting of the board of

    8   directors quality oversight committee, Johnson, again,

    9   expressed his concern around the repetitiveness of issues

   10   between sites and the cross-sites identified during audits

   11   and external inspections.

   12          So, again, just so we get the chronologies right, these

   13   concerns are being voiced by Mr. Johnson in June of 2016,

   14   correct?

   15   A      Yes, that's what it looks like, yes.

   16   Q      And the Fresenius litigation is in 2018, correct?

   17   A      Correct.

   18   Q      Okay.    One last employee -- and there's many others,

   19   many, many others who are, you know, identified in the

   20   opinion and you folks can read it -- let's just talk about

   21   Amir Takla --

   22   A      Sure.

   23   Q      -- T-A       -K-L-A    .

   24          Are you familiar with Mr. Takla?

   25   A      Yes, I am.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 158 of 188 PageID #: 582
                                                                           158


    1   Q        And is he with the company any longer?

    2   A        No, he's not.

    3   Q        And when did he leave the company?

    4   A        He left approximately one year ago.       I believe it was

    5   June or July of 2019.

    6   Q        And what was the reason for his separation from the

    7   company, to your knowledge?

    8   A        His -- we -- the reason he gave -- or let me put it

    9   this way, the reason his wife gave for the two of them

   10   leaving the employ of Akorn was that they were pursuing other

   11   opportunities that better fit their lifestyles and pay scale

   12   needs.

   13   Q        Is the company currently suing Mr. Takla?

   14   A        Yes, we are.

   15   Q        And what's the gist of that lawsuit, sir?

   16   A        We allege that in August of 2018, Amir Takla,

   17   presumably motivated with the help of others, intentionally

   18   deleted FDA-required data off of our computer system and

   19   computer equipment in the Somerset facility.          He did so while

   20   we were in the midst of our trial with Fresenius.

   21            After the trial ended and during the post-trial

   22   briefing, we discovered that material that is required for

   23   our FDA-compliant records was intentionally deleted from our

   24   system.     So, we have sued him civilly for those acting.

   25            They became part of the Fresenius litigation record
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 159 of 188 PageID #: 583
                                                                           159


    1   because we notified Fresenius, through counsel, we notified

    2   the judge, and we notified law enforcement, who has been

    3   investigating the matter and has an investigation ongoing.

    4   Q      So, turn to page 109 of Vice Chancellor Lasseter's

    5   opinion, if you would, the first full paragraph after the

    6   bullets on that page.

    7          Are you with me?

    8   A      Hold on.    109?

    9   Q      Yeah.

   10   A      I am.   I see the bullets.      Yeah.

   11   Q      Yeah.   So, below the bullets there's a paragraph that

   12   begins:

   13          "By letter dated September 3, 2018, Akorn reported to

   14   the Court that on August 22nd, during the later stages of

   15   FDA's investigation, the database for a high-accuracy,

   16   liquid-particle counter had been deleted, along with the

   17   local backup file and associated electronic security logs.

   18          These databases contained all of Somerset's data for

   19   the relevant testing, which is designed to ensure that

   20   sterile, intravenous products do not contain excessive

   21   amounts of undisclosed solids.

   22          Akorn's preliminary investigations suggested that the

   23   files were deleted intentionally using an electronic

   24   shredding utility.        Given the timing of the deletion, it is

   25   reasonable to infer that the perpetrator may have been trying
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 160 of 188 PageID #: 584
                                                                           160


    1   to hide information from the FDA or from personnel who would

    2   follow-up on the deficiencies that the FDA identified in its

    3   Form 483."

    4          Do you see that?

    5   A      I do.

    6   Q      And, sir, does that -- do those findings relate to the

    7   activities that you described Mr. Takla had engaged in?

    8   A      They were --

    9   Q      Is this talking about Mr. Takla?

   10   A      It is, but there are many incorrect statements in what

   11   you just read.

   12   Q      But they're the judge's findings, correct?

   13   A      They are his findings and there are several findings

   14   that are incorrect.

   15   Q      Okay.   The vice chancellor goes on in the next

   16   paragraph a couple of sentences in to say:

   17          "In light of the record presented at trial, including

   18   my evaluation of the credibility of Akorn's witnesses, it is

   19   difficult to put much faith in Akorn's claims about its

   20   commitment to quality.      Having seen the divergence between

   21   Akorn's representations to the FDA during the March 2018

   22   meeting and what Akorn's internal documents and witness

   23   testimony showed, it is equally difficult to have confidence

   24   that Akorn is being transparent in describing the corrective

   25   actions that it has taken or will take."
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 161 of 188 PageID #: 585
                                                                           161


    1          Do you see those findings?

    2   A      Yes.

    3   Q      And obviously when Vice Chancellor Lasseter refers to

    4   witness testimony in that series of sentences, he is

    5   referring to the witnesses who testified during these

    6   proceedings, correct, the Fresenius litigation?

    7   A      That is correct.

    8   Q      Yeah.    And approximately how many -- do you have a

    9   sense of how many Fresenius -- excuse me -- Akorn employees

   10   testified during that trial?

   11   A      There were a handful of us.       Off the top of my head I

   12   would say if you find or six employees.

   13   Q      And you testified?

   14   A      I did.

   15   Q      Okay.    Sir, so all the folks that we just talked about

   16   are no longer with the company, correct?

   17   A      I'm sorry, did you say --

   18   Q      (Indiscernible) --

   19   A      Right.     Right.   Yes.

   20   Q      Mr. Silverberg, Mister -- yeah, all of those -- they're

   21   no longer with the company, correct?

   22   A      That's correct.

   23   Q      But they are all getting releases under Akorn's plan,

   24   correct?

   25   A      Correct.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 162 of 188 PageID #: 586
                                                                           162


    1   Q      And are you aware -- there's no carve-outs in the

    2   releases even for Mr. Takla, who you're suing, right?

    3   A      That's an ongoing piece of litigation that is not

    4   subject to a stay.     I think you're right about that, but that

    5   is an action that will stay with Akorn that we'll continue to

    6   pursue until post-closing.

    7   Q      But he's getting a release under the plan, right?

    8   A      Yes, I think he would under the -- yeah, I think you're

    9   right, based on my recollection of the language, yes.

   10   Q      And Mr. Silverberg is getting one?

   11   A      Yes.

   12   Q      Mr. Burghart --

   13   A      Yes.

   14   Q      Yeah, all of them.

   15          Are you aware of any specific deliberations that took

   16   place at the Akorn board level as to whether, you know, all

   17   former directors and officers, employees, including the

   18   people that we just discussed, should get releases under

   19   Akorn's plan, any specific discussions of specific

   20   individuals, are you aware of any such deliberations?

   21   A      No, I'm not.

   22                 MS. CORNISH:     I have nothing further.     Thanks.

   23                 THE COURT:     Thank you, Ms. Cornish.

   24                 Any redirect, Mr. Arnault?

   25                 Well, let me ask, actually, for the record, I
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 163 of 188 PageID #: 587
                                                                           163


    1   think I concluded the number of parties that wish to cross-

    2   examine the witness, but let me ask for the record, is there

    3   anyone else?

    4            (No verbal response)

    5                 THE COURT:     Okay.   Mr. Arnault, do you have

    6   redirect?

    7                 MR. ARNAULT:     Yeah, just a brief redirect, Your

    8   Honor.     Thank you.

    9                           REDIRECT EXAMINATION

   10   BY MR. ARNAULT:

   11   Q        So, let just cover before we both forget the point of

   12   clarification that you had mentioned, Mr. Bonaccorsi, coming

   13   out of the lunch break.        I actually don't know the question

   14   to ask, so why don't you give the point of clarification.

   15   A        Yes, and actually as we progressed through the

   16   afternoon there were some other points.         I think I have two

   17   points to make.

   18            One had to do early on in the day related to our board

   19   compensation and the question was asked, am I familiar with

   20   the compensation that the board receives for their services

   21   and I limited my answer unintentionally to cash compensation

   22   when I gave the range of approximately $100,000 a year.            That

   23   did not -- my answer did not include the traditional equity

   24   awards that were also part of the compensation program for

   25   the board members and all of that is contained in our public
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 164 of 188 PageID #: 588
                                                                           164


    1   filings, of course, so I do want to clarify that.

    2          And then the second thing that occurred to me during

    3   the course of the afternoon were questions around the defense

    4   (indiscernible) payments and how they were covered in

    5   connection with the securities litigation and it occurred to

    6   me that these funds paid by the insurer into escrow as part

    7   of the cash compensation for the shareholders amounted to

    8   $27.5 million.

    9          The remainder $2.5 million was paid to the company for

   10   purpose of defense costs and expenses, and in addition, we

   11   used 2 million of that 2.5 million to settle the Kogut

   12   derivative action.     So, when asked -- and so we would have

   13   $500,000 remaining that we would apply toward the defense

   14   costs associated or any other expenses that were beginning to

   15   arise from those claims.

   16          So, that's how that matter was settled.         That's how the

   17   payment was distributed; 2.5 to us and 2.5 went directly into

   18   the escrow accounts.      And I apologize for missing those two

   19   points during the cross-exam earlier today.

   20   Q      Okay.   Thank you for that clarification.

   21          And I just want to spend briefly some time going

   22   through some of the questions that you were asked in the

   23   cross-examination and mainly they relate to the plan, which

   24   obviously speaks for itself, but I just want to make sure

   25   that we have a clear record on this stuff.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 165 of 188 PageID #: 589
                                                                           165


    1          And so, first of all, do you recall answering some

    2   questions around how claims were classified under the plan?

    3   A      Yes.     Yes.

    4   Q      And earlier in your direct, you had mentioned that the

    5   insurer had directly paid to the shareholder class action

    6   plaintiffs, the settlement proceeds.

    7          Do you remember that testimony?

    8   A      Yes, that's right.

    9   Q      Okay.     And so under the plan -- and let's talk about

   10   the amended plan, so as not to cause any confusion -- but

   11   under the plan, then, what recovery, if any, are Akorn

   12   shareholders receiving?

   13   A      Likely nothing.

   14   Q      Okay.     And then based on the second amended plan -- I

   15   think this got clarified for the record -- how was that

   16   changed, with respect to the contingent failure rights that

   17   we discussed?

   18   A      It provided a thirty-million-dollar bankruptcy claim to

   19   the class plaintiffs.

   20   Q      Right.     But as far as the second -- and we talked about

   21   the second amended plan that was then subordinated as an

   22   510(b) claim, correct?

   23   A      Yes, that is right.      Yes.

   24   Q      And then sticking with the unsecured creditors, what,

   25   if anything, are all of the unsecured creditors receiving --
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 166 of 188 PageID #: 590
                                                                           166


    1   and I want to talk about the ones that are not being assumed

    2   by the purchaser under the plan.

    3   A      Boy, I don't know if I didn't hear you question all the

    4   way, but I'm just not understanding it.         Sorry.

    5   Q      No --

    6   A      And it might just be fatigue here.        Sorry.

    7   Q      We threw a lot at you over these -- with all the paper

    8   that we sent to you.

    9          Let's just, then -- and the plan says what it says, so

   10   there's no need to belabor the point -- let's just

   11   (indiscernible) now, I just want to hit on a theme that we

   12   discussed during direct and that's this notion, and I think

   13   it's come out here that there's this profound

   14   misunderstanding of direct versus derivative claims and what

   15   derivative claims actually still exist.

   16          And so, with respect to the Provepharm claims, are

   17   those direct or derivative claims?

   18   A      Those are direct claims.

   19   Q      And with respect to the claims that are being asserted

   20   in the MDL litigation, are those direct or derivative claims?

   21   A      Those are direct claims.

   22   Q      Okay.   And is it your understanding that these direct

   23   claims are now being released under the plan, pursuant to the

   24   third-party release?

   25   A      Yes, that's correct.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 167 of 188 PageID #: 591
                                                                           167


    1   Q      Okay.     And instead, what's being released under the

    2   plan is any potential derivative claims, correct?

    3   A      That's right.        That's right.

    4   Q      And I know we discussed this earlier, but what, if any,

    5   derivative claims, are you aware of that have been asserted

    6   against the company?

    7   A      There is no outstanding derivative claim.

    8   Q      And then, finally, is it your understanding that under

    9   the -- and this goes to the questions around Mr. Takla --

   10   that there is a carve-out for fraud and willful misconduct?

   11   A      Yes, there is.

   12   Yes, thanks for that clarification.          Yeah, that is right.

   13   Q      Okay.     And there are certain retained causes of action

   14   under the plan supplement; isn't that right?

   15   A      Yes, that's right.

   16                  MR. ARNAULT:     Well, thank you very much for your

   17   time today, Mr. Bonaccorsi.

   18                  That is all the questions that I have, Your Honor.

   19                  THE WITNESS:     Thank you.

   20                  THE COURT:     I just have one follow-up question.

   21                  The action that the debtors are pursuing against

   22   Mr. -- is it Takla?

   23                  THE WITNESS:     Takla.

   24                  THE COURT:     I don't know how to pronounce his name

   25   and I apologize.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 168 of 188 PageID #: 592
                                                                           168


    1                Is that a, quote, retained cause of action under

    2   the plan to the best of your knowledge?

    3                THE WITNESS:     I'm sorry, is it a what?

    4                THE COURT:     To the extent that you know, is the

    5   action that the debtor is pursuing against Mr. Takla a

    6   retained cause of action under the plan?

    7                UNIDENTIFIED:     It's not listed.

    8                THE WITNESS:     No, I don't believe it is.      I

    9   think --

   10                UNIDENTIFIED:     Don't bring it up

   11   (indiscernible) --

   12                THE COURT:     Hold on one moment.

   13                To the extent that you're speaking right now and

   14   you're not addressing the Court, please have your phones on

   15   mute.   Thank you.

   16                Okay.   Mr. Bonaccorsi, I apologize.

   17                Do you know whether that action is a retained

   18   cause of action under the plan?

   19                THE WITNESS:     My belief is that it goes with the

   20   assets of the company to the lender group.

   21                THE COURT:     Okay.

   22                THE WITNESS:     We view it as an asset of the

   23   company that will go to -- as part of the transaction to the

   24   lender group.

   25                THE COURT:     Okay.   Mr. Arnault, if you have any
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 169 of 188 PageID #: 593
                                                                           169


    1   follow-up questions based on my questions, you're welcome to

    2   ask that.

    3                MR. ARNAULT:     Actually, Your Honor, I'm pulling up

    4   the plan supplement right now because I want to make sure

    5   we're crystal clear on this point.

    6                Your Honor, we'll let you know if that's

    7   incorrect.    I'm just trying to search right now, but --

    8                THE COURT:     Okay.   Well, why don't we address

    9   it -- we can address it at another time in the documents

   10   speak for themselves.

   11                MR. ARNAULT:     Yeah, that's kind of -- at the end

   12   of the day, the documents say what they're going to say, so

   13   we'll clarify if anything needs to be clarified.

   14                THE COURT:     Okay.   Thank you.

   15                MR. PARKER:     Your Honor, Michael Parker on behalf

   16   of Provepharm.     I have just a housekeeping matter.

   17                I think I neglected to move for the admission of

   18   P-1 and would like to move for the admission of P-1.

   19                THE COURT:     Okay.   Any objection to the admission

   20   of P-1?

   21                MR. ARNAULT:     No, Your Honor.

   22                THE COURT:     It's admitted.

   23          (Provepharm Exhibit P-1 received into evidence)

   24                THE COURT:     Okay.

   25                MR. PARKER:     Thank you, Your Honor.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 170 of 188 PageID #: 594
                                                                           170


    1                  THE COURT:    You're welcome.

    2                  And that was obviously a short redirect, but I

    3   guess I would ask for the record, is there anyone that has

    4   any further questions for this witness, based on the

    5   redirect?

    6                  MR. GEORGE:    Yes, Your Honor.    This is Edmond

    7   George.     Just a couple short ones because that testimony

    8   about the compensation was different than the answers that I

    9   asked about the same issues, so I'd just like to probe that

   10   for a few minutes.

   11                  THE COURT:    Okay.    That is fine.   I'm just trying

   12   to turn -- can you turn on your video screen, please.

   13                  MR. GEORGE:    Okay.    I tried before, but I guess

   14   you saw, I'm not going to be leaning back in my chair, so ...

   15                  THE COURT:    I turned you back on.

   16                  MR. GEORGE:    Thank you, Judge.

   17                               RECROSS-EXAMINATION

   18   BY MR. GEORGE:

   19   Q      So, Mr. Bonaccorsi, could you turn your attention to

   20   what we marked as MDL Exhibit 17.          Do you have that document?

   21   A      I'm getting there.

   22   Q      Okay.     Take your time.

   23   A      Yes, Exhibit 17.       Yes.

   24   Q      So, if you could go to -- these -- let me see if they

   25   have page numbers on them -- it's basically page 24 of that
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 171 of 188 PageID #: 595
                                                                           171


    1   document and it starts with the description of compensation

    2   to the directors and the chairman of the board.           Can you find

    3   that.

    4           I guess it's maybe -- hold on a second.        These pages

    5   aren't numbered, so I think it's nine or ten pages from the

    6   back.

    7   A       Okay.

    8   Q       Do you see that Alan Weinstein is listed there?

    9   A       Yes.

   10   Q       And if you go to the very next page at the end of

   11   Mr. Weinstein's list of payments, let's just go over what he

   12   received in 2020 as a way of board fees.

   13           On 2/20/2020, he was paid $106,000.        Do you see that?

   14   A       Yes.

   15   Q       And what was that for, a board fee?

   16   A       Yes.

   17   Q       And then two months later -- less than two months

   18   later -- actually 45 or 50 days later, he got another

   19   $106,250, right?

   20   A       Yes.

   21   Q       And why would he have received $212,500 in 2020, when I

   22   think your testimony was that he got about $100,000?

   23   A       Yes, that was my testimony.

   24           This may have accounted for the other fees the

   25   compensation package, which would be a cash equivalent for
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 172 of 188 PageID #: 596
                                                                           172


    1   the equity that would normally have been offered.           I'm making

    2   a bit of an assumption there.

    3          If I could, you know, get the minutes to actually view

    4   why this happened, I'd be able to -- obviously, I'd be able

    5   to do that with more certainty, but my recollection is that

    6   it was payment for the 2020 compensation paid at the

    7   beginning of the year for the forthcoming year and it may

    8   have included -- a piece of that may have been the equivalent

    9   of what normally would have been paid in equity in cash.

   10   Q      Well, you're just guessing, aren't you, sir?

   11   A      I said that.    I said that based on my recollection, but

   12   I think I'm making an assumption and that it would be

   13   reflected in our corporate documents for greater certainty.

   14   Q      Because his payments are designated on this document as

   15   board fees.

   16          Do you see that?

   17   A      I do.

   18   Q      And he also got thirty-seven five hundred a month

   19   before February for more board fees.         So, in the course of

   20   between January and April, this gentleman received over

   21   $250,000 in board fees, right?

   22   A      Yes, that's right.

   23          That thirty-seven-thousand number was a quarterly fee

   24   paid for the last quarter of 2019, then what I was trying to

   25   say was the subsequent payments of $106,000, I believe -- and
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 173 of 188 PageID #: 597
                                                                           173


    1   this would be reflected in the compensation committee minutes

    2   that were in our public filings -- that would represent the

    3   compensation for the 2020 year, half of which is cash, half

    4   of which is equity.      The company was missing equity and

    5   converted that to cash.

    6   Q        So, you think he may have been entitled to equity and

    7   the board paid it out in cash and called it a board fee,

    8   right?

    9   A        I don't -- yeah, I think I didn't clearly hear the

   10   first part of your question, but I think you repeated what I

   11   said.

   12   Q        Okay.   Now, it looks like earlier in the year that they

   13   were receiving $30,000 in board fees.

   14            Does that refresh your recollection of what the board

   15   fees were in 2017, '18, and '19?

   16   A        Yes, as I said, they were earning approximately

   17   $100,000, depending on their position and in their role on

   18   the board and participation in committees and what their --

   19   and whether they held a chair position and then also they

   20   were paid quarterly.      Previously, they were paid quarterly,

   21   not on an annual basis, except for equity; equity was granted

   22   at one time each year.

   23   Q        So, you're saying, instead of paying them when they

   24   earned them, quarterly during the board meetings, you

   25   accelerated the payment and paid up front?
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 174 of 188 PageID #: 598
                                                                           174


    1   A      In 2020, yes, we did.      We paid them up front.

    2   Q      And what is the -- what is an RUS?        Do you know what

    3   that is?

    4   A      RSU?

    5   Q      RSU, I'm sorry.

    6   A      A restriction stock unit, which is equity.

    7   Q      You don't have any reason to dispute the accuracy of

    8   these recorded payments, do you?

    9   A      No, I didn't prepare this, but they look consistent

   10   with my recollection of the compensation program.

   11   Q      And when Mr. Boothe took his job, did the company pay

   12   him $150,000 to move?

   13   A      I think that's the amount, yes.        We called it a moving

   14   expense or something along those lines, but that's correct.

   15   Q      Where did he move from?

   16   A      New Jersey.    He has a home in New Jersey.

   17   Q      And did he move to Illinois?

   18   A      He rents an apartment in Illinois.

   19   Q      And is the $150,000 to pay for the rent or to pay for

   20   the move?

   21   A      I think it was used for -- I think either of those.            It

   22   was more of a relocation -- I don't have the document in

   23   front of me to know, but it was intended for his move and

   24   working at Akorn in Illinois.

   25   Q      When did the practice of providing cash in lieu of the
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 175 of 188 PageID #: 599
                                                                           175


    1   value of shares begin?

    2   A        I can't remember --

    3                 MR. ARNAULT:     And, Your Honor, I'm going to

    4   interpose an objection.        At this point, I think we actually

    5   started to go outside the scope of the redirect and what

    6   Mr. Bonaccorsi actually clarified in the record.           So, I would

    7   object on the grounds of the scope.

    8                 MR. GEORGE:     Your Honor, the only reason I'm going

    9   into this is the fact that he testified inconsistent with

   10   this testimony, this very testimony when I asked him on my

   11   cross.     He said it was $100,000 and we see that it wasn't

   12   $100,000 a year because this gentleman was paid $225,000, and

   13   I think it's fair for me on my recross to ask him about the

   14   details of this.

   15                 I don't have much more, Judge, but --

   16                 THE COURT:     All right.   Well, why don't we tread

   17   lightly, because I'm not even really sure of what the

   18   relevancy of any of this is, so maybe you could elucidate

   19   that for me.     Given the rulings I made yesterday at the sale

   20   hearing, what is the relevancy of what -- this line of

   21   questioning?

   22                 MR. GEORGE:     Well, Your Honor, we've consistently

   23   taken the position that these expenditures of money to the

   24   board and the acceleration of payments were inappropriate and

   25   I think it goes to the good faith of the plan that seeks to
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 176 of 188 PageID #: 600
                                                                           176


    1   pay creditors nothing, while the debtors' principals engage

    2   in efforts to try to pull more money out than what they're

    3   entitled to.

    4                THE COURT:     Well, the issue with respect to any

    5   viability of avoidance actions against the directors and

    6   officers for insider payments within a year of the petition

    7   date has been sold to the purchaser, as of my rulings

    8   yesterday.

    9                MR. GEORGE:     Understood.

   10                THE COURT:     So, I would just ask that we wrap this

   11   up, given that I have another hearing that's going to begin

   12   shortly.

   13                MR. GEORGE:     That's fine, Judge.

   14                THE WITNESS:     I have an answer to your question if

   15   you'd -- the way it was asked, I have an answer.

   16                MR. GEORGE:     I withdraw it, Judge.

   17                THE WITNESS:     Okay.

   18                MR. GEORGE:     I'll withdraw the question.

   19                THE COURT:     Okay.

   20   BY MR. GEORGE:

   21   Q      Do any of the existing board members have a right to

   22   participate in the shareholder settlement, by virtue of

   23   holding any of these RUS rights?

   24   A      No, they're precluded.

   25                MR. GEORGE:     I don't have anything further, Judge.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 177 of 188 PageID #: 601
                                                                             177


    1                 THE COURT:     Okay.   Any further redirect on that

    2   recross?

    3                 MR. ARNAULT:     No, Your Honor.

    4                 THE COURT:     Okay.   Great.

    5                 Mr. Bonaccorsi, thank you so much for your time

    6   and your efforts today.        I really appreciate them.

    7                 You can consider yourself released from the

    8   virtual witness box and go about your day as you see fit.

    9          (Witness excused)

   10                 THE WITNESS:     Your Honor, thank you.

   11                 MR. GEORGE:     And, Your Honor, can I move in MDL

   12   Number 17, please.

   13                 THE COURT:     Any objections?

   14                 MR. ARNAULT:     No objections, Your Honor.

   15                 THE COURT:     Okay.   It's admitted.

   16          (MDL Exhibit 17 received into evidence)

   17                 THE COURT:     And then I'll note, Mr. George, I did

   18   receive an email from Mr. Faulk saying that you had two more

   19   proposed exhibits.

   20                 MR. GEORGE:     Yes, Judge.     That is -- thank you,

   21   Your Honor.     That matter was transferred to the MDL.         We

   22   wanted you to see the complaint and the order connected to

   23   it.

   24                 So, those are the two documents.        We sent them to

   25   Mr. Arnault, as well.        You can take judicial notice of them.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 178 of 188 PageID #: 602
                                                                           178


    1   We'd like them admitted in case -- as our exhibits, MDL 44

    2   and 45.

    3                THE COURT:     Okay.   Any objection to their

    4   admission?

    5                MR. ARNAULT:     No objection, Your Honor.

    6                THE COURT:     Okay.   They're admitted.

    7          (MDL Exhibits 44 and 45 received into evidence)

    8                MR. GEORGE:     Thank you, Your Honor.

    9                THE COURT:     Okay.   Well, it doesn't seem like it

   10   makes sense to call your next witness, Mr. Arnault, so let's

   11   talk about tomorrow.       Can we start at 9:15 tomorrow, is that

   12   possible?

   13                MR. ARNAULT:     Yes, Your Honor.

   14                THE COURT:     Okay.   Let's start at --

   15                MR. GEORGE:     I have a prepaid vacation, Judge.

   16                I've already missed since last Saturday of that

   17   vacation and my plan was to try to at least get a day or two

   18   with my family during this prepaid vacation.          My hope was

   19   that I could get out of here.

   20                I mean, if I can't, I can't, but it was my hope

   21   that my next proceeding wouldn't be in Family Court.

   22          (Laughter)

   23                THE COURT:     I already had it scheduled on my

   24   calendar that we were starting at 10:00 and going all day,

   25   except for half an hour break.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 179 of 188 PageID #: 603
                                                                           179


    1                MR. GEORGE:     All right, Judge.

    2                THE COURT:     You know, unfortunately, it's on my

    3   calendar.    We scheduled it --

    4                MR. GEORGE:     All right.   Judge, I'll be here.

    5                THE COURT:     I apologize for that inconvenience.

    6                MR. GEORGE:     No problem, Your Honor.

    7                MR. ARNAULT:     And, Your Honor, for planning

    8   purposes, just so everyone is on the same page, tomorrow

    9   morning we'll start with Mr. Buschmann and to streamline

   10   things, we will move into the record his direct, his cross,

   11   and all the exhibits, and then to the extent that objecting

   12   parties to the plan would like to cross-examine him, he will

   13   be available for cross-examination.

   14                At that point, after his cross-examination is

   15   complete, we will have a very brief direct examination from

   16   AlixPartners, from one of the representatives at

   17   AlixPartners, and then that will be it for our witnesses.

   18                Mr. George has asked that Mr. Portwood, the

   19   company's CFO, be available for questioning, even though we

   20   weren't going to call him, and we agreed to do that, and my

   21   understanding is that, at least as of a few days ago,

   22   Mr. George had a few hours of questioning for him.           I'm not

   23   sure if that's still the case, but that should be all the

   24   witnesses tomorrow.

   25                MR. GEORGE:     Yes.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 180 of 188 PageID #: 604
                                                                           180


    1                 THE COURT:    Okay.   So, are we going to get to

    2   Mr. Portwood tomorrow, do we think?        What is the scope --

    3   well, let me ask you this, is there any objection to moving

    4   in the testimony and the record from Mr. Buschmann from

    5   Tuesday?

    6                 MR. GEORGE:    No, Judge.

    7                 THE COURT:    Okay.   So, what is the extent --

    8   what's the estimated time that we have for, I guess, further

    9   cross-examination of Mr. Buschmann?

   10                 MR. GEORGE:    I'm not sure what his direct will be,

   11   Judge, with us moving all the --

   12                 THE COURT:    So, the direct will be the direct

   13   testimony that he provided in support of the sale.

   14                 Do you have any further cross-examination of Mr.

   15   Buschmann?

   16                 MR. GEORGE:    I don't think so, Judge.

   17                 THE COURT:    Okay.   Does any other party have any

   18   further cross-examination of Mr. Buschmann?

   19            (No verbal response)

   20                 THE COURT:    Okay.   So, that's going to be quick.

   21                 All right.    With respect to AlixPartners, what is

   22   the estimate of cross-examination of AlixPartners, what do we

   23   think?

   24                 MR. GEORGE:    I would just reserve the amount of

   25   time that the debtor has on direct.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 181 of 188 PageID #: 605
                                                                             181


    1                THE COURT:     Okay.    I just want to be clear.        We

    2   have very limited time and we're hopeful that we're going to

    3   get through this as soon as possible, so I would like you to

    4   give me an estimate.       I assume you know the extent of the

    5   questioning, perhaps, or I guess he didn't file a

    6   declaration, did he?

    7                MR. GEORGE:     Yes, Judge.     An hour.

    8                THE COURT:     Okay.    And is there any other party

    9   that intends to cross-examine the witness from AlixPartners?

   10                UNIDENTIFIED:     Yes, Your Honor, I do.      And I will

   11   not be that long.     My guess is half an hour, maybe.

   12                THE COURT:     Okay.

   13                All right.     And with respect to Mr. Portwood, what

   14   is the estimate for direct, Mr. George?

   15                MR. GEORGE:     I would say an hour and a half, Your

   16   Honor, because I may be calling him on cross, so ...

   17                THE COURT:     The reason why I'm asking these

   18   questions is do we think that we could wrap this up this week

   19   if I gave you time on Friday?

   20                Is there any other evidence after Mr. Portwood?

   21                MR. GEORGE:     Not from the MDL, Judge.

   22                MR. HAYES:     (Indiscernible), Your Honor.

   23                THE COURT:     Oh, I'm sorry.     Someone is chiming in.

   24                Mr. Hayes?

   25                MR. HAYES:     Yes.    I apologize, Your Honor.     I
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 182 of 188 PageID #: 606
                                                                           182


    1   didn't mean to interrupt.

    2                 For the record, Christopher Hayes of Kirkland &

    3   Ellis on behalf of the debtors.

    4                 Yes, Your Honor, if you gave us time on Friday, I

    5   think we would all endeavor to complete the testimony and

    6   argument by the end of this week, which we think is, just

    7   like yesterday, would be -- is critical to the debtors'

    8   efforts to wrap these cases up.

    9                 THE COURT:     Okay.

   10                 MR. HAYES:     And, Your Honor, we only have the

   11   AlixPartners' declarant for a very short direct remaining as

   12   part of our case-in-chief.

   13                 THE COURT:     Okay.   How long do we think for a

   14   closing?

   15                 MS. CORNISH:     Your Honor, Kelley Cornish from Paul

   16   Weiss.

   17                 I also want to mention that we have our motion,

   18   our 3013 motion, right, and so when I had discussed this as a

   19   process matter, I mean we want that decided.          You know, we're

   20   not going to rise and fall as the plan rises and falls; we

   21   want a decision as to whether we're, you know, subordinated

   22   or not.

   23                 I'm happy to sort of argue that motion as part of

   24   my closing.     I don't know how you want to proceed on that.

   25                 THE COURT:     What is the -- there was reference to
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 183 of 188 PageID #: 607
                                                                           183


    1   having evidence in connection with that, with those motions.

    2   I think the Fund mentioned that they had upwards of 50

    3   exhibits or something like that.        What is the extent of

    4   evidence that we need on those motions or are we just going

    5   to argument?

    6                MR. GEORGE:     Your Honor, I have no -- I'm sorry,

    7   Judge.    I thought you were talking to me when you said the

    8   Fund.

    9                THE COURT:    Oh, no, I'm sorry.

   10                Debellee (phonetic) I thought, mentioned --

   11                MR. GEORGE:     Yeah, I don't have anything.

   12                UNIDENTIFIED:     I don't have any evidence, Your

   13   Honor.

   14                THE COURT:    Okay.

   15                UNIDENTIFIED:     Your Honor, this -- so, we don't

   16   have any additional exhibits, other than what was appended to

   17   our motion, and that was just our CVR agreement and the

   18   policy.    The policy is already in evidence at Exhibit 20, I

   19   believe the Debtors' Exhibit 20, and the CVR agreement was

   20   appended, and unless anyone has an objection, I'd just move

   21   it now.    You'll have it in evidence and we're fine, I think.

   22                You know, I think, of course, as one of the

   23   debtors' witnesses, but I've already discussed with

   24   Mr. Arnault, he's got no objection to it coming in as a

   25   business record.
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 184 of 188 PageID #: 608
                                                                           184


    1                 MR. GEORGE:    Your Honor, I think we could finish

    2   the evidence tomorrow, it sounds like, if AlixPartners is

    3   short.

    4                 I mean, Your Honor, I didn't take any discovery

    5   here, so I'm a little flat-footed on what people's direct

    6   case would be and I'm not trying to be cagey by reserving the

    7   amount of time the debtor uses, I just don't want to be

    8   prejudiced.

    9                 So, if it's short testimony -- and that, in part,

   10   is why I asked for somebody to just give me an estimate, you

   11   know, some kind of statement as to what people are going to

   12   be called in connection with.

   13                 I think we can get the evidentiary piece done

   14   tomorrow and then if we need to argue on Friday, I'm happy to

   15   do that.   I'm happy to finish evidence and then have, at

   16   least overnight, to be able to put our arguments together,

   17   because there has been a lot of information exchanged.            And

   18   so, I'll promise to do my level best to get all the evidence

   19   that I need to get in tomorrow, and I don't have a direct

   20   case beyond my cross of the debtors' witnesses.

   21                 So, I think it's definitely manageable and I'll

   22   work towards making sure that that happens.

   23                 THE COURT:    Okay.   And I don't mean to hold

   24   anybody to this.     I'm just -- was not intending to be in the

   25   office past ten o'clock on Friday, so I have to juggle a few
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 185 of 188 PageID #: 609
                                                                           185


    1   things to free up time and I wanted to make sure that it was

    2   worth it, quite frankly, to do that.

    3                So, it sounds like it would be worth it and we

    4   should get this done.       So, let's plan on doing what we can

    5   tomorrow, starting at 9:15, and Friday, let's shoot to have

    6   arguments on Friday starting at 11:00 a.m. and we'll go for,

    7   you know, one or two -- I don't know -- two hours, three

    8   hours.   So, we'll see how that goes.

    9                I absolutely cannot -- cannot be on the bench any

   10   longer than two o'clock.       So, at that point, I will literally

   11   need to stand up and leave.         But let's try to get it done.

   12                All right.     With that, I'll see you all at 9:15

   13   tomorrow morning.

   14                Oh, it's Mr. Nash and then Ms. Cornish.

   15                And Mr. Nash, you're on mute.

   16                MS. CORNISH:     Your Honor, for efficiency, should I

   17   ask my question?

   18                THE COURT:     Yeah.    While Mr. Nash tries to

   19   reconnect, why don't you ask your question, Ms. Cornish.

   20                MS. CORNISH:     Happy to.

   21                So, just so we're clear, argument will be Friday

   22   and, including, we will argue the 3013 motion on Friday?

   23                THE COURT:     Yeah, that would be great.      And if we

   24   run out of time, I don't want to prejudice anyone, so we'll

   25   find more time to complete the arguments if we need more
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 186 of 188 PageID #: 610
                                                                           186


    1   time, okay.

    2                 MS. CORNISH:     Okay.    But we're not going to get to

    3   that tomorrow.     I just wanted to make sure we were good.

    4                 THE COURT:     I don't think it makes sense to get to

    5   it tomorrow.

    6                 MS. CORNISH:     Thank you, Your Honor.

    7                 THE COURT:     I think we should just try to conclude

    8   the evidence tomorrow and then break and we'll do closings on

    9   Friday.

   10                 MS. CORNISH:     Thank you, Your Honor.

   11                 THE COURT:     Okay.

   12                 MR. GEORGE:     Are we adjourned, Your Honor?

   13                 THE COURT:     No, I think we're waiting for Mr. Nash

   14   to get reconnected on CourtCall.

   15                 I apologize for not letting the parties know.

   16                 MR. NASH:     Your Honor, can you hear me?

   17                 THE COURT:     I can.    Yes, we can hear you.

   18                 MR. NASH:     Thank you, Judge.    I really apologize.

   19   Somehow, we got disconnected.          I don't know how that

   20   happened.

   21                 THE COURT:     That's okay.

   22                 MR. NASH:     The only point I wanted to make, Your

   23   Honor, with Mr. Buschmann not needing to be crossed, he's

   24   done.     We're going to put a representative of AlixPartners up

   25   for a very short direct.        If Mr. George limits his cross-
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 187 of 188 PageID #: 611
                                                                           187


    1   examination to the length of the direct, that's not going to

    2   take very long at all.

    3                I have no idea what Mr. George expects to spend an

    4   hour and a half, you know, cross-examining Mr. Portwood on,

    5   but that's his prerogative.

    6                In terms of closing arguments, Your Honor, I

    7   assure you that I'm going to be very brief.          I think the

    8   record largely speaks for itself.        We'll probably talk about

    9   what is and isn't actually being proposed to be released,

   10   because there seems to be -- under the plan -- because there

   11   seems to be a lot of confusion about what, you know, is not

   12   being released, frankly.

   13                And I'll probably talk a little bit, to the extent

   14   necessary, about my view that a credit bidding lender who

   15   picks up $150 million of unsecured claims and provides a

   16   thirty-five-million-dollar wind-down budget probably

   17   qualifies as an impaired accepting class.

   18                But, beyond that, Your Honor, I really would

   19   expect to speak, you know, 10, 15 minutes at most.           I don't

   20   expect much of a barn-burner of a closing argument from me.

   21                THE COURT:    Okay.   Well, it sounds like we could

   22   then get quite far in closings.

   23                So, let's do this.     I would like you all to just

   24   talk among yourselves tonight, okay, about whether you -- it

   25   seems to me that we could finish quite early tomorrow and so
Case 1:20-cv-01254-MN Document 5-3 Filed 10/02/20 Page 188 of 188 PageID #: 612
                                                                           188


    1   I don't want to postpone closings to Friday just to postpone

    2   closings to Friday if parties can make argument.

    3                We could certainly probably make argument on the

    4   re-classification --

    5          (Audio concluded at 3:24 p.m.)

    6

    7                                 CERTIFICATE

    8

    9          We certify that the foregoing is a correct transcript
   10   from the electronic sound recording of the proceedings in the
   11   above-entitled matter.
   12
        /s/Mary Zajaczkowski                     September 4, 2020
   13   Mary Zajaczkowski, CET**D-531
   14
        /s/William J. Garling                    September 4, 2020
   15   William J. Garling, CE/T 543
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
